

Exhibit 10.1







--------------------------------------------------------------------------------



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.
CONFIDENTIAL
LICENSE AND ASSET PURCHASE AGREEMENT
DATED AS OF JANUARY 23, 2012
BETWEEN
SPECTRUM PHARMACEUTICALS CAYMAN, L.P.
AND
BAYER PHARMA AG



--------------------------------------------------------------------------------







 





--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
 
Page


1.
DEFINITIONS
1


2.
LICENSE OF ASSETS
13


 
2.1
Licenses and Related Provisions
13


 
2.2
Know-How Transfer
20


 
2.3
Transfer of Licensed IP
20


 
2.4
Covenant Not to Sue
20


 
2.5
Consents to Transfer Agreements
21


3.
TRANSFER OF ASSETS
21


 
3.1
Acquired Assets
21


 
3.2
Excluded Assets
22


 
3.3
Assumed Liabilities
24


 
3.4
Excluded Bayer Liabilities
25


 
3.5
Excluded Purchaser Liabilities
27


 
3.6
Consents
27


 
3.7
Consent Costs
28


4.
CONSIDERATION
29


 
4.1
Consideration to Bayer
29


 
4.2
Interest
29


 
4.3
Payment Provisions
29


 
4.4
Records; Audit
30


 
4.5
Purchase Price Allocation
31


5.
INVENTORY
32


 
5.1
Inventory Payment
32


6.
CLOSING
32


 
6.1
The Closing
32


 
6.2
Closing Deliveries
32


7.
REPRESENTATIONS AND WARRANTIES OF BAYER
34


 
7.1
Organization
34


 
7.2
Power and Authorization
34


 
7.3
Authorization of Governmental Authorities
34


 
7.4
Noncontravention
35


 
7.5
Financial Information
35


 
7.6
Inventory
35


 
7.7
Absence of Certain Developments
35


 
7.8
Assets
36


 
7.9
Real Property
36


 
7.10
Litigation
36


 
7.11
Intellectual Property
36


 
7.12
Intentionally Omitted
39


 
7.13
Legal Compliance; Permits; Regulatory Matters
39


 
7.14
Clinical Investigations
40


 
7.15
Regulatory Filings
40





- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
Page


 
7.16
Recalls
40


 
7.17
Tax Matters
40


 
7.18
Contracts
41


 
7.19
Enforceability, etc
41


 
7.20
Breach, etc
41


 
7.21
Litigation; Governmental Orders
41


 
7.22
No Brokers
41


8.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
42


 
8.1
Organization
42


 
8.2
Power and Authorization
42


 
8.3
Authorization of Governmental Authorities
42


 
8.4
Noncontravention
42


 
8.5
No Brokers
43


 
8.6
Litigation
43


9.
COVENANTS
43


 
9.1
Closing
43


 
9.2
Operation of Bayer Business
43


 
9.3
Notices and Consents
44


 
9.4
Purchaser's Access to Premises; Information
45


 
9.5
Transaction Expenses
45


 
9.6
Confidentiality
46


 
9.7
Publicity
47


 
9.8
Transfer of Certain Funds Received Post-Closing
47


 
9.9
Transfer of Permits
47


 
9.10
Rebates, Chargebacks, Returns and Other Adjustments
48


 
9.11
Transition Assets
50


 
9.12
Joint Contracts
50


 
9.13
Books and Records
51


 
9.14
Further Assurances
51


 
9.15
Non-Competition
52


 
9.16
SEC Financial Statements
52


10.
INTELLECTUAL PROPERTY AND OTHER COVENANTS
53


 
10.1
Reservation of Intellectual Property
53


 
10.2
Filing, Prosecution and Maintenance of Licensed Patents and Licensed Trademarks
53


 
10.3
IP Enforcement
54


 
10.4
Claimed Infringement of Third Party Rights
56


 
10.5
Other Infringement Resolutions
57


 
10.6
Diligence
57


11.
CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE CLOSING
58


 
11.1
Representations and Warranties
58


 
11.2
Performance
58





- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
Page


 
11.3
Compliance Certificate
58


 
11.4
Qualifications
58


 
11.5
Absence of Litigation
58


 
11.6
Consents, etc.
59


 
11.7
Ancillary Agreements
59


12.
CONDITIONS TO BAYER’S OBLIGATIONS AT THE CLOSING
59


 
12.1
Representations and Warranties
59


 
12.2
Performance
59


 
12.3
Compliance Certificate
59


 
12.4
Qualifications
59


 
12.5
Absence of Litigation
59


 
12.6
Ancillary Agreements
60


13.
TERMINATION
60


 
13.1
Termination of Agreement
60


 
13.2
Effect of Termination
61


 
13.3
Termination by Bayer For Cause
61


14.
INDEMNIFICATION
63


 
14.1
Indemnification by Bayer
63


 
14.2
Indemnification by Purchaser
63


 
14.3
Time for Claims
64


 
14.4
Third Party Claims
65


 
14.5
Remedies Cumulative
67


 
14.6
Exclusive Remedy
67


 
14.7
Limitation of Liability
67


 
14.8
Insurance
68


 
14.9
Insurance Recoveries
68


 
14.10
Disclaimer
68


15.
TAX MATTERS
68


 
15.1
Certain Taxes and Fees
68


 
15.2
Tax Record Retention; Cooperation on Tax Matters
68


 
15.3
Apportionment of Ad Valorem Taxes
68


 
15.4
Assignment of Agreement
69


16.
MISCELLANEOUS
69


 
16.1
Notices
69


 
16.2
Succession and Assignment
71


 
16.3
Amendments and Waivers
72


 
16.4
Entire Agreement
72


 
16.5
Counterparts
73


 
16.6
Severability
73


 
16.7
Headings
73


 
16.8
Construction
73


 
16.9
Governing Law
73





- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
Page


 
16.10
Dispute Resolution
73


 
16.11
Arbitration
74


 
16.12
Jurisdiction; Venue; Service of Process
76


 
16.13
Specific Performance
77


 
16.14
Waiver of Jury Trial
77


 
16.15
Certain Rules of Construction
78


 
16.16
Third Party Beneficiaries
78



    




- iv -



--------------------------------------------------------------------------------








EXHIBITS & SCHEDULES
Schedule 1A – Bayer’s Knowledge
Schedule 1B – Business Domain Names
Schedule 1C – Business-Specific Licensed Patents
Schedule 1D – Business-Specific Licensed Trademarks
Schedule 1F – Shared Licensed Patents
Schedule 1G – Shared Licensed Trade Dress
Schedule 1H – Shared Licensed Trademarks
Schedule 3.2(b) – Excluded Assets
Schedule 3.2(g) – Excluded Rights, Claims, Etc.
Schedule 3.3(d) – Assumed Volume Credits and Obligations
Schedule 3.3(f) – Liability Imposed by Governmental Authorities
Schedule 3.6 – Consents
Schedule 4.1 – Purchase Price
Schedule 4.3.1 – Royalty Payments
Schedule 4.3.4 – Exchange Rate
Schedule 7.3 – Authorization of Governmental Authorities (Bayer)
Schedule 7.4 – Noncontravention (Bayer)
Schedule 7.5 – Financial Information
Schedule 7.7.1 – Absence of Certain Developments
Schedule 7.8 – Assets
Schedule 7.11.1 – Business Domain Names
Schedule 7.11.2 – Licensed IP
Schedule 7.11.5 – Validity and Enforcement
Schedule 7.11.7 – Orders
Schedule 7.11.9 – Infringement and Misappropriation
Schedule 7.11.10 – Royalties
Schedule 7.11.11 – Employees and Consultants
Schedule 7.11.12 – Litigation
Schedule 7.13.1 – Compliance
Schedule 7.13.2 – Permits
Schedule 7.13.3 – Regulatory and Related Matters
Schedule 7.14 – Clinical Investigations
Schedule 7.15 – Regulatory Filings
Schedule 7.16 - Recalls
Schedule 7.17 – Tax Matters
Schedule 7.18(a) – Transferred Contracts
Schedule 7.18(b) – Joint Contracts
Schedule 7.21 – Litigation; Governmental Orders
Schedule 8.3 – Authorization of Governmental Authorities (Purchaser)
Schedule 8.4 – Noncontravention (Purchaser)
Schedule 9.12 – Joint Contracts
Schedule 11.6 – Consents
Schedule 14.3A – Time for Claims (Bayer)
Schedule 14.3B – Time for Claims (Purchaser)


- i -

--------------------------------------------------------------------------------





Exhibit A – Transition Services Agreement
Exhibit B – Inventory Agreement
Exhibit C – Guaranty










-ii-

--------------------------------------------------------------------------------








LICENSE AND ASSET PURCHASE AGREEMENT
This License and Asset Purchase Agreement, dated as of January 23, 2012 (the
“Execution Date”) (as amended or otherwise modified, the “Agreement”), is
between Spectrum Pharmaceuticals Cayman, L.P., an Exempted Limited Partnership
organized under the laws of the Cayman Islands (“Purchaser”) and Bayer Pharma
AG, a German aktiengesellschaft (“Bayer”).
RECITALS
WHEREAS, Bayer wishes to license certain assets of the Bayer Business (as
defined herein) and to sell certain other assets of the Bayer Business, and
Purchaser wishes to license certain assets of the Bayer Business and to acquire
certain assets from Bayer, as specified herein, which relate to the Bayer
Business, all on the terms and conditions set forth in this Agreement; and
WHEREAS, the parties also intend to execute and deliver other agreements
contemporaneously with the Closing which will further the intent of the parties
that Bayer shall license certain assets and sell certain assets and Purchaser
shall license certain assets and acquire certain assets.
AGREEMENT
NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, Purchaser and Bayer hereby agree as follows:
1.DEFINITIONS.
As used herein, the following terms will have the following meanings:
“AAA Rules” is defined in Section 16.11.1.
“Acquired Assets” is defined in Section 3.1.
“Action” means any claim, action, cause of action, chose in action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
examination, audit, investigation, hearing, charge, complaint, demand, notice or
proceeding to, from, by or before any Governmental Authority or arbitrator(s).
“Adjusted Expiration Date” is defined in Section 9.10.4(a).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or general partnership or managing member
interests, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to control any other Person in which it
owns, directly or indirectly, a majority of the ownership interests.


- 1 -

--------------------------------------------------------------------------------





“Agreement” is defined in the Preamble.
“Allocation Schedule” is defined in Section 4.5(a).
“Ancillary Agreements” means the Transition Services Agreement, Inventory
Agreement, Guaranty, Regulatory Support Agreement and Pharmacovigilance
Agreement.
“Antitrust Laws” means the EC Merger Regulation, and any competition, merger
control and antitrust Legal Requirement of the European Union, any applicable
European Union member states and EFTA states, and any other applicable
supranational, national, federal, state, provincial or local Legal Requirement
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolizing or restraining trade or lessening competition
of any other country or jurisdiction, to the extent applicable to the
transactions contemplated in this Agreement.
“Apportioned Taxes” is defined in Section 15.3.1.
“Assumed Liabilities” is defined in Section 3.3.
“Audited Financial Statements” is defined in Section 9.16.
“Audit Opinion” is defined in Section 9.16.
“Average Age” is defined in Section 9.10.4(a).
“Bayer” is defined in the Preamble.
“Bayer Business” means the Business to the extent conducted by Bayer and its
Affiliates in the Territory prior to or as of the Closing Date, either directly
or indirectly through an extension of rights that Bayer or its Affiliates’
Control to contractors (including manufacturers, distributors) or licensees.
“Bayer Indemnified Person” is defined in Section 14.2.1.
“Bayer Rebate Liability” is defined in Section 9.10.1.
“Bayer’s Knowledge” means the actual knowledge of any of the individuals holding
the positions set forth on Schedule 1A.
“Biogen Agreement” means that certain Amended and Restated License Agreement
between Biogen Idec (f/k/a IDEC Pharmaceuticals Corporation) and Bayer (f/k/a
Schering Aktiengesellschaft) dated as of January 16, 2012.
“Biogen Consent” is defined in Section 2.5.1.






- 2 -

--------------------------------------------------------------------------------





“Biogen Idec” means Biogen Idec Inc.
“Biogen IP” means intellectual property controlled by Biogen Idec and licensed
by Biogen Idec to Bayer pursuant to the Biogen Agreement as set forth on
schedules to the Biogen Agreement.
“Biogen Supply Agreement” is defined in Section 2.5.2.
“Books and Records” means all customer, distributor, supplier and mailing lists,
drawings, notebooks, specifications and creative materials, whether written or
electronically stored or however otherwise recorded, maintained or stored,
including research and development reports and records, pre-clinical studies,
manufacturing documents (including drug master files, batch records, Master
Batch Records, deviations, OOS investigations, CAPA, material specifications,
and product-specific standard operating procedures), clinical protocols,
clinical studies, pre-clinical and clinical data, results and analyses used in
or resulting from any pre-clinical study or clinical trial of any Licensed
Product, all regulatory files (together with all correspondence associated with
such regulatory files), copies of the approved label components to the extent
available, all labeling decision documents, and each Licensed Product’s safety
database, marketing materials, customer master files, sales records for each
product by account, written and electronic training manuals and modules, speaker
slide kits, sales/demand forecasts, and all files and written correspondence
exclusively related to the Bayer Business and/or Licensed Product, other than
Excluded Books and Records.
“Business” means the commercialization of the Licensed Products in the
Territory.
“Business Day” means any weekday other than a weekday on which banks in New
York, New York or Frankfurt, Germany are authorized or required to be closed.
“Business Domain Names” means the internet domain names exclusively relating to
the Bayer Business, including those listed as of the Closing Date on Schedule
1B.
“Business-Specific Licensed Copyrights” means all works of authorship (including
advertising, marketing and promotional materials, artwork, labeling, and other
works of authorship), and all copyrights, moral rights and other rights and
interests thereto throughout the Territory, whether or not registered, that are
owned by Bayer or any of its Affiliates, that are exclusively related to the
Licensed Products and that are used exclusively in, had been used exclusively in
and are currently exclusive to, or were developed exclusively for and are
currently exclusive to, the Bayer Business.
“Business-Specific Licensed IP” means the Business-Specific Licensed Copyrights,
Business-Specific Licensed Know-How, Business-Specific Licensed Patents and
Business-Specific Licensed Trademarks.
“Business-Specific Licensed Know-How” means Know-How owned by Bayer or any of
its Affiliates that (1) is exclusively related to the inventions claimed in the
Business-Specific Licensed Patents or (2) is exclusively related to the Licensed
Products and is used exclusively in, had been used exclusively in and is
currently exclusive to, or was developed exclusively for and is currently


- 3 -

--------------------------------------------------------------------------------





exclusive to, the Bayer Business, or (3) is exclusively related to the Licensed
Products and was developed exclusively for and is currently exclusive to the
Licensed Products.
“Business-Specific Licensed Patents” means any Patent Rights owned by Bayer or
its Affiliates that are exclusively related to the Licensed Products and claim
inventions that are used exclusively in, had been used exclusively in and are
currently exclusive to, or were developed exclusively for and are currently
exclusive to, the Bayer Business. The Business-Specific Licensed Patents include
those Patent Rights set forth on Schedule 1C.
“Business-Specific Licensed Trademarks” means the trademarks and service marks,
the goodwill associated therewith, and all registrations and applications
relating thereto, that are owned by Bayer or any of its Affiliates, and are
exclusively related to the Licensed Products and that are used exclusively in,
had been used exclusively in and are currently exclusive to, or were developed
exclusively for and are currently exclusive to, the Bayer Business. The
Business-Specific Licensed Trademarks include those trademarks set forth on
Schedule 1D.
“Chargeback Liability Shift Date” is defined in Section 9.10.2.
“Claim” is defined in Section 16.10.1.
“Closing” is defined in Section 6.1.
“Closing Date” means the date on which the Closing actually occurs.
“Confidential Disclosure Agreement” means that certain mutual Confidentiality
Agreement between Spectrum Pharmaceuticals, Inc. and Bayer HealthCare
Pharmaceuticals Inc. dated as of September 28, 2009.
“Confidential Information” is defined in Section 9.6.2.
“Contemplated Transactions” means, collectively, the transactions contemplated
by this Agreement, including (a) the licenses of the Licensed IP, the sale of
the Acquired Assets and the assignment and assumption of the Assumed Liabilities
and (b) the execution, delivery and performance of the Ancillary Agreements.
“Contractual Obligation” means, with respect to any Person, any contract,
agreement, plan, mortgage, lease, license, commitment, promise, undertaking,
arrangement or understanding, whether written or oral and whether express or
implied, or other document or instrument to which or by which such Person is a
party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.
“Control” or “Controlled” means, with respect to any Intellectual Property
right, possession by a party (including its Affiliates) of the right (whether by
ownership, license or otherwise) to grant to another party a license or a
sublicense under such Intellectual Property right without violating the terms of
any agreement or other arrangement with any third party.
“Days of Channel Inventory” is defined in Section 9.10.1.


- 4 -

--------------------------------------------------------------------------------





“Designated Countries” means Germany, France, Italy, Spain, United Kingdom,
Korea, China (Hong Kong), Japan, Austria, Czech Republic, Netherlands, Sweden,
Denmark, Finland, Poland, Hungary, Israel and Argentina.
“Disclosed Contract” is defined in Section 7.19.
“Dispute Escalation Notice” is defined in Section 16.10.2.
“Drug Laws” means the Federal Food, Drug, and Cosmetic Act, the Public Health
Service Act, the United States anti-kickback statute, or the regulations and
regulatory guidance promulgated thereunder or similar Legal Requirements of any
foreign jurisdiction, including those relating to good laboratory practices,
good clinical practices, adverse event reporting, good manufacturing practices,
advertising and promotion, recordkeeping, and filing of reports.
“EC Merger Regulation” means Council Regulation (EC) No 139/2004 of January 20,
2004 on the control of concentrations between undertakings, as amended.
“Encumbrance” means any charge, claim, condition, equitable interest, lien,
license, option, pledge, security interest, mortgage, right of way, easement,
encroachment, servitude, right of first offer or first refusal, buy/sell
agreement and any other restriction or covenant with respect to, or condition
governing the use, construction, voting (in the case of any security or equity
interest), transfer, receipt of income or exercise of any other attribute of
ownership.
“Enforceable” means, with respect to any Contractual Obligation stated to be
“Enforceable” by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).
“Excluded Assets” are defined in Section 3.2.
“Excluded Bayer Liabilities” is defined in Section 3.4.
“Excluded Books and Records” means (i) all Books and Records prepared in
connection with or related to the negotiation of the transactions contemplated
by this Agreement and the Ancillary Agreements, (ii) any of the foregoing that
are the subject of binding confidentiality agreements with non-Affiliates of
Bayer restricting their conveyance or disclosure to Purchaser; provided,
however, that Bayer shall use its commercially reasonable efforts to obtain the
right from such non-Affiliates either to disclose such records to Purchaser or
to transfer such confidentiality agreements to Purchaser, (iii) all Books and
Records relating to Non-Transferred Businesses, Excluded Assets and Excluded
Bayer Liabilities, and (iv) all Books and Records relating to Tax returns and
Tax records for periods or portions thereof ending on or prior to the Closing
Date, (v) all Books and Records not exclusively relating to Acquired Assets and
(vi)


- 5 -

--------------------------------------------------------------------------------





Books and Records reasonably necessary to the performance by Bayer and its
Affiliates of the Ancillary Agreements.
“Excluded Intellectual Property” means Intellectual Property owned by Bayer and
its Affiliates.
“Excluded Purchaser Liabilities” are defined in Section 3.5.
“Execution Date” is defined in the Preamble.
“Fuji Contract” means the Manufacturing and Distribution Agreement, dated July
8, 2008 between Bayer Yakuhn Ltd. and Fuji Film RI Pharma Co. Ltd.
“Fully Loaded Standard Cost” means, with respect to each type of Inventory,
[***]. All such cost determinations for raw materials and purchased goods shall
be made in accordance with Bayer’s standard accounting practices under
International Financial Reporting Standards as consistently practiced by Bayer
and used in the accounting reports. All such cost determinations for all other
items of inventory shall be made in accordance with Bayer’s standard costs as
consistently practiced by Bayer. Any amounts that must be converted to Euros
shall be converted using the Bayer accounting rate as of the applicable date.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“GEIA” is defined in Section 7.11.11.
“Governmental Authority” means any government or any agency, bureau, board,
commission, court, department, political subdivision, tribunal, or other
instrumentality of any government (including any regulatory or administrative
agency), whether federal, state or local, domestic or foreign, and including any
multinational authority or non-governmental authority which licenses or
authorizes or may license or authorize the manufacturing, distribution,
marketing or sale of a Licensed Product. The term, Governmental Authority, shall
not include medical facilities or institutions of higher education including
colleges or universities.
“Governmental Order” means an Order entered by or with any Governmental
Authority or arbitrator(s).
“Guaranty” is defined in Section 6.2(h)(iii).
“In-License Agreement” means any Contractual Obligation entered into prior to
the Closing Date under which a third party has granted Bayer or its Affiliate
any Intellectual Property rights related to the Licensed Products.
“Indemnified Party” means, with respect to any Indemnity Claim, the party or
Person asserting such claim under Section 14.1 or 14.2, as the case may be.
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


- 6 -

--------------------------------------------------------------------------------





“Indemnifying Party” means, with respect to any Indemnity Claim, the Purchaser
Indemnified Person or the Bayer Indemnified Person under Section 14.1 or 14.2,
as the case may be, against whom such claim is asserted.
“Indemnity Basket” is defined in Section 14.1.2.
“Indemnity Claim” means a claim for indemnity under Section 14.1 or 14.2, as the
case may be.
“Independent Auditor” is defined in Section 9.16.
“Infringement Claim” is defined in Section 10.4.1.
“Intellectual Property” means intellectual property rights of every kind and
nature throughout the world, however denominated, including all rights and
interests pertaining to or deriving from:
(a)    Patent Rights and Know-How;
(b)    trademarks, trade names, service marks, service names, brands, trade
dress and logos, domain names, and the goodwill and activities associated
therewith;
(c)    copyrights, works of authorship, rights of privacy and publicity, moral
rights, and similar proprietary rights of any kind or nature, in all media now
known or hereafter created; and
(d)    any and all registrations, applications, recordings, licenses, statutory
rights, common-law rights and rights under Contractual Obligations relating to
any of the foregoing.
“Inventory” means all raw materials, work-in-process, fill-to-pack products,
packed/not released products, finished goods, purchased goods, merchandise held
for resale, goods in transit (not including goods in transit to third parties),
goods off premises (including materials subject to process and goods held in
storage) goods on consignment and other materials and supplies used exclusively
in the Bayer Business, including packaging, spare parts and stores.
“Inventory Agreement” is defined in Section 6.2(h)(ii).
“Joint Contract” is defined in Section 9.12.
“Joint Permit” is defined in Section 9.9.1.
“Know-How” means inventions, business, marketing, technical and manufacturing
information, know-how and materials, including technology, software,
instrumentation, specifications, devices, data, compositions, formulas,
biological materials, assays, reagents, constructs, compounds, discoveries,
procedures, processes, practices, protocols, methods,


- 7 -

--------------------------------------------------------------------------------





techniques, results of experimentation or testing, knowledge, trade secrets,
skill and experience, in each case whether or not patentable or copyrightable.
“Legal Requirement” means any law, statute, standard, ordinance, code, rule,
regulation, resolution or promulgation, or any Governmental Order, or any
license, franchise, permit or similar right granted under any of the foregoing,
or any similar provision having the force or effect of law.
“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required to be
accrued on the financial statements of such Person.
“Licensed Copyrights” means the Business-Specific Licensed Copyrights and the
Shared Licensed Copyrights.
“Licensed IP” means the Business-Specific Licensed IP, the Shared Licensed IP
and the Biogen IP.
“Licensed Know-How” means the Business-Specific Licensed Know-How and the Shared
Licensed Know-How.
“Licensed Patents” means the Business-Specific Licensed Patents and the Shared
Licensed Patents.
“Licensed Products” has the meaning set forth in the Biogen Agreement.
“Licensed Trademarks” means the Business-Specific Licensed Trademarks and the
Shared Licensed Trademarks.
“Losses” means any loss, cost, Liability or expense, Tax, settlement, damage of
any kind, judgment, obligation, charge, fee, fine, penalty, interest, court cost
and/or administrative and reasonable attorneys’ fees, reasonable expert fees,
reasonable consulting fees, and reasonable disbursements (at all levels,
including appellate), but excluding all indirect corporate and administrative
overhead costs. Losses shall be decreased to take into account any Tax benefit
actually received by the Indemnified Parties or their Affiliates arising from
the incurrence or payment of the relevant indemnified item and increased by the
amount of any Tax cost actually incurred by the Indemnified Parties or their
Affiliates on account of the accrual and receipt of the related indemnification
payment.
“Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate with all other changes, effects and
circumstances, is or would reasonably be expected to be materially adverse to
the Business as operated as of the Execution Date by Bayer or its Affiliates
(including the Acquired Assets, Licensed IP and/or Assumed Liabilities),
disregarding any changes, effects or circumstances to the extent they arise out
of (a) a


- 8 -

--------------------------------------------------------------------------------





deterioration in the economy in general in the United States or any country in
which the Bayer Business is conducted, (b) an outbreak or escalation of
hostilities involving the United States or any member state of the European
Union, the declaration by the United States or any member state of the European
Union of a national emergency or war, or the occurrence of any acts of
terrorism, (c) a change in Legal Requirements (d) the announcement of the
Contemplated Transactions (including a loss of customers, suppliers,
distributors, service providers or employees to the extent attributable thereto)
or (e) any failure to promote Licensed Product.
“Material Default” is defined in Section 13.3.1.
“Maximum Indemnity Cap” is defined in Section 14.1.2.
“NDC” means National Drug Code.
“Net Sales” has the meaning set forth in the Biogen Agreement.
“Nonassigned Asset” is defined in Section 3.6.2.
“Non-Transferred Businesses” means all businesses of Bayer and its Affiliates
other than the Bayer Business.
“Notice of Dispute” is defined in Section 16.10.2.
“Order” means any order, writ, judgment, injunction, decree, stipulation,
ruling, determination or award.
“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices (excluding any product promotion) of such Person given the
circumstances and which is taken in the ordinary course of the normal day-to-day
operations of such Person given the circumstances, but in all cases, without
taking into consideration the Contemplated Transactions.
“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws and
similar instruments relating to the organization or governance of such Person,
in each case, as amended or supplemented.
“Out-License Agreement” means any Contractual Obligation entered into prior to
the Closing Date under which Bayer or its Affiliate has granted to any third
party rights with respect to the Bayer Business, including rights with respect
to the Biogen Agreement, the Business-Specific Licensed IP, Business Domain
Names or any Licensed Product. The Out-License Agreements in existence as of the
Closing Date are identified on Schedule 7.11.2.
“Outside Date” is defined in Section 13.1(b).


- 9 -

--------------------------------------------------------------------------------





“Overlap Period” is defined in Section 9.10.4(b).
“Parent” means Spectrum Pharmaceuticals, Inc., a Delaware corporation.
“Patent Rights” means (a) all patents, patent applications and similar
government-issued rights (e.g., utility models) protecting inventions in any
country or jurisdiction however denominated, (b) all priority applications,
international applications, divisionals, continuations, substitutions,
continuations-in-part of and any applications claiming priority to any of the
foregoing and (c) all patents and similar government-issued rights (e.g.,
utility models) protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).
“Payment Period” is defined in Section 4.3.2.
“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted or required by, any Governmental Authority to
which or by which such Person is subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound,
including all approvals, licenses or permits required by any Governmental
Authority to market, offer, sell, distribute, import and export Licensed
Products.
“Permitted Encumbrance” means (a) statutory liens for current Taxes, special
assessments or other governmental charges not yet due and payable, (b)
mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar statutory
liens arising or incurred in the Ordinary Course of Business which liens are not
yet due and payable, (c) deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pension programs mandated under applicable Legal Requirements or other social
security and (d) restrictions on the transfer of securities arising under
federal and state securities laws.
“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, Governmental Authority or other entity
of any kind.
“Purchase Price” is defined in Section 4.1.
“Purchaser” is defined in the Preamble.
“Purchaser Indemnified Person” is defined in Section 14.1.1.
“Qualifications” is defined in Section 16.11.2.
“Qualified Assignment” is defined in Section 16.2(d).
“Rebate True Up Payment” is defined in Section 9.10.1.
“Regulatory Clearance Amendment” is defined in Section 9.3.4.
“Related Affiliates” is defined in Section 13.3.1(c).


- 10 -

--------------------------------------------------------------------------------





“Released” with respect to any product means the completion of the manufacturing
of such product with the release by quality operations of such product from
“quarantined product” to finished goods for sale, in accordance with Bayer’s
standard quality assurance and quality control procedures.
“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
“Required Antitrust Approvals” means a decision, in whatever form (including a
declaration of lack of jurisdiction or a mere filing or notification, if the
Closing can take place, pursuant to the applicable Antitrust Law, without a
decision or the expiry of any waiting period) by any Governmental Authority
under the Antitrust Laws of any of the Designated Countries or the expiry of the
applicable waiting period, as applicable, under the Antitrust Laws of any of
such jurisdictions, in each case authorizing or not objecting to the
transactions contemplated by this Agreement and including, in each case, as
applicable, any decision or consent by any such Governmental Authority setting
forth conditions or obligations on either of the parties or their respective
Affiliates if such conditions or obligations have been or, pursuant to Section
9.3.4 are required to be, accepted by either party.
“Retained Marks” is defined in Section 2.1.5(e).
“Retained Names and Marks” is defined in Section 2.1.5(c).
“Royalty Payments” is defined in Section 4.3.1.
“SEC Financial Statements” is defined in Section 9.16.
“Shared Licensed Copyrights” means all works of authorship (including
advertising, marketing and promotional materials, artwork, labeling, and other
works of authorship) and all copyrights, moral rights and other rights and
interests thereto throughout the Territory, except for the Shared Licensed Trade
Dress, whether or not registered, that are owned by Bayer or any of its
Affiliates other than Business-Specific Licensed Copyrights that are related to
the Licensed Products and that have been used in, or developed with the
identified intent that it would be useful in, the Bayer Business. Shared
Licensed Copyrights does not include any copyright in works of authorship
developed by Bayer or its Affiliates after the Closing Date.
“Shared Licensed IP” means the Shared Licensed Copyrights, Shared Licensed
Know-How, Shared Licensed Patents, Shared Licensed Trade Dress and Shared
Licensed Trademarks.
“Shared Licensed Know-How” means Know-How owned by Bayer or any of its
Affiliates, other than Business-Specific Licensed Know-How, that are related to
the Licensed Products and that have been used in, or developed with the
identified intent that it would be useful in, the Bayer Business. Shared
Licensed Know-How does not include any copyright in works of authorship
developed by Bayer or its Affiliates after the Closing Date.
“Shared Licensed Patents” means any Patent Rights owned by Bayer or its
Affiliates, other than Business-Specific Licensed Patents that claim inventions
that are related to the


- 11 -

--------------------------------------------------------------------------------





Licensed Products and that have been used in, or developed with the identified
intent that it would be useful in, the Bayer Business. The Shared Licensed
Patents include those Patent Rights set forth on Schedule 1F ,and any Patent
Rights that directly or indirectly claim priority to such Patent Rights,
(including continuations-in-part but only to the extent the claims in the
continuations-in-part claim inventions to the subject matter that is related to
the Licensed Products and that as of the Closing Date has been used in, or
developed with the identified intent that it would be useful in, the Bayer
Business and to the extent such inventions either (a) were disclosed and
described in the Patent Rights filed prior to the Closing Date or (b) are
included in Shared Licensed Know-How as such Know-How existed on the Closing
Date). Shared Licensed Patents does not include any Patent Rights based on
inventions made by Bayer and its Affiliates after the Closing Date.
“Shared Licensed Trade Dress” means the trade dress design that is owned by
Bayer or its Affiliates, and that is used in the Bayer Business on the packaging
as is shown in Schedule 1G. The trade dress consists of a convex horizontal
wave, said wave (i) begins on the edge of one side of the package and proceeds
to the opposite edge of said package, wherein the wave ends at the edges of the
package; (ii) the edge of the wave at one edge of the package is higher than at
the other edge; (iii) said wave covers mainly the lower part of the package;
(iv) the lower part of the wave is in a dark color and the upper part of the
wave is in a lighter color; (v) the wave is crisscrossed with a white strip
design which follows the form of the wave; and wherein the trade dress does not
include the wording or other symbols or marks on the package. Shared Licensed
Trade Dress does not include any trade dress adopted by Bayer and its affiliates
after the Closing Date.
“Shared Licensed Trademarks” means all trademarks, and all registrations and
applications relating thereto, that are owned by Bayer or any of its Affiliates,
other than Business-Specific Licensed Trademarks, and that are used in the Bayer
Business. The Shared Licensed Trademarks include those trademarks set forth on
Schedule 1H. Shared Licensed Trademarks does not include any trademark adopted
by Bayer and its affiliates after the Closing Date.
“Solvent” is defined in Section 16.2(f).
“Sublicensee” means any third party to which Purchaser or its Affiliates grants,
after the Closing Date, any or all of the rights licensed by Bayer to Purchaser
under Section 2.1.1; provided, however, that distributors who purchase Licensed
Products from Purchaser, its Affiliates or its Sublicensees in order to resell
such Licensed Product shall not be considered Sublicensees.
“Tax” or “Taxes” means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, escheat obligation, value added, alternative or add-on
minimum, estimated, or other tax of any kind or any charge of any kind in the
nature of (or similar to) taxes whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and (b) any liability for the payment
of any amounts of the type described in clause (a) of this definition


- 12 -

--------------------------------------------------------------------------------





as a result of being a member of an affiliated, consolidated, combined or
unitary group for any period, as a result of any tax sharing, tax allocation
indemnification agreement, arrangement or understanding, or as a result of being
liable for another Person’s Taxes as a transferee or successor, by contract or
otherwise.
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed with any
Governmental Authority.
“Term” means the period commencing on the Closing Date and continuing until
Purchaser is no longer required to make any payments to Bayer in accordance with
Section 4 hereof.
“Termination Date” is defined in Section 13.1.
“Territory” means all jurisdictions worldwide except the United States, its
territories and possessions.
“Third Party Agreement” means any In-License Agreement or Out-License Agreement
other than In-License Agreements and Out-License Agreements that are Transferred
Contracts and other than the Biogen Agreement.
“Third Party Claim” is defined in Section 14.4.1.
“Total Consideration” is defined in Section 4.5(a).
“Transaction Expenses” is defined in Section 9.5.
“Transferred Contracts” is defined in Section 3.1(d).
“Transferred Inventory” means Inventory included within the Acquired Assets.
“Transferred Permits” is defined in Section 3.1(f).
“Transition Assets” is defined in Section 9.11.
“Transition Services Agreement” is defined in Section 6.2(h)(i).
“VAT” is defined in Section 4.3.6.
2.    LICENSE OF ASSETS
2.1    Licenses and Related Provisions.
2.1.1    Licenses. Subject to Section 2.1.2, 13 and 16.2, effective at the time
of, and contingent upon the occurrence of, the Closing:
(a)    For the Business-Specific Licensed IP: Bayer hereby grants to Purchaser
an exclusive (even as to Bayer), perpetual, irrevocable (subject to
Section 13.3), transferable (as specified in Section 16.2), license, with the
right to sublicense through multiple tiers as provided


- 13 -

--------------------------------------------------------------------------------





in Section 2.1.2(a)), under the Business-Specific Licensed Patents on a
worldwide basis and under the Business-Specific Licensed IP other than
Business-Specific Licensed Patents in the Territory, as it exists on the Closing
Date, to research, develop, make, have made, use, sell, offer for sale, have
sold, import and export Licensed Products, and to otherwise practice and exploit
the Business-Specific Licensed IP, including researching, developing, making,
having made, using, selling, offering for sale, having sold, importing and
exporting any product for all fields of use in humans.
(b)    For the Shared Licensed IP:
(i)    Bayer hereby grants to Purchaser an exclusive (even as to Bayer),
perpetual, irrevocable (subject to Section 13.3), transferable (as specified in
Section 16.2), license, with the right to sublicense as provided in Section
2.1.2(b)), under the Shared Licensed Patents, Shared Licensed Know-How and
Shared Licensed Copyrights, as they all exist on the Closing Date, solely to
research, develop, make, have made, use, sell, offer for sale, have sold, import
and export Licensed Products in the Territory.
(ii)    Subject to the terms and conditions of Section 2.1.5, Bayer hereby
grants to Purchaser a limited, non-exclusive, non-transferable license, without
the right to sublicense, under the Shared Licensed Trademarks and Shared
Licensed Trade Dress solely to market, distribute and sell Licensed Products in
the Territory for the time period specified and as further set forth in
Section 2.1.5. Notwithstanding any grant of a license to use the terms
“Schering” or “Scher” alone or in combination with another term, these terms
cannot, by Purchaser be used in or imported into the United States or Canada
under any conditions.
(c)    Subject to the terms and conditions of the Biogen Agreement, Bayer hereby
grants to Purchaser an exclusive (even as to Bayer), perpetual, irrevocable
(subject to Section 13.3), transferable (as specified in Section 16.2),
sublicense of the license granted to Bayer under Section 5.1 of the Biogen
Agreement, with the right to sublicense through multiple tiers to the extent
provided in the Biogen Agreement.
2.1.2    Sublicensee Obligation.
(a)    For the Business-Specific Licensed IP and, subject to the terms and
conditions of the Biogen Agreement, the Biogen IP, Purchaser may grant
sublicenses (including multiple tier sublicenses) without Bayer’s consent;
provided, however, that (i) Purchaser will be fully responsible for the
performance of such Sublicensees hereunder, (ii) each such sublicense shall
permit Bayer to audit the Sublicensee on substantially the same terms as those
set forth in Section 4.4 and (iii) each Sublicensee of any commercial rights
shall agree to diligence requirements no less than those specified in
Section 10.6 to the extent applicable to the activities to be undertaken by such
Sublicensee.
(b)    For the Shared Licensed Patents, Shared Licensed Know-How, and Shared
Licensed Copyrights, Purchaser may grant sublicenses (i) with Bayer’s prior
written consent,


- 14 -

--------------------------------------------------------------------------------





whose consent shall not be unreasonably withheld, (ii) without Bayer’s consent
to a Purchaser Affiliate, or (iii) without Bayer’s consent only if the Shared
Licensed Patents, Shared Licensed Know-How, and Shared Licensed Copyrights is
sublicensed with and to no greater scope than a sublicense of the
Business-Specific Licensed IP; provided, however, that in either case (A)
Purchaser shall be fully responsible for the performance of such Sublicensees
hereunder, (B) each such sublicense shall permit Bayer to audit the Sublicensee
on substantially the same terms as those set forth in Section 4.4, (C) each
Sublicensee of any commercial rights shall agree to diligence requirements no
less than those specified in Section 10.6 to the extent applicable to the
activities to be undertaken by such Sublicensee and (D) Purchaser provides
notice to Bayer of said sublicense, including the names and contact information
of each Sublicensee and the scope and purpose of the sublicense.
(c)    Any sublicense granted by Purchaser to an Affiliate will automatically
terminate upon termination of this Agreement.
2.1.3    Retained Rights.
(a)    Bayer retains the non-exclusive, non-transferable right under the
Business-Specific Licensed IP only to the extent necessary for Bayer to perform
its obligations under this Agreement and the Ancillary Agreements. This retained
right may be licensed by Bayer as reasonably necessary in Bayer’s sole
discretion for Bayer to perform its obligations under the Ancillary Agreements,
provided, however, that (i) Bayer will, or will cause its Affiliates to, be
fully responsible for the performance of such sublicensees and (ii) Bayer
promptly provides notice to Purchaser of each such sublicense, including the
names and contact information of each sublicensee and the scope and purpose of
the sublicense.
(b)    For the purpose of clarity and notwithstanding anything else to the
contrary in this Agreement, Bayer may use the inventions claimed in the
Business-Specific Licensed Patents to the same extent as a non-licensed third
party would be legally permitted to use such inventions.
(c)    Bayer retains all rights to use, license and commercially exploit the
Shared Licensed IP for all purposes other than the Licensed Products.
2.1.4    Third Party Agreements.
(a)    Generally. Bayer covenants that it will not, and will cause its
Affiliates not to, in each case, without Purchaser’s prior written consent
(which consent, with regard to the Shared Licensed IP, shall not be unreasonably
withheld) agree or consent to any amendment, supplement or other modification to
or any termination of any existing Third Party Agreement (including all
In-License Agreements) and the Biogen Agreement, or take any action under a
Third Party Agreement with respect to: (i) the Business-Specific Licensed IP in
the Territory licensed thereunder and (ii) the Shared Licensed IP licensed
thereunder (to the extent such actions affect Purchaser’s rights in the Shared
Licensed IP). Bayer will, and will cause its Affiliates, to exercise its rights
relating to the Business-Specific Licensed IP in the Territory and to the Shared
Licensed IP (with regard to the Shared Licensed IP, to the extent such actions
affect


- 15 -

--------------------------------------------------------------------------------





Purchaser’s rights in the Shared Licensed IP) under any Third Party Agreement in
consultation with Purchaser and in a manner that is consistent with the terms of
this Agreement, and in consultation with Purchaser, take all commercially
reasonable actions necessary to maintain and enforce such rights with respect to
the Business-Specific Licensed IP in the Territory and to the Shared Licensed IP
(with regard to the Shared Licensed IP, to the extent such actions affect
Purchaser’s rights in the Shared Licensed IP) under Third Party Agreements. To
the extent Bayer is unwilling or unable to maintain and enforce such rights,
Bayer shall cooperate in allowing Purchaser to do so, and Purchaser’s expenses
thereof shall be set-off against amounts otherwise due from Purchaser to Bayer
under this Agreement. Purchaser covenants that it will not, and will cause its
Affiliates not to, cause a breach in any material respect of any Third Party
Agreement.
(b)    Biogen Agreement. Bayer agrees to keep Purchaser fully informed of the
rights that Bayer or any of its Affiliates has with respect to the Biogen IP
that has been licensed to Bayer or its Affiliates under the Biogen Agreement.
Bayer will, and will cause its Affiliates to, take all actions reasonably
requested by Purchaser in respect of these rights, as well as provide to
Purchaser all material information and copies of material correspondence and
other material documents received from Biogen Idec with respect to the Biogen
Agreement. Bayer will, and will cause its Affiliates to, immediately notify
Purchaser of (i) any event of which Bayer is aware that affects in any material
respect the rights granted to Bayer under the Biogen Agreement that are, in
turn, sublicensed to Purchaser pursuant to this Agreement or (ii) receipt by
Bayer of any written notice received under the Biogen Agreement, including any
breach or termination of the Biogen Agreement. Bayer will, and will cause its
Affiliates to, promptly furnish Purchaser with copies of all reports and other
communications that Bayer or any of its Affiliates furnishes to the other
parties to the Biogen Agreement that relate in any material respect to the
Business or the rights granted to Purchaser under this Agreement, and to the
extent any such reports or communication relate to the efforts of Purchaser
under this Agreement, Bayer will, and will cause its Affiliates to, give
Purchaser a reasonable opportunity to review and comment upon such reports or
communications before they are transmitted to the other parties to the Biogen
Agreement. Bayer agrees to provide Purchaser with copies of any and all
amendments to the Biogen Agreement concurrently with each such amendment.
Purchaser covenants that it will not, and will cause its Affiliates not to,
cause a breach in any material respect of the Biogen Agreement. For the
avoidance of doubt, a breach in a material respect of the Biogen Agreement will
be deemed to occur where Purchaser or any of its Affiliates breaches or causes a
breach that gives Biogen Idec a right to terminate the Biogen Agreement.
2.1.5    Trademark and Trade Dress Control.
(a)    Quality Control. The quality of the Licensed Products sold by Purchaser
under or in connection with the Shared Licensed Trademarks and Shared Licensed
Trade Dress must be of a sufficiently high quality to be generally comparable to
the quality of products sold by Bayer under the Shared Licensed Trademarks and
Shared Licensed Trade Dress prior to the Closing Date. At the reasonable request
of Bayer, not more frequently than annually, Purchaser will send Bayer samples
of the Licensed Products sold by Purchaser under the Shared Licensed Trademarks
and Shared Licensed Trade Dress. In the event that Purchaser materially breaches
this Section 2.1.5 with respect to a Shared Licensed Trademark or Shared
Licensed Trade Dress


- 16 -

--------------------------------------------------------------------------------





and fails to cure such breach within sixty (60) days after Bayer notifies
Purchaser in writing of such breach, Bayer may terminate the license to such
Shared Licensed Trademark and Shared Licensed Trade Dress under Section 2.1 by
delivery to Purchaser of a written notice of termination. In addition to the
foregoing termination rights, Bayer shall retain any other rights and remedies
it has in law and/or equity with respect to a breach related to a Shared
Licensed Trademark and Shared Licensed Trade Dress.
(b)    Special Rights. Purchaser’s license to use the Shared Licensed Trademarks
and Shared Licensed Trade Dress that are the corporate names of Bayer or any of
its Affiliates or any other name, logo, trade dress, abbreviation, word or
combination thereof of corporate identification is subject to the terms,
conditions, and limitations set forth below. It is hereby agreed that, unless
otherwise agreed in a separate agreement, Purchaser may utilize, at its sole
option, the following items:
(i)    Without limitation of time, Purchaser may use manuals, technical
specifications, descriptive literature and catalogs and similar materials
related to the Bayer Business and bearing the name or marks or trade dress of
Bayer or any of its Affiliates; provided, however, that the name, marks and
trade dress shall be stamped or overprinted, to the extent practical, with one
or more names or marks or trade dress of Purchaser not confusingly similar
thereto as soon as practicable, and in any event, no later than ninety (90) days
after delivery by Bayer or its Affiliates of such materials to be used by
Purchaser.
(ii)    Purchaser shall, subject to applicable Legal Requirements, have a period
of nine (9) months after the Closing Date within which to use the corporate
names, trade dress and identification (including NDC numbers) of Bayer and its
Affiliates pertaining to the Bayer Business.
(iii)    Notwithstanding the foregoing, Purchaser shall, subject to applicable
Legal Requirements, have the right to sell any products of the Business in the
eighteen (18) month period after the Closing Date (or any written mutually
agreed extension thereof) that are in bags or other containers bearing any of
the corporate names or trade dress or identification (including NDC numbers) of
Bayer or any of its Affiliates, so long as such products are not outdated and so
long as products sold by Purchaser after eighteen (18) months following the
Closing Date (or any written mutually agreed extension thereof) are not packaged
in bags or other containers that bear such names, marks, trade dress or codes;
provided, however, that Purchaser may continue to use the corporate names or
trade dress or identification (including NDC numbers) of Bayer or its Affiliates
beyond such period to the extent required by applicable Legal Requirements as a
result of Bayer (or its Affiliate) manufacturing a Licensed Product or holding a
Permit relating to a Licensed Product.
(iv)    Notwithstanding the foregoing, Purchaser shall diligently pursue in good
faith obtaining its own names, marks, (other than the Business-Specific Licensed
Trademarks to which Purchaser has a perpetual license), trade dress and NDC
numbers pertaining to the Business.


- 17 -

--------------------------------------------------------------------------------





(c)    Use of Certain Names and Marks. Notwithstanding any other provision of
this Agreement to the contrary (except for the limited rights granted in
Section 2.1.1(b)(ii) and the rights specified in Section 2.1.5(b)), no interest
in or right to use the name “Bayer” or “Schering” or “Scher” or any other
corporate indication of Bayer or its Affiliates (including any logo, trademark,
trade dress, trade name or domain name containing the component “Bayer” or “Bay”
or “Schering” or “Scher” or any derivation thereof, including but not limited to
the logo “Bayer-Cross” consisting of the word Bayer written in the shape of a
cross (with or without a circle)) as well as the Shared Licensed Trade Dress
(collectively, the “Retained Names and Marks”), is being transferred pursuant to
the Contemplated Transactions and the use of any Retained Names and Marks shall
cease as provided in Section 2.1.5, and Purchaser promptly thereafter will
remove or obliterate and cease to use all the Retained Names and Marks from its
signs and unused inventory of purchase orders, invoices, sales orders, labels,
letterheads, shipping documents, and other items and materials of the Business
and otherwise, and will not use or put into use after the Closing Date any such
items and materials that bear any Retained Names and Marks (or any name, mark,
trade dress or logo confusingly similar thereto), except as provided in Section
2.1.5. Furthermore, except as contemplated by the Transition Services Agreement,
Purchaser will not use the name “Bayer” as a domain or e-mail address component
without undue delay after the Closing Date; provided, however, that incoming
emails shall be forwarded by Bayer or its Affiliates to new email addresses for
a period of ninety (90) days after the Closing Date. The parties agree that
Bayer shall have no responsibility for claims by third parties arising out of,
or relating to, the use of any Retained Names and Marks by Purchaser after the
Closing Date. This Agreement shall not preclude Purchaser from making
non-trademark use of the Retained Names and Marks for purposes of historical
reference, or as required by Legal Requirements, or as reasonably necessary in
connection with activities before Governmental Authorities.
(d)    Use of Retained Names and Marks. Purchaser shall not change or modify the
Retained Names and Marks or use the Retained Names and Marks in any modified
form. The authorization set forth in Section 2.1.5 in no way provides Purchaser
any rights in or authorization to use any other trademarks, service marks, trade
names, trade dress which are confusingly similar to the Retained Names and Marks
or other similar property or rights of Bayer or its Affiliates.
(e)    Purchaser shall not at any time, (i) knowingly use any logo, trademark,
trade name or domain name containing the component “Bayer” or “Bay” or “Scher”
or any derivation thereof, including but not limited to the logo “Bayer-Cross”
consisting of the word Bayer written in the shape of a cross (with or without a
circle) as well as the Shared Licensed Trade Dress (collectively the “Retained
Marks”) in any way that would impair the validity of such Retained Marks as
proprietary trademarks, service marks, trade names and/or trade dress in any
jurisdiction, (ii) take any action which would impair Bayer’s ownership of any
Retained Marks or their legality or enforceability, (iii) register, or cause to
be registered, in Purchaser’s name or the name of another, any of the Retained
Marks or any other trademarks, names, logos, symbols, trade dress or designs
they know to be confusingly similar to the Retained Marks, (iv) use, display,
advertise or promote any trademarks, names, logos, symbols, trade dress or
designs they know to be confusingly similar to any of the Retained Marks in any
jurisdiction, or (v) use any of the Retained Marks as part of a corporate or
trade name of any business organization.


- 18 -

--------------------------------------------------------------------------------





Purchaser shall not challenge the validity of the Retained Marks or Bayer’s
ownership thereof in any form or manner. All goodwill deriving from the use of
the Retained Marks by Purchaser pursuant to the terms of Section 2.1.5 of this
Agreement or arising out of the terms of Section 2.1.5 of this Agreement shall
accrue solely and exclusively to Bayer and its Affiliates.
2.1.6    No Implied Rights; Future IP. Purchaser acknowledges and agrees that:
(a)    No rights or licenses of Intellectual Property rights are conveyed to
Purchaser other than those expressly provided in this Agreement and the
Ancillary Agreements, and except as expressly provided in this Agreement and the
Ancillary Agreements, no such conveyance or license of rights will be implied or
deemed to have been made.
(b)    Except as provided in Section 2.5, no rights or licenses are conveyed to
Purchaser with respect to any Intellectual Property rights owned or Controlled
by any third party that is not an Affiliate of Bayer as of the Closing Date
(regardless of whether such third party later becomes an Affiliate of Bayer).
(c)    For purposes of clarity:
(i)    The license granted in Section 2.1.1(a) under the Business-Specific
Licensed IP is granted as the Business-Specific Licensed IP exists at the
Closing Date, and does not grant any license to Purchaser with respect to a
Patent Right claiming an invention made after the Closing Date, Know-How
developed after the Closing Date, any copyright to a work created after the
Closing Date, or any trademark adopted after the Closing Date. For further
clarity, (A) the license granted by Bayer under the Business-Specific Licensed
Patents does include Patent Rights filed and issued after the Closing Date (1)
if such Patent Rights directly or indirectly claim priority to a
Business-Specific Licensed Patent that was filed prior to the Closing Date
(including continuations-in-part but only to the extent the claims in the
continuations-in-part claim inventions to subject matter that is exclusively
related to the Licensed Products and used exclusively in, had been used
exclusively in and are as of the Closing Date exclusive to, or was developed
exclusively for and is currently exclusive to, the Bayer Business and that was
disclosed and described in a Business-Specific Licensed Patents that was filed
prior to the Closing Date) or (2) to the extent such Patent Rights claim an
invention that was contained within Business-Specific Licensed Know-How as the
Business-Specific Licensed Know-How existed prior to the Closing Date; (B) the
license granted under the Business-Specific Licensed Copyrights does include any
registrations filed and issued after the Closing Date that relate to
copyrightable works created prior to the Closing Date, and (C) the license
granted under the Business-Specific Licensed Trademarks does include any
applications and registrations filed and issued after the Closing Date that
relate to Business-Specific Licensed Trademarks adopted prior to the Closing
Date.
(ii)    The license granted in Section 2.1.1(b) under the Shared Licensed IP is
granted as the Shared Licensed IP exists at the Closing Date, and does not grant
any license with respect to a Patent Right claiming an invention made after the
Closing Date, Know-How developed after the Closing Date, any copyright to a work
created after the Closing Date, or any trademark adopted after the Closing


- 19 -

--------------------------------------------------------------------------------





Date. For further clarity, (A) the license granted under the Shared Licensed
Patents does include Patent Rights filed and issued after the Closing Date (1)
if such Patent Rights directly or indirectly claim priority to a Shared Licensed
Patent that was filed prior to the Closing Date (including continuations-in-part
but only to the extent the claims in the continuations-in-part claim inventions
to subject matter that is related to the Licensed Products and that as of the
Closing Date has been used in, or disclosed with the identified intent that it
would be useful in, the Bayer Business and that is disclosed and described in a
Shared Licensed Patents that was filed prior to the Closing Date or (2) to the
extent that such Patent Rights claim any inventions contained within Shared
Licensed Know-How as the Shared Licensed Know-How existed prior to the Closing
Date); and (B) the license granted under the Shared Licensed Copyrights does
include any registrations filed and issued after the Closing Date that relate to
copyrightable works created prior to the Closing Date.
2.2    Know-How Transfer. To enable Purchaser to exercise the rights granted
under this Agreement, Bayer will promptly deliver or otherwise provide to
Purchaser and its Representatives Licensed Know-How within the possession or
Control of Bayer or any of its Affiliates. Additionally, on a commercially
reasonable schedule and in a commercially reasonable format to be agreed upon by
the parties, Bayer will deliver to Purchaser copies of documents, files,
diagrams, specifications, designs, schematics, reports, records, laboratory
notebooks, data, materials, prototypes, test devices, models and simulations, or
other written, graphic, biologic, or other tangible material in Bayer’s or its
Affiliates’ possession in any media, to the extent it discloses or embodies
Licensed Know-How.
2.3    Transfer of Licensed IP. During the Term, neither Bayer nor any of its
Affiliates will transfer or assign its right, title or interest in the Biogen
Agreement or any Business-Specific Licensed IP in the Territory to any third
party, other than in connection with an assignment of this Agreement as a whole
in accordance with Section 16.2.
2.4    Covenant Not to Sue.
(a)    Bayer hereby covenants that it shall not, and shall cause its Affiliates
not to, sue or commence or prosecute any Action against Purchaser or any of its
Affiliates, or their successors, assigns or Sublicensees, for infringement of
any Patent Rights owned by Bayer or any of its Affiliates on or after the
Closing Date (other than the Licensed IP), or voluntarily assist any other
Person in doing any of the foregoing, but such covenant shall only apply to the
extent such Patent Rights owned by Bayer are necessary for Purchaser to make,
have made, use, sell, offer to sell or import Licensed Products in the Territory
as such Licensed Products were made, used, sold, offered for sale, or imported
as of the Closing Date.
(b)    As used in this Section 2.4 the word “necessary” shall mean that there is
at that time no way to make, have made, use, sell, offer to sell, import and
export Licensed Products in compliance with applicable Legal Requirements
without infringing the applicable Patent Rights. To the extent it is necessary
for Purchaser to obtain new, additional or amended permits, approvals or
Governmental Order from a Governmental Authority in order to avoid infringing
the applicable Patent Rights, Bayer agrees to extend the covenant not to sue to
all


- 20 -

--------------------------------------------------------------------------------





products sold only as long as Purchaser is as promptly as practicable preparing
and pursuing actively and diligently obtaining such additional or amended
permit, approval or Governmental Order.
(c)    For clarity, except as expressly provided in this Section 2.4, Bayer
shall be free to sue Purchaser for infringement for use of any Patent Rights of
Bayer outside of the grant of rights in Section 2.1.1.
2.5    Consents to Transfer Agreements.
2.5.1    Bayer has the right under the Biogen Agreement (a) to fully sublicense
to Purchaser (with a right to further sublicense) without Biogen Idec’s consent
the Intellectual Property rights licensed to Bayer or its Affiliates thereunder,
and (b) to require Biogen Idec to enter an exclusive license with Purchaser for
the trademarks rights to ZEVALIN® and ZEVAMAB® in the Territory, a license that
Biogen Idec shall not unreasonably withhold, delay or condition (the “Biogen
Consent”). Bayer has provided to Purchaser a full unredacted copy of the Biogen
Agreement (and any amendments thereto) and will provide the Biogen Consent.
2.5.2    Bayer has obtained the consent of Biogen Idec to assign that certain
Supply Agreement, between Bayer and Biogen Idec US Corporation dated as of June
9, 1999, as amended as of December 14, 2004 and January 16, 2012 (the “Biogen
Supply Agreement”), pursuant to which Biogen Idec or another entity reasonably
acceptable to Purchaser will have the responsibility to supply the Licensed
Products to Purchaser following the Closing. Bayer has provided to Purchaser a
full unredacted copy of the amendment to the Biogen Supply Agreement.
2.5.3    Prior to the Closing Date, Bayer will seek the consent, to the extent
necessary, of the entities involved in company-sponsored trials or
investigator-sponsored trials or studies related to the Licensed Products to
transfer Bayer’s rights under the contracts associated therewith to Purchaser,
including transferring Bayer’s rights, if any, to any and all Intellectual
Property arising from those trials or studies to Purchaser.
3.    TRANSFER OF ASSETS
3.1    Acquired Assets.
Except as provided in Section 3.2, upon the terms and subject to the conditions
of this Agreement, and in exchange for the Purchase Price and the assumption of
the Assumed Liabilities by Purchaser, Bayer shall, and shall cause one or more
of its Affiliates to, sell, assign, transfer, convey and deliver to Purchaser,
free and clear of all Encumbrances other than Permitted Encumbrances, and
Purchaser shall acquire and receive, subject to the terms and conditions of this
Agreement, from Bayer and its Affiliates, at the Closing (except as provided in
Sections 3.1(a) and 3.6), all of Bayer’s and its Affiliates’ right, title and
interest in and to all assets used exclusively in the Bayer Business wherever
located as of the Closing Date as follows (the “Acquired Assets”):
(a)    Inventories. All Inventory required to be purchased by Purchaser from
Bayer in accordance with the Inventory Agreement;


- 21 -

--------------------------------------------------------------------------------





(b)    Warranties. All rights under all covenants and warranties to the extent
related to the Acquired Assets or the operation or conduct of the Bayer
Business, express or implied (including manufacturers’, suppliers’ and
contractors’ warranties), that have heretofore been made by any predecessors in
title or any third party manufacturers, suppliers, contractors, engineers and
other third parties in connection with products or services purchased by or
furnished for use in connection with the Bayer Business;
(c)    Books and Records. All Books and Records reasonably necessary to conduct
the Bayer Business other than Excluded Books and Records;
(d)    Contracts. All rights under Contractual Obligations, including those
listed on Schedule 7.18(a) (collectively, but excluding any Contractual
Obligation which is an Excluded Asset, the “Transferred Contracts”);
(e)    Domain Names. The Business Domain Names;
(f)    Permits. All Permits that are necessary for the current operation of the
Bayer Business and are capable of being transferred from Bayer or its Affiliate
to Purchaser or its Affiliate under applicable Legal Requirements, and all
rights of Bayer or any of its Affiliates under such Permits and any and all
pending applications relating to any such Permits, including those listed on
Schedule 7.13.2 (the “Transferred Permits”); and
(g)    Claims. All claims, causes of action, choses in action and rights of
recovery arising from the operation of the Bayer Business or in respect of the
Licensed Products.
3.2    Excluded Assets. Notwithstanding any provisions herein to the contrary,
all right, title and interest of Bayer and its Affiliates of whatever kind and
nature, real or personal, tangible or intangible, owned, leased, licensed, used
or held for use or license in all assets other than Acquired Assets and all of
the assets listed below even if they would otherwise be included in the
definition of Acquired Assets (the “Excluded Assets”) shall be retained by Bayer
and its Affiliates:
(a)    the assets of the Non-Transferred Businesses;
(b)    the assets of Bayer and its Affiliates that are set forth on
Schedule 3.2(b);
(c)    the Excluded Intellectual Property, Retained Marks and Retained Names and
Marks;
(d)    Joint Contracts and Joint Permits;
(e)    all Contractual Obligations of insurance related to the Bayer Business;
(f)    all Excluded Books and Records;
(g)    all rights, Claims, credits, or rights of set-off (i) against any Person
for payments owed to Bayer or its Affiliates on or before the Closing Date,
(iii) against any Person


- 22 -

--------------------------------------------------------------------------------





to reimburse Bayer for any Loss as a result of actions of a third party on or
prior to the Closing Date as shall be identified at Closing on Schedule 3.2(g),
(iv) against any Person to reimburse Bayer for any Loss by Bayer or its
Affiliates as a result of the actions of a third party prior to the Closing
where such loss was not within the Knowledge of Bayer on the Closing Date,
provided in the case of Claims under this subpart, Bayer shall notify Purchaser
of such Claim prior to the formal initiation of such Claim, or (v) against third
parties who have asserted or who assert after the Closing Date rights, Claims,
credits or rights of set-off against Bayer or its Affiliates or against third
parties with respect to which Bayer and its Affiliates may, in such events, have
rights of indemnification or contribution or similar rights, relating in each
case to the Acquired Assets, the Excluded Assets and the Excluded Bayer
Liabilities, whether liquidated or unliquidated, fixed or contingent, including
rights of indemnification, hold harmless agreements, covenants not to prosecute
and other agreements;
(h)    all rights and Claims, whether now existing or arising hereafter, for
carryforwards or carrybacks of Losses, or for credits or refunds of any Taxes
incurred in or attributable to periods ending on or before the Closing Date and
the portion of any such item allocated or apportioned to Bayer or its Affiliates
for any taxable period that includes (but does not end on) the Closing Date;
(i)    all invoiced trade accounts receivable arising in the Ordinary Course of
Business from sales of products or services of the Bayer Business on or prior to
the Closing Date, including all intercompany receivables among Bayer and its
Affiliates, and all receivables related to Excluded Assets;
(j)    all cash, cash equivalents, money market funds and mutual funds in the
bank or other depository accounts of Bayer or any of its Affiliates, including
all interest and dividends receivable with respect thereto;
(k)    all accounts receivable;
(l)    any assets required by Bayer to perform its obligations under any
Ancillary Agreements that, absent such Ancillary Agreements, would constitute
Acquired Assets;
(m)    the corporate names of Bayer or any of its Affiliates;
(n)    all rights of Bayer under this Agreement or any Ancillary Agreement;
(o)    all corporate seals, minute books, charter documents, corporate stock
record books, registers of other securities, copies of original tax and
financial records (the originals of which will be delivered to Purchaser as part
of the Acquired Assets to the extent related to the Acquired Assets) of Bayer or
any of its Affiliates, and such other books and records as pertain only to the
organization, existence, share capitalization or debt financing of Bayer or any
of its Affiliates;
(p)    all Contractual Obligations in respect of indebtedness for borrowed money
or any guarantee of the Liabilities of another Person;


- 23 -

--------------------------------------------------------------------------------





(q)    all prepayments, rights to refunds, rights of set off, defenses,
affirmative defenses, rights of defense and rights of recoupment arising from
the operation of the Bayer Business prior to the Closing or in respect of
Licensed Products sold prior to the Closing; and all claims, causes of action,
choses in action and rights of recovery pending or threatened in writing at or
prior to the Closing Date;
(r)    all land, equipment (movable and fixed), machinery, automobiles and other
physical assets related to the manufacture or transportation of any Licensed
Product, other than any Inventory;
(s)    all Inventory other than the Transferred Inventory; and
(t)    all Contractual Obligations solely between or among Bayer and any of its
Affiliates or between or among Bayer’s Affiliates.
3.3    Assumed Liabilities. Purchaser shall assume the following Liabilities of
Bayer or any of its Affiliates (to the extent such Liabilities would have been
the Liabilities of Bayer or any of its Affiliates if the Contemplated
Transactions were not consummated) (“Assumed Liabilities”):
(a)    Liabilities specifically assumed by Purchaser pursuant and subject to
Section 9;
(b)    Liabilities arising out of Joint Contracts or Joint Permits after the
Closing Date, to the extent related solely to the Bayer Business;
(c)    all Liabilities for Taxes relating to, arising from or with respect to
the Acquired Assets or the Business other than the Excluded Assets which are
attributable to Tax periods or portions thereof commencing after the Closing
Date;
(d)    all Liabilities to pay or extend to customers, suppliers and distributors
of, and others doing business with, the Bayer Business volume discounts, volume
rebates, chargebacks and similar credits and obligations pursuant to Contractual
Obligations in effect as of the Closing Date which shall be set forth on
Schedule 3.3(d) to be delivered on or about the Closing Date;
(e)    all Permitted Encumbrances subject to Section 3.4(j) below;
(f)    all Liabilities imposed by Governmental Authorities on the Bayer Business
other than the Excluded Assets, to the extent such Liabilities exist on the
Closing Date, including any compliance obligations, responsibilities,
conditions, or directions stated or identified by any Governmental Authority on
or before the Closing Date, all of which shall be set forth on Schedule 3.3(f)
to be delivered on or about the Closing Date, other than any Liabilities arising
under any Governmental Order or portion of a Governmental Order entered on or
before the Closing Date requiring payment of any fines, penalties or monetary
obligations for alleged non-compliance with applicable Legal Requirements to any
Governmental Authority;


- 24 -

--------------------------------------------------------------------------------





(g)    all Liabilities for governmental rebates that are attributable to sales
made by Purchaser after the Closing Date of products of the Business (subject to
Section 9.10);
(h)    all Liabilities arising after the Closing under the Transferred
Contracts, other than Liabilities arising out of any breach, default or action
or omission of Bayer or any of its Affiliates occurring prior to the Closing;
(i)    all Liabilities under any purchase order that constitutes a Transferred
Contract for the purchase of any products or services ordered thereby which have
not been delivered or performed on or prior to the Closing Date, other than
Liabilities arising out of any breach, default or action or omission of Bayer or
any of its Affiliates with respect to such purchase order occurring prior to the
Closing;
(j)    all Liabilities and obligations arising after the Closing for any reason
under the Biogen Agreement other than for payment of royalties and Liabilities
arising out of any breach, default or action or omission of Bayer or any of its
Affiliates occurring prior to the Closing;
(k)    all obligations to provide replacement Licensed Products under any
warranties applicable to Licensed Products sold by the Bayer Business prior to
the Closing subject to Section 3.4(h) below;
(l)    all Liabilities of Purchaser or any of its Affiliates that are
attributable to sales of products of the Business made by Purchaser or any of
its Affiliates after the Closing including those as calculated pursuant to
Section 9.10 (other than those included in the definition of Excluded Bayer
Liabilities);
(m)    all claims, Actions or Losses arising from products sold by Purchaser or
an Affiliate after the Closing; and
(n)    all Liabilities arising after Closing with respect to Acquired Assets
(except with regard to the sale, distribution, or use of Licensed Product or
Inventory by any Person).
3.4    Excluded Bayer Liabilities. Bayer and/or its Affiliates shall retain the
following Liabilities of Bayer or any of its Affiliates that are not
specifically included in the definition of Assumed Liabilities (“Excluded Bayer
Liabilities”):
(a)    Liabilities specifically assumed by Bayer pursuant and subject to Section
9;
(b)    Liabilities arising out of the Excluded Assets, except as otherwise
specified in Sections 9.9 and 9.12 hereof with respect to Joint Contracts or
Joint Permits, or the Non-Transferred Businesses;
(c)    all Liabilities (other than Permitted Encumbrances) (i) under purchase
orders to the extent related to the Bayer Business relating to periods on or
prior to the Closing Date or (ii) that relate to any Acquired Asset or the Bayer
Business, in each case relating to


- 25 -

--------------------------------------------------------------------------------





periods on or prior to the Closing Date, other than those Liabilities for Claims
or Losses specifically addressed in Section 9.
(d)    all Liabilities for Taxes relating to, arising from or with respect to
(i) Acquired Assets or the Bayer Business which are attributable to Tax periods
or portions thereof ending on or prior to the Closing Date and (ii) Excluded
Assets that are attributable to any Tax period;
(e)    all Liabilities for Taxes relating to, arising from or with respect to
the Excluded Assets which are attributable to any Tax period;
(f)    all payables of the Bayer Business as of the Closing Date, including
intercompany payables among Bayer and its Affiliates;
(g)    all indebtedness of Bayer and its Affiliates;
(h)    all reasonable direct costs and expenses (other than of Purchaser’s
personnel) incurred by Purchaser in connection with the performance of
replacement of products under any products or service warranties applicable to
products Released or services provided by the Bayer Business on or before the
Closing Date, which Purchaser shall invoice Bayer for;
(i)    all Liabilities for governmental rebates that are attributable to sales
made by Bayer or its Affiliates on or prior to the Closing Date of products of
the Bayer Business subject to Section 9.10;
(j)    all Liabilities of Bayer or any of its Affiliates that give rise prior to
the Closing to Permitted Encumbrances on the Acquired Assets and, to the extent
paid by Purchaser, shall be invoiced to Bayer;
(k)    all Liabilities of Bayer or any of its Affiliates that are attributable
to sales of products of the Bayer Business made by Bayer or any of its
Affiliates prior to the Closing including those as calculated pursuant to
Section 9.10 (other than those included in the definition of Assumed
Liabilities);
(l)    all claims, Actions or Losses arising from products sold by Bayer or an
Affiliate prior to the Closing;
(m)    all Liabilities arising prior to the Closing with respect to Acquired
Assets (other than those included in the definition of Assumed Liabilities) and
all Liabilities with respect to Excluded Assets except as otherwise specified in
Section 9.12 with respect to Joint Contracts; and
(n)    all Liabilities for payment of royalties under the Biogen Agreement;
in each case, except to the extent Bayer is entitled to indemnification therefor
(as limited by the monetary and other limitations set forth in Section 14) or
such Liability is otherwise expressly allocated under this Agreement or an
Ancillary Agreement. Nothing in this Agreement shall be


- 26 -

--------------------------------------------------------------------------------





interpreted as imposing on Bayer any Liability for personal injury arising from
the sale, distribution, or use of any Licensed Product or Inventory after the
Closing Date except to the extent Purchaser is entitled to indemnification under
this Agreement or an Ancillary Agreement or as expressly allocated to Bayer
under this Agreement or an Ancillary Agreement.
3.5    Excluded Purchaser Liabilities. Purchaser and/or its Affiliates shall
retain the following liabilities (“Excluded Purchaser Liabilities”):
(a)    all Liabilities of Purchaser or any of its Affiliates for Taxes arising
out of the operation of the Business for (i) any taxable period beginning after
the Closing Date and (ii) with respect to any taxable period that begins on or
before the Closing Date and ends after the Closing Date, the portion of such
taxable period that begins after the Closing Date, subject to Sections 15.1 and
15.3;
(b)    all Liabilities of Purchaser or any of its Affiliates that give rise on
or after the Closing to Permitted Encumbrances on the Acquired Assets;
(c)    all Liabilities of Purchaser or any of its Affiliates in respect of all
payables of the Business to the extent arising after Closing, including
intercompany payables among Purchaser and its Affiliates;
(d)    all indebtedness of Purchaser or any of its Affiliates;
(e)    all Liabilities that are attributable to certain sales of Licensed
Products made by Purchaser or any of its Affiliates after the Closing, including
those that are labeled with an NDC number of Bayer or any of its Affiliates,
including those as calculated pursuant to Section 9.10; and
(f)    all claims, Actions or Losses arising from products sold by Purchaser or
any of its Affiliates after the Closing;
in each case, except to the extent Purchaser is entitled to indemnification
therefor (as limited by the monetary and other limitations set forth in Section
14) or such Liability is otherwise expressly allocated under this Agreement or
an Ancillary Agreement.
3.6    Consents.
3.6.1    This Agreement does not constitute an agreement to assign or transfer
any Transferred Contract, Transferred Permit or other Acquired Asset that is not
assignable or transferable without the consent of or action by another Person
(other than Bayer or any of its Affiliates) or action by a Governmental
Authority, which shall be set forth on Schedule 3.6, to the extent that such
consent has not been given or such action has not been taken prior to the
Closing; provided, however, that Bayer will, and will cause its Affiliates to,
use, both prior to and after the Closing, commercially reasonable efforts to
obtain, and Purchaser will assist and cooperate with Bayer in connection
therewith, all necessary consents to the assignment and transfer thereof, it
being understood that to the extent the foregoing requires any action by Bayer
or any of its Affiliates that would affect the Business after the Closing, such
action will require the prior written consent of Purchaser. Upon obtaining the
requisite third party consents thereto,


- 27 -

--------------------------------------------------------------------------------





such Transferred Contract, Transferred Permit or other Acquired Asset will be
deemed transferred and assigned to Purchaser hereunder.
3.6.2    With respect to any Transferred Contract, Transferred Permit or other
Acquired Asset that is not transferred or assigned to Purchaser at the Closing
by reason of Section 3.6.1 (a “Nonassigned Asset”), after the Closing and until
the requisite consent is obtained and the foregoing is transferred and assigned
to Purchaser, Bayer will, and will cause its Affiliates to, take commercially
reasonable efforts to provide to Purchaser the benefits thereof (or
substantially comparable benefits) and will enforce, at the request of and for
the account of Purchaser, any rights of Bayer or any of its Affiliates arising
thereunder against any Person, including the right to elect to terminate in
accordance with the terms thereof upon the advice of Purchaser. If Purchaser is
provided with benefits of any Nonassigned Asset, Purchaser will perform, at the
direction and cost of Bayer or its Affiliate, as applicable, the obligations of
Bayer or its Affiliate thereunder. Notwithstanding anything to the contrary set
forth herein, to the extent that any Assumed Liability relates to any
Nonassigned Asset, such Assumed Liability will not be deemed to be an Assumed
Liability unless and until such Nonassigned Asset is transferred and assigned to
Purchaser or Purchaser obtains the benefit of such Nonassigned Asset under this
Section 3.6.2, at which point such Liability will become an Assumed Liability
hereunder. The provisions of this Section 3.6 will in no way be deemed to be a
waiver on the part of Purchaser of the closing condition set forth in
Section 11.6.
3.7    Consent Costs. Bayer shall be solely responsible for obtaining the Biogen
Consent and the consent required, if any, to assign the Fuji Contract. Subject
to the foregoing, to the extent any other third party requires consideration in
exchange for (a) a consent to be obtained by Bayer, as set forth on Schedule 7.4
or (b) a consent to be obtained by Purchaser, as set forth on Schedule 8.4, the
payment of such consideration will be shared equally between Bayer and Purchaser
except:
(i)    if such consideration to a third party was explicitly set forth as a
requirement for a consent in the underlying Contractual Obligation with such
third party or was known by the party to the Contractual Obligation as of the
Execution Date, the cost of obtaining the consent will be borne solely by the
party to the underlying Contractual Obligation; and
(ii)    if a third party requires a resolution of a dispute with respect to the
underlying Contractual Obligation prior to providing a consent, the party to the
Contractual Obligation is responsible for any and all costs associated with
resolution of such dispute.
With regard to consideration paid to a third party in exchange for a consent
that is to be shared equally between Bayer and Purchaser, the party to the
underlying Contractual Obligation that is required to use commercially
reasonable efforts to obtain such consent pursuant to Section 9.3 will control
the negotiations with such third party, but may only agree to an amount of
consideration to be paid to such third party with the consent of the other party
hereto, which consent will not be unreasonably withheld, conditioned or delayed.


- 28 -

--------------------------------------------------------------------------------





4.    CONSIDERATION.
4.1    Consideration to Bayer. Upon the terms and subject to the conditions of
this Agreement and in consideration of the contribution, conveyance, assignment
and transfer of the Acquired Assets to Purchaser, Purchaser shall pay or deliver
to Bayer, on behalf of Bayer and/or one or more of Bayer’s Affiliates, the
following on the Closing Date:
(1)    one or more assignment and assumption agreements and the other agreements
contemplated hereby to effect the assignment to Purchaser of all Acquired Assets
and assumption by Purchaser of all Assumed Liabilities, duly executed by
Purchaser; and
(2)    a non-refundable amount equal to the purchase price set forth in Schedule
4.1 (such amount, the “Purchase Price”) less the exclusivity fees of an amount
of Euros as of the Closing Date equivalent to Two Hundred Fifty Thousand United
States Dollars ($250,000) by wire transfer of immediately available funds in
euros to an account designated by notice from Bayer.
4.2    Interest. Any payments due under this Agreement shall be due on such date
as specified in this Agreement and, in the event such date is not a Business
Day, then the next succeeding Business Day. Any failure by the Purchaser or
Bayer to make a payment within ten (10) Business Days after the date when due
shall obligate the Purchaser or Bayer to pay computed interest, the interest
period commencing on the due date and ending on the payment date, to the other
party at a rate per annum equal to the EURIBOR for one month quoted two Business
Days prior to due date by the European Banking Federation plus a premium of one
percent (1%). These rates are currently published by Reuters on screen
<EURIBOR>. The interest rate shall be adjusted monthly. Interests shall be paid
using the modified following payment convention and calculated based on the
actual/360 adjusted day count convention.
4.3    Payment Provisions.
4.3.1    Royalty Payments. In accordance with the terms and conditions of this
Agreement, Purchaser or its Affiliate will make royalty payments to Bayer by
paying a percentage of Net Sales in the Territory of the Licensed Products, and
for a period of time, all as set forth in Schedule 4.3.1 (the “Royalty
Payments”).
4.3.2    Royalty Payment Reports and Payments. For as long as Purchaser is
obligated to make Royalty Payments, within thirty five (35) days after the last
day of each calendar quarter, Purchaser will deliver to Bayer a report of Net
Sales of each Licensed Product by Purchaser, its Affiliates and Sublicensees
during the preceding quarterly period (any such period, a “Payment Period”),
with all Royalty Payments, if any, due for the Payment Period covered by such
report being due no later than forty-five (45) days after the last day of such
Payment Period.
4.3.3    Payment Method. Royalty Payments and payments for Transferred Inventory
under this Agreement will be made by Purchaser or its Affiliates in Euros in
each case by wire transfer to an account designated by Bayer.


- 29 -

--------------------------------------------------------------------------------





4.3.4    Exchange Rate. For the purpose of computing Net Sales sold in a
currency other than Euros, such currency shall be converted into Euros in
accordance with Bayer’s customary and usual translation procedures set forth in
Schedule 4.3.4, consistently applied.
4.3.5    Withholdings. Any income Tax or other Tax which Purchaser is required
by applicable Legal Requirements to withhold or pay to a Governmental Authority
with respect to monies payable under this Agreement will be deducted from the
amount of such payments and paid to the relevant Governmental Authority. Any
amounts actually deducted, withheld or paid pursuant to the foregoing sentence
will be treated for all purposes of this Agreement as paid to the Person in
respect of which such withholding, deduction or payment was made. If Purchaser
or any of its Affiliates is required to make any such payment, deduction or
withholding, Purchaser will notify Bayer of such requirement thirty (30) days
prior to the first time any particular type of payment requires such payment,
deduction or withholding, and thereafter with respect to each subsequent payment
of that type, indicate the details of the payment, deduction or withholding in
its report to Bayer accompanying the payment with respect to which such payment,
deduction or withholding has been made. Purchaser will promptly provide (or
cause to be provided) to Bayer a certificate or other documentary evidence
establishing the payment to the relevant Governmental Authority of any amount
withheld or deducted by Purchaser or its Affiliates. No deduction shall be made
or a reduced amount shall be deducted if Purchaser or its paying Affiliate is
timely furnished with the necessary documents prescribed by applicable Legal
Requirement in a form reasonably satisfactory to Purchaser identifying that the
payment is exempt from Tax or subject to a reduced Tax rate. Purchaser (and its
Affiliates) and Bayer will reasonably cooperate in completing and filing
documents required under the provisions of any applicable Tax treaty or under
any other applicable Legal Requirement, in order to enable Purchaser to make
such payments to Bayer without any deduction or withholding, or any reduced
deduction or withholding, if possible.
4.3.6    VAT. Subject to the provisions of this Section 4.3.6, value added tax
(“VAT”) applies additionally as legally owed, payable after receipt of a correct
invoice, which meets all requirements according to the applicable VAT Legal
Requirements. If any documents or information are required to invoice the
delivery of goods or services exempt from VAT and these documents or information
can only be provided by Purchaser, Purchaser shall promptly provide these
documents or information referring to provisions of the applicable law. If any
of these documents or information are not provided duly or are incomplete Bayer
shall invoice plus VAT if required and owed by applicable VAT-law. For the
avoidance of doubt, Bayer and Purchaser’s current understanding of the Legal
Requirements is that VAT does not apply under current Legal Requirements to
transfers to Purchaser or a Luxembourg Affiliate of Purchas(including a Swiss
branch of a Luxembourg Affiliate) in connection with the Contemplated
Transactions.
4.4    Records; Audit. Purchaser will, and will cause its Affiliates to, keep
and maintain for three (3) years after the relevant calendar quarter complete
and accurate books and records in sufficient detail so that Net Sales and
payments made hereunder can be properly calculated. No more frequently than once
during each calendar year during the Term and once during the three (3) year
period thereafter, Purchaser will permit independent third party auditors
appointed by Bayer and with at least forty-five (45) days advance notice at any
time during normal business hours, accompanied at all times, to inspect, audit
and copy reasonable amounts of relevant accounts and records of Purchaser and
its Affiliates and reports submitted to Purchaser and its Affiliates from
Sublicensees pertaining to a Payment Period that


- 30 -

--------------------------------------------------------------------------------





is not earlier than thirty-six (36) months from the date of conclusion of the
audit, for the sole purpose of verifying the accuracy of the calculation of
payments to Bayer pursuant to this Section 4. The accounts, records and reports
related to any particular period of time may only be audited one time under this
Section 4.4. Bayer will cause its independent third party auditors not to
provide Bayer with any copies of such accounts, records or reports and not to
disclose to Bayer any information other than information relating solely to the
accuracy of the accounting and payments made by Purchaser pursuant to this
Section 4. Bayer will cause its independent third party auditors to promptly
provide a copy of their report to Purchaser. If such audit determines that
payments are due to Bayer, Purchaser will pay to Bayer any such additional
amounts within ten (10) Business Days after the date on which such auditor’s
written report is delivered to Purchaser and Bayer, unless such audit report is
disputed by Purchaser, in which case the dispute will be resolved in accordance
with Section 16.10. If such audit determines that Purchaser has overpaid any
amounts to Bayer, Bayer will refund any such overpaid amounts to Purchaser
within ten (10) Business Days after the date on which such auditor’s written
report is delivered to Purchaser and Bayer. Any such inspection of records will
be at Bayer’s expense unless such audit discloses a deficiency in the payments
made by Purchaser (whether for itself or on behalf of its Affiliates) of more
than five percent (5.0%) of the aggregate amount payable for the relevant
period, in which case Purchaser will bear the cost of such audit. Each of the
parties agrees that all information subject to review under this Section 4.4 is
Purchaser’s Confidential Information that is subject to Bayer’s confidentiality
and non-use obligations under Section 9.6.2, and Bayer agrees that it will cause
its independent third party auditors to also retain all such information subject
to the non-disclosure and non-use restrictions of Section 9.6.2 or similar (but
no less stringent) obligations of confidentiality and non-use customary in the
accounting industry.
4.5    Purchase Price Allocation
(a)    The Purchase Price, the amount of the Assumed Liabilities, the royalty
payments under Section 4.3.1 and the inventory payment under Section 5.1 (the
“Total Consideration”) shall be allocated among the Acquired Assets pursuant to
a written allocation schedule (the “Allocation Schedule”). Purchaser will
complete a draft Allocation Schedule allocating the Total Consideration to the
Acquired Assets and provide a copy to Bayer within 120 days after Closing.
(b)    Bayer shall notify Purchaser within 10 days after the receipt thereof if
it agrees with the draft Allocation Schedule prepared by Purchaser. The
agreement shall not be unreasonably withheld. Purchaser and Bayer shall attempt
to resolve any disagreement in good faith. If Purchaser and Bayer fail to reach
agreement as to an alternative allocation in the 10 days following such notice,
the dispute with respect to the Allocation Schedule shall be presented on the
next Business Day to a nationally recognized independent accounting firm
mutually chosen by Purchaser and Bayer, and if Purchaser and Bayer cannot agree,
mutually chosen by their respective independent accounting firms, for a decision
that shall be rendered within 5 days thereafter. The independent accounting
firm’s review shall be final and binding on all parties. The fees, costs and
expenses incurred in connection therewith shall be shared in equal amounts by
Bayer and Purchaser; provided, however, Bayer shall bear the full amount of
fees, costs and


- 31 -

--------------------------------------------------------------------------------





expenses if there are no material changes to the Allocation Schedule. Neither
Seller nor Purchaser will file any tax return which is inconsistent with the
Allocation Schedule.
5.
INVENTORY

5.1    Inventory Payment. Subject to the terms and conditions of this Agreement,
Purchaser will pay to Bayer an amount equal to Bayer’s Fully Loaded Standard
Cost or such other amount based on Bayer’s Fully Loaded Standard Cost to be
mutually agreed between the parties of all Transferred Inventory at the time
such Transferred Inventory is transferred to Purchaser (such amount determined
in accordance with the Inventory Agreement). It is agreed that the timing of
payment and the timing of transfer of inventory title may be varied by country
by mutual agreement of the parties.
6.    CLOSING
6.1    The Closing. The licenses granted in Section 2.1.1 will take effect, and
the purchase and sale of the Acquired Assets and the assumption of the Assumed
Liabilities (the “Closing”) will take place at the offices of Fulbright &
Jaworski L.L.P. in Washington, D.C., at the end of the month that is within five
(5) Business Days following the satisfaction or waiver of the conditions set
forth in Sections 11 and 12 that may be satisfied or waived prior to Closing, or
at such other place and on such other date as Purchaser and Bayer may agree in
writing, in each case, subject to the satisfaction or waiver of the conditions
set forth in Sections 11 and 12. Except as otherwise provided in Section 13, the
failure to consummate the purchase and sale provided for in this Agreement on
the date and time and at the place specified herein will not relieve any party
to this Agreement of any obligation under this Agreement. For all purposes, the
Closing shall be effective as of 11:59 pm on the Closing Date.
6.2    Closing Deliveries. The parties will take the actions set forth in this
Section 6.2 at the Closing, in each case subject to satisfaction or waiver of
the conditions set forth in Sections 11 and 12.
(a)    Purchaser will deliver to Bayer the consideration described in
Section 4.1 by wire transfer of immediately available funds to the account
designated in writing to Purchaser, which account Bayer will designate not fewer
than five (5) Business Days prior to the scheduled Closing Date.
(b)    Bayer will, and will cause its Affiliates who own Acquired Assets to,
execute one or more bills of sale, in a form reasonably acceptable to Purchaser,
with respect to all tangible personal property included in the Acquired Assets
to be delivered at Closing.
(c)    Bayer will, and will cause its Affiliates who own Acquired Assets to,
execute one or more domain name assignments in a form to be mutually agreed by
the parties.
(d)    Bayer, will, and will cause its Affiliates to, execute one or more
agreements in a form to be mutually agreed to sublicense, in accordance with the
terms and conditions of this Agreement, the Biogen Agreement to Purchaser;


- 32 -

--------------------------------------------------------------------------------





(e)    Bayer will deliver to Purchaser an exclusive license from Biogen Idec to
Purchaser to use the ZEVALIN and ZEVAMAB trademarks in the Territory or,
alternatively, if such exclusive license cannot be completed prior to Closing,
an exclusive license from Bayer to use such marks pending completion of the
exclusive license from Biogen Idec.
(f)    Bayer will, and will cause its Affiliates to, execute one or more
assignments in a form to be mutually agreed to license, in accordance with the
terms and conditions of this Agreement, the Business-Specific Licensed IP.
(g)    Bayer will, and will cause its Affiliates who own Acquired Assets to, and
Purchaser will, execute an instrument of assignment and assumption in form and
substance reasonably acceptable to the parties with respect to the Assumed
Liabilities, Transferred Contracts, Transferred Permits, and other Acquired
Assets and such other instruments as will be reasonably requested by Purchaser
to vest in Purchaser title in and to the other Acquired Assets, in accordance
with the provisions hereof.
(h)    Purchaser and Bayer will, or will cause their respective Affiliates to,
as appropriate, execute and deliver to each other the following:
(i)    the Transition Services Agreement in substantially the form attached
hereto as Exhibit A (the “Transition Services Agreement”);
(ii)    the Inventory Agreement in substantially the form attached hereto as
Exhibit B (the “Inventory Agreement”);
(iii)    the Guaranty of Spectrum Parent in substantially the form attached
hereto as Exhibit C (the “Guaranty”);
(iv)    the Regulatory Support Agreement in a form to be mutually agreed by the
parties (the “Regulatory Support Agreement”); and
(v)    the Pharmacovigilance Agreement in a form to be mutually agreed by the
parties (the “Pharmacovigilance Agreement”).
(i)    The parties will deliver the various certificates, instruments and
documents required of each of them under Sections 11 and 12.
(h)    Bayer will, and will cause its Affiliates who own Acquired Assets that
are in tangible form to deliver all such Acquired Assets to the Purchaser
(except the Transferred Inventory).


7.    REPRESENTATIONS AND WARRANTIES OF BAYER.
In order to induce Purchaser to enter into and perform this Agreement and to
consummate the Contemplated Transactions, Bayer hereby represents and warrants
to Purchaser, as of the date


- 33 -

--------------------------------------------------------------------------------





hereof and as of the Closing Date, as set forth below. Notwithstanding the
foregoing, Bayer makes no representations and warranties with respect to Biogen
Idec, the Biogen Agreement or the Biogen IP unless otherwise expressly stated
and expressly referenced.
7.1    Organization. Bayer and any of its Affiliates that will be a party to any
Ancillary Agreement is (a) duly organized, validly existing and, to the extent
such concept is applicable in a jurisdiction, is in good standing under the laws
of the jurisdiction of its organization and (b) is duly qualified to do business
and, to the extent such concept is applicable in a jurisdiction, in good
standing in each jurisdiction where the nature of the activities conducted by it
or the character of the property owned by it make such qualification necessary,
except for those jurisdictions where the failure to be so qualified does not
constitute a Material Adverse Effect.
7.2    Power and Authorization. The execution, delivery and performance by Bayer
and its Affiliates of this Agreement and each Ancillary Agreement to which Bayer
or such Affiliate is (or will be) a party and the consummation of the
Contemplated Transactions are within the power and authority of Bayer and any
such Affiliate and have been duly authorized by all necessary corporate, limited
liability company or other applicable entity action on the part of Bayer and any
such Affiliate. This Agreement and each Ancillary Agreement to which Bayer or
any of its Affiliates is (or will be) a party (a) has been (or, in the case of
Ancillary Agreements to be entered into at, prior to or after the Closing, will
be) duly executed and delivered by Bayer or any such Affiliate and (b) assuming
the due execution and delivery by Purchaser is (or, in the case of Ancillary
Agreements to be entered into at or prior to the Closing, will be) a legal,
valid and binding obligation of Bayer and any such Affiliate, enforceable
against Bayer and such Affiliates, as applicable, in accordance with its terms,
except as enforceability may be (i) limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and (ii) subject to general principles of equity
(regardless of whether that enforceability is considered in a proceeding in
equity or at law). Each of Bayer and any of its Affiliates that will be a party
to any Ancillary Agreement has the full power and authority necessary to own and
use its assets related to the Bayer Business and carry on its relevant portion
of the Bayer Business.
7.3    Authorization of Governmental Authorities. Except as disclosed on
Schedule 7.3, and ignoring for this purpose the Permits and Section 3.6, no
action by (including any authorization, consent or approval), or in respect of,
or filing with, any Governmental Authority in any Designated Country is required
for, or in connection with (a) the authorization, execution, delivery and
performance by Bayer or any of its Affiliates of this Agreement and each
Ancillary Agreement to which Bayer or any of its Affiliates is (or will be) a
party or (b) the consummation of the Contemplated Transactions by Bayer or any
of its Affiliates.
7.4    Noncontravention. Except as disclosed on Schedule 7.4, and ignoring for
this purpose Section 3.6, neither the execution, delivery and performance by
Bayer or any of its


- 34 -

--------------------------------------------------------------------------------





Affiliates of this Agreement or any Ancillary Agreement to which it is (or will
be) a party nor the consummation of the Contemplated Transactions will:
(a)    assuming the taking of any action by (including any authorization,
consent or approval), or in respect of, or any filing with, any Governmental
Authority, in each case, with respect to Permits or as disclosed on Schedule
7.3, violate any Legal Requirement applicable to Bayer or any of its Affiliates
in any Designated Country;
(b)    result in a breach or violation of, or default under, or in the
acceleration of, or create in any party the right to accelerate, terminate,
modify or cancel, any Contractual Obligation of Bayer or any of its Affiliates;
(c)    require any action by (including any authorization, consent or approval)
or in respect of (including notice to) any Person under any Contractual
Obligation of Bayer or any of its Affiliates;
(d)    result in the creation or imposition of a material Encumbrance upon, or
the forfeiture of, any Acquired Asset, the Biogen Agreement, any
Business-Specific Licensed IP in the Territory or Shared Licensed IP (with
regard to the Shared Licensed IP, to the extent it would affect Purchaser’s
rights to such Shared Licensed IP under this Agreement); or
(e)    result in a breach or violation of, or default under, the Organizational
Documents of Bayer or any of its Affiliates.
Bayer has received the consents set forth in Section 2.5.1 and 2.5.2 from Biogen
Idec along with any necessary amendments to the Biogen Agreement and the Biogen
Supply Agreement to grant the rights and licenses granted to Purchaser
hereunder.
7.5    Financial Information. The financial information disclosed as set forth
on Schedule 7.5 (a) was derived from the books and records of the Bayer
Business, (b) has been prepared using good faith allocations of overhead and
other expense items applicable to both the indicated Licensed Product and
products other than the indicated Licensed Product where applicable, and (c)
fairly presents, in all material respects, the results of operations of the
Bayer Business and the Licensed Products as a whole for the indicated periods.
7.6    Inventory. The Transferred Inventory is usable and saleable as of the
date of delivery to Purchaser in the Ordinary Course of Business.
7.7    Absence of Certain Developments.
7.7.1    Since December 31, 2011, the Bayer Business has been conducted in the
Ordinary Course of Business and, except for the matters disclosed on Schedule
7.7.1 and matters in the Ordinary Course of Business:
(a)    neither Bayer nor any of its Affiliates has entered into, amended,
terminated or otherwise modified any Transferred Contract required to be
disclosed on Schedule 7.18(a) (or any Contractual Obligation that would have
qualified as such had it not been


- 35 -

--------------------------------------------------------------------------------





previously terminated) that, individually or in the aggregate, would have a
Material Adverse Effect;
(b)    there has not been any event, occurrence or development that has had, or
would have, individually or in the aggregate, a Material Adverse Effect;
(c)    neither Bayer nor any of its Affiliates has subjected any of the Acquired
Assets or Licensed IP in the Territory to any Encumbrances except Permitted
Encumbrances; or
(d)    neither Bayer nor any of its Affiliates has sold, transferred, leased,
subleased, licensed, sublicensed or otherwise transferred or disposed of, to any
third party, any Acquired Assets or Licensed IP in the Territory.
7.8    Assets. Bayer and any of its Affiliates which holds Acquired Assets has
good and marketable title to, or, in the case of property held under a lease,
license or other Contractual Obligation, an Enforceable leasehold interest,
license or other contractual right in, or right to use, all of the Acquired
Assets. Except as disclosed on Schedule 7.8, none of the Acquired Assets is
subject to any Encumbrance which is not a Permitted Encumbrance.
7.9    Real Property. There is no real property or leasehold interest in real
property included in the Acquired Assets.
7.10    Litigation. There is no suit, claim, action, investigation, litigation
or proceeding pending or, to the Knowledge of Bayer or its Affiliates,
threatened against Bayer or its Affiliates, with respect to the Acquired Assets,
the Licensed Products or the Bayer Business which (i) if adversely determined
would result in a Material Adverse Effect or (ii) challenges or seeks to prevent
or enjoin the transactions contemplated by this Agreement.
7.11    Intellectual Property.
7.11.1    Business Names. Schedule 7.11.1 shall identify as of the Closing Date
(a) all Business Domain Names (b) any pending application for a Business Domain
Name and (c) any Contractual Obligation relating to any Business Domain Name.
For each such Business Domain Name or application therefor, Schedule 7.11.1 sets
forth Domain Name, expiration date, owner, registrar, admin-.contact,
tech-contact and search results on whether Domain Names are in use.
7.11.2    Licensed IP.
(a)    Part A of Schedule 7.11.2 identifies as of the Execution Date and will be
updated to identify as of the Closing Date a complete and accurate list of (i)
all registered Business-Specific Licensed Trademarks and issued
Business-Specific Licensed Patents in the Territory, (ii) each pending
application in the Territory with respect to any Business-Specific Licensed IP
specified in (i) above, and (iii) each Out-License Agreement.
(b)    Part B of Schedule 7.11.2 identifies as of the Execution Date and will be
updated to identify as of the Closing Date a complete and accurate list of (i)
all issued Shared


- 36 -

--------------------------------------------------------------------------------





Licensed Patents in the Territory, and (ii) each pending application in the
Territory with respect to any Shared Licensed Patents specified in (i) above.
(c)    For each issued or filed Licensed Patent, Schedule 7.11.2 sets forth as
of the Execution Date and will be updated to set forth as of the Closing Date,
the country in the Territory, title, patent number (if issued), application
number, filing date, issue date, inventors, and any continuity relationship
(such as continuation, continuation-in-part, divisional) with respect to any
other Patent Right. For each registered Shared Licensed Trademark, Schedule
7.11.2 sets forth as of the Execution Date and will be updated to set forth as
of the Closing Date, a representative sample of the mark, and for each
registered Business-Specific Licensed Trademark, Schedule 7.11.2 sets forth the
mark, country of registration in the Territory, registration number (if issued),
application number, filing date, issue date, and the description of goods or
services covered. For each registered Licensed Copyright, Schedule 7.11.2 sets
forth as of the Execution Date and will be updated to set forth as of the
Closing Date, the title of the work of authorship, the country in the Territory,
and the registration number and registration date if registered or the
application date if filed but unregistered. For the Shared Licensed Trade Dress,
Schedule 7.11.2 sets forth a representative sample of this trade dress.
7.11.3    Third Party Agreements. Other than the Third Party Agreements
identified on Schedule 7.11.1 and Schedule 7.11.2, as of the Execution Date and
as updated as of the Closing Date, Bayer has not granted any options, licenses,
agreements, or covenants of any kind relating to the Biogen Agreement, the
Business-Specific Licensed IP in the Territory or Business Domain Names. Except
as provided in an Out-License Agreement identified on Schedule 7.11.2, as of the
Execution Date and as updated as of the Closing Date, neither Bayer nor its
Affiliates are obligated to indemnify any Person against a charge of
infringement of Intellectual Property with respect to the Licensed Products.
Each Third Party Agreement and its amendments (i) assuming any such Third Party
Agreement and any amendments thereto are Enforceable against the third party or
parties that are party to such Third Party Agreement, constitutes an Enforceable
Contractual Obligation of Bayer or its Affiliates party thereto, and is in full
force and effect, and subject to Schedules 7.3 and 7.4, will continue to be in
full force and effect on identical terms immediately following the Closing.
Bayer or its Affiliate has performed in all material respects all of its
obligations under each of the Third Party Agreements and Bayer or its Affiliates
are not (with or without the lapse of time or the giving of notice, or both) in
breach or default in any material respect under any Third Party Agreement and,
to Bayer’s Knowledge, no other party to any such Contractual Obligation is (with
or without the lapse of time or the giving of notice, or both) in breach or
default in any material respect thereunder. Except for required consents to
assign the agreements set forth on Schedules 7.3 and 7.4, the entry into and
consummation of the Contemplated Transactions will not give the counterparty to
any Third Party Agreement the right to terminate such Third Party Agreement and
will not give rise to any other right of such counterparty with respect to the
Business-Specific Licensed IP in the Territory or Business Domain Names.
7.11.4    Title. Except as specified on Schedule 7.11.1 or Schedule 7.11.2,
Bayer or its Affiliate identified on Schedule 7.11.1 or Schedule 7.11.2, as
applicable, owns and possesses all rights, title, and interests in and to (a)
the Business Domain Names and (b) the


- 37 -

--------------------------------------------------------------------------------





Business-Specific Licensed IP in the Territory necessary for Bayer and its
Affiliates to grant Purchaser the licenses granted in Section 2.1.1 under the
Business-Specific Licensed IP in the Territory. Except as specified on Schedule
7.11.2, Bayer or its Affiliate identified on Schedule 7.11.2, as applicable,
possesses all rights, title and interests in the Shared Licensed IP necessary
for Bayer and its Affiliates to grant Purchaser the licenses granted in
Section 2.1.1 under the Shared Licensed IP. Assuming due execution and delivery
by Biogen Idec, the Biogen Agreement is in full force and effect and there is no
outstanding breach by Bayer or its Affiliates of the Biogen Agreement.
7.11.5    Validity and Enforceability. Except as specified on Schedules 7.7.1
and 7.11.5, to Bayer’s Knowledge, the registered or issued Business-Specific
Licensed IP is, valid and enforceable (or, in the case of applications for
Patent Rights, are pending) in the Territory.
7.11.6    Licensed IP. The Licensed IP contains all the Intellectual Property
Controlled by Bayer or its Affiliates and used by Bayer or its Affiliates in the
manufacture, use, sale, distribution, or importation of the Licensed Products in
the Territory. Other than the Licensed IP, there is no other Intellectual
Property Controlled by Bayer or its Affiliates used by Bayer or its Affiliates
in the Bayer Business. For the avoidance of doubt, Bayer or its Affiliates
Control the Biogen IP only to the extent provided in the Biogen Agreement in
accordance with the terms and conditions of the Biogen Agreement.
7.11.7    Orders. Except as specified on Schedules 7.11.7 and 7.11.12, no
Licensed IP owned by Bayer or its Affiliates is subject to any outstanding
Governmental Order in the Territory, and no Action is pending or, to Bayer’s
Knowledge, threatened, in the Territory that challenges the legality, validity,
Enforceable nature of, use or ownership of such Licensed IP. In addition, to
Bayer’s Knowledge, (a) the Biogen IP licensed to Bayer or its Affiliates is not
subject to any outstanding Governmental Order in the Territory, and (b) no
Action is pending or threatened in the Territory that challenges the legality,
validity, Enforceable nature of, use or ownership of such Business-Specific
Licensed IP and Shared Licensed IP. There is no outstanding Governmental Order
in the Territory that restricts Bayer from granting to Purchaser the licenses
granted in Section 2.1.1.
7.11.8    Infringement and Misappropriation. To Bayer’s Knowledge, the conduct
of the Bayer Business will not interfere with, infringe upon, misappropriate (or
any other terms in jurisdictions other than the United States that have similar
meaning) any Intellectual Property rights of third parties.
7.11.9    Third Party Infringement and Misappropriation. Except as set forth on
Schedule 7.11.9, to Bayer’s Knowledge, no third party is infringing upon or has
misappropriated any Biogen IP, Business-Specific Licensed IP or Business Domain
Name in the Territory, and no third party is infringing upon or has
misappropriated any Shared Licensed IP (to the extent such actions affect
Purchaser’s rights in the Shared Licensed IP) in the Territory.
7.11.10    Royalties. Except as disclosed on Schedule 7.11.10, there are no
contracts which require the payment of royalties by Bayer or its Affiliates with
respect to the sales of Licensed Products.


- 38 -

--------------------------------------------------------------------------------





7.11.11    Employees and Consultants. Schedule 7.11.11 identifies each
Business-Specific Licensed Patent in the Territory which names at least one
inventor covered by the German Employee’s Invention Act (“GEIA”) who has not
waived his or her rights according to Articles 14 and 16 of the GEIA. In each
such Business-Specific Licensed Patent where Bayer decided to pursue a patent
application and/or patent, Bayer has (x) properly claimed the underlying
invention in such patent application or patent in compliance with Article 6(1)
of the GEIA or (y) entered into a contract with such inventor wherein the rights
to the invention are transferred to Bayer. In each such scheduled
Business-Specific Licensed Patent where Bayer has decided not to pursue or to
abandon a patent or patent application in any country, Bayer has properly
informed any inventor who has not waived his right according to Article 14(2)
GEIA in accordance with Article 14(2) of the GEIA. No such informed inventor has
notified Bayer that he or she intends to pursue his or her rights in such
invention.
7.11.12    Litigation. Except as specified on Schedule 7.11.12, to Bayer’s
Knowledge, no Actions concerning the Licensed IP or Business Domain Names are
currently pending or are, to Bayer’s Knowledge, threatened, in the Territory
that if determined adversely to Bayer would have a Material Adverse Effect on
the Contemplated Transactions or would impair in any material respect
Purchaser’s rights under the licenses granted in Section 2.1.1.
7.11.13    Consents. There are no In-License Agreements other than the Biogen
Agreement, and the Biogen Agreement requires consent to sublicense pursuant to
the terms and conditions of the Biogen Agreement.
7.12    Intentionally Omitted.
7.13    Legal Compliance; Permits; Regulatory Matters.
7.13.1    Compliance. Except as set forth on Schedule 7.13.1, neither Bayer nor
any of its Affiliates, in each case with respect to the Bayer Business, has
since January 1, 2011, been in material breach or violation of, or material
default under any material Legal Requirement.
7.13.2    Permits. Except as set forth on Schedule 7.13.2, Bayer and each
Affiliate which conducts a portion of the Bayer Business has been duly granted
in the Designated Countries all Permits under all Legal Requirements necessary
for the conduct of the Bayer Business and exclusively related to the Bayer
Business. Schedule 7.13.2 shall list as of the Closing Date each Permit and
pending application therefor used (or intended for use in, in the case of
pending applications) in the Bayer Business, including all Permits pursuant to
which Bayer or any of its Affiliates is authorized or licensed to manufacture,
market or sell a Licensed Product. Except as disclosed on Schedule 7.13.2 as of
the Closing Date, with respect to Designated Countries, (a) such Permits are
valid and in full force and effect, (b) neither Bayer nor any of its Affiliates
is in material breach or violation of, or material default under, any such
Permit, (c) Bayer and each Affiliate has filed all material reports,
notifications and filings with, and has paid all regulatory fees to, the
applicable Governmental Authority necessary to maintain all of such Permits in
full force and effect, and (d) since January 1, 2011, neither Bayer nor any of
its Affiliates has received written notice to the effect that a Governmental
Authority was or is


- 39 -

--------------------------------------------------------------------------------





considering the withdrawal, suspension, termination, revocation or cancellation
of any such Permit.
7.13.3    Regulatory and Related Matters. Except as disclosed on Schedule
7.13.3, since January 1, 2011, with respect to the Bayer Business and the
Licensed Products, in the Designated Countries neither Bayer nor any of its
Affiliates (a) has received any written notice from any Person alleging any
violation of any material Legal Requirement, or (b) been the subject of a
written order or a written assessment of penalty by any Governmental Authority .
7.14    Clinical Investigations. Schedule 7.14 shall list as of the Closing Date
any interest or ownership rights of Bayer in, and any regulatory filings or
submissions by Bayer since January 1, 2009 and still outstanding related to, the
conduct of clinical investigations relating to Licensed Product.
7.15    Regulatory Filings. Except as disclosed on Schedule 7.15, to the
knowledge of Bayer and each Affiliate which conducts a portion of the Bayer
Business, all regulatory filings were prepared, filed and maintained in
accordance with applicable Legal Requirements.
7.16    Recalls. Except as disclosed on Schedule 7.16 and except as would not
have a Material Adverse Effect, since January 1, 2009, there has not been any
occurrence of any product recall, market withdrawal or replacement, or post-sale
warning by on behalf of Bayer concerning Licensed Product.
7.17    Tax Matters.
7.17.1    Bayer has timely filed all Tax Returns that it was required to file.
All such Tax Returns were correct and complete in all respects. All Taxes owed
by Bayer (whether or not shown on any Tax Return) have been paid. Bayer is
currently not the beneficiary of any extension of time within which to file any
Tax Return. No claim has ever been made by a U.S. or foreign Governmental
Authority in a jurisdiction where Bayer does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction. Bayer has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.
7.17.2    Bayer has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party and all Tax
Returns with respect thereto have been correctly completed and timely filed.
7.17.3    Bayer does not expect any U.S. or foreign Governmental Authority to
assess additional Taxes for any period for which Tax Returns have been filed.
There is no dispute or claim concerning any Tax liability of Bayer that has been
raised in writing by any U.S. or foreign Governmental Authority or which Bayer
has knowledge based on personal contact with any agent of any U.S. or foreign
Governmental Authority.
7.17.4    The Assumed Liabilities will not include a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code.


- 40 -

--------------------------------------------------------------------------------





7.17.5    Except as set forth on Schedule 7.17, there are no Encumbrances with
respect to Taxes upon any Acquired Asset, other than for current Taxes not yet
due and payable.
7.18    Contracts.
(a)    Schedule 7.18(a) sets forth as of the Execution Date and will be updated
to set forth as of the Closing Date each Transferred Contract described below:
(i)    any Contractual Obligation (or group of related Contractual Obligations)
the performance of which involves annual payments to or by Bayer and its
Affiliates in the aggregate in excess of $100,000, other than any Contractual
Obligation which by its terms can be terminated upon no greater than sixty (60)
days’ notice without material penalty or any further obligation or Liability to
Bayer or any of its Affiliates;
(ii)    any licenses of Intellectual Property; and
(iii)    any Contractual Obligation with any Governmental Authority.
(b)    Schedule 7.18(b) sets forth as of the Execution Date and will be updated
to set forth as of the Closing Date any Joint Contract in which the aggregate
payments attributable to the Bayer Business exceeds $100,000 in the aggregate.
7.19    Enforceability, etc. Each Contractual Obligation required to be
disclosed on Schedule 7.18 (Contracts) and which is a Transferred Contract or
Joint Contract (each, a “Disclosed Contract”) is Enforceable against Bayer or
its Affiliate (assuming for this purpose that such Contractual Obligation is
Enforceable against the counterparties to such Contractual Obligation) and is in
full force and effect, and, subject to obtaining any necessary consents
disclosed in Schedule 7.3 or Schedule 7.4, will continue to be so Enforceable
and in full force and effect on substantially identical terms immediately
following the Closing.
7.20    Breach, etc. Neither Bayer nor any of its Affiliates nor, to Bayer’s
Knowledge, any other party to any Disclosed Contract, is in material breach or
material violation of, or material default under any Disclosed Contract.
7.21    Litigation; Governmental Orders. Except as disclosed on Schedule 7.21,
there is no Action to which Bayer or an Affiliate is a party (either as
plaintiff or defendant) or to which the Acquired Assets are subject pending, or
to Bayer’s Knowledge, threatened, in each case with respect to the Bayer
Business or the Licensed Products. Except as disclosed on Schedule 7.21, no
Governmental Order has been issued and remains in force which is applicable to
the Bayer Business or any Acquired Asset.
7.22    No Brokers. Neither Bayer nor any of its Affiliates has any Liability of
any kind to, or is subject to any claim of, any broker, finder or agent in
connection with the Contemplated Transactions other than those which will be
borne by Bayer or an Affiliate.




- 41 -

--------------------------------------------------------------------------------





8.    REPRESENTATIONS AND WARRANTIES OF PURCHASER.
In order to induce Bayer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, Purchaser hereby represents and
warrants to Bayer, as of the date hereof and as of the Closing Date, that:
8.1    Organization. Purchaser and any Affiliate of Purchaser that will be a
party to any Ancillary Agreement is (a) duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and (b) is
duly qualified to do business and in good standing in each jurisdiction where
the nature of the activities conducted by it or the character of the property
owned by it make such qualification necessary, except for those jurisdictions
where the failure to be so qualified does not have a material adverse effect on
Purchaser or any such Affiliate of Purchaser. Purchaser is a wholly-owned
subsidiary of Spectrum Pharmaceuticals International Holdings, LLC, a wholly
owned subsidiary of Parent.
8.2    Power and Authorization. The execution, delivery and performance by
Purchaser and its Affiliates of this Agreement and each Ancillary Agreement to
which Purchaser or such Affiliate is (or will be) a party and the consummation
of the Contemplated Transactions are within the power and authority of Purchaser
and any such Affiliate and have been duly authorized by all necessary corporate
action on the part of Purchaser and any such Affiliate. This Agreement and each
Ancillary Agreement to which Purchaser or an Affiliate is (or will be) a party
(a) has been (or, in the case of Ancillary Agreements to be entered into at,
prior to or after the Closing, will be) duly executed and delivered by Purchaser
or its Affiliate and (b) assuming the due execution and delivery by Bayer is (or
in the case of Ancillary Agreements to be entered into at, prior to or after the
Closing, will be) a legal, valid and binding obligation of Purchaser or its
Affiliate, enforceable against Purchaser or its Affiliate in accordance with its
terms, except as that enforceability may be (i) limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (ii) subject to general
principles of equity (regardless of whether that enforceability is considered in
a proceeding in equity or at law). Each of Purchaser and each Affiliate that
will be a party to any Ancillary Agreement has the full power and authority
necessary to own and use the Acquired Assets related to the Business that is
held by it as of the Closing Date and carry on its relevant portion of Business.
8.3    Authorization of Governmental Authorities. Except as disclosed on
Schedule 8.3, no action by (including any authorization, consent or approval),
or in respect of, or filing with, any Governmental Authority in any Designated
Country is required for, or in connection with (a) the authorization, execution,
delivery and performance by Purchaser or any of its Affiliates of this Agreement
and each Ancillary Agreement to which it is (or will be) a party or (b) the
consummation of the Contemplated Transactions by Purchaser or any of its
Affiliates.
8.4    Noncontravention. Except as disclosed on Schedule 8.4 or as would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser and its Affiliates to consummate the Contemplated Transactions on a
timely basis, neither the


- 42 -

--------------------------------------------------------------------------------





execution, delivery and performance by Purchaser or any of its Affiliates of
this Agreement or any Ancillary Agreement to which Purchaser or any of its
Affiliates is (or will be) a party nor the consummation of the Contemplated
Transactions will:
(a)    assuming the taking of any action by (including any authorization,
consent or approval) or in respect of, or any filing with, any Governmental
Authority, in each case, as disclosed on Schedule 8.3, violate any provision of
any Legal Requirement applicable to Purchaser or any of its Affiliates in any
Designated Country;
(b)    result in a breach or violation of, or default under, any Contractual
Obligation of Purchaser or any of its Affiliates;
(c)    require any action by (including any authorization, consent or approval)
or in respect of (including notice to), any Person under any Contractual
Obligation; or
(d)    result in a breach or violation of, or default under, the Organizational
Documents of Purchaser or any of its Affiliates.
8.5    No Brokers. Neither Purchaser nor any of its Affiliates has any Liability
of any kind to, and is not subject to any claim of, any broker, finder or agent
with respect to the Contemplated Transactions other than those which will be
borne by Purchaser or any of its Affiliates.
8.6    Litigation. There is no suit, claim, action, investigation, litigation or
proceeding pending or, to the knowledge of Purchaser or its Affiliates,
threatened against Purchaser or its Affiliates, with respect to the Acquired
Assets, the Licensed Products or the Business in the Territory which (i) if
adversely determined would result in a material adverse effect on Purchaser or
its Affiliates or (ii) challenges or seeks to prevent or enjoin the transactions
contemplated by this Agreement.
9.    COVENANTS.
9.1    Closing. Bayer will, and will cause its Affiliates to, and Purchaser
will, each use commercially reasonable efforts to cause all of the conditions to
the consummation of the Contemplated Transactions to be satisfied as soon as
practicable.
9.2    Operation of Bayer Business.
9.2.1    Conduct of Bayer Business. From the Execution Date until the Closing
Date, Bayer will, and will cause its Affiliates to:
(a)    conduct the Bayer Business and maintain the Books and Records of the
Bayer Business in the Ordinary Course of Business; and
(b)    use its commercially reasonable efforts to maintain in full force and
effect all Permits held by Bayer or its Affiliates used in the Bayer Business;


- 43 -

--------------------------------------------------------------------------------





(c)    maintain in all material respects the Acquired Assets including all
Inventory in a state of repair and condition that complies with Legal
Requirements and is consistent with the conduct of the Bayer Business in the
Ordinary Course of Business;
(d)    comply in all material respects with all Legal Requirements and
Contractual Obligations applicable to the Bayer Business.
9.2.2    Negative Covenant. From the Execution Date until the Closing Date,
Bayer will not, and will cause its Affiliates not to, without the advance
written consent of the Purchaser that shall not be unreasonably withheld,
conditioned or delayed:
(a)    take any affirmative action, or fail to take any reasonable action within
its control, which would cause any changes or events listed in Section 7.7 above
to occur;
(b)    make any material modification to the Biogen Agreement;
(c)    allow the levels of raw materials, supplies, products or other materials
included in the Inventories, or products in the commercial pipeline to increase
materially from the levels maintained in the Ordinary Course of Business; or
(d)    enter into any compromise or settlement of any Action in the Territory
involving the Bayer Business, Licensed Products, Licensed IP or the Assumed
Liabilities.
9.2.3    Control of Bayer Business. Nothing contained in this Agreement shall
give Purchaser, directly or indirectly, the right to control or direct Bayer’s
operations prior to the Closing, to the extent such right would violate
applicable Legal Requirements. Prior to the Closing, Bayer shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision over its operations.
9.3    Notices and Consents.
9.3.1    Bayer. Bayer will, and will cause its Affiliates to, give all notices
to, make all filings with and use its commercially reasonable efforts to obtain
all authorizations, consents or approvals from, any Governmental Authority or
other Person that are set forth on Schedule 7.3 and Schedule 7.4.
9.3.2    Purchaser. Purchaser will give all notices to, make all filings with
and use its commercially reasonable efforts to obtain all authorizations,
consents or approvals from, any Governmental Authority or other Person that are
set forth on Schedule 8.3 and Schedule 8.4.
9.3.3    Antitrust Laws. In addition to and without limiting the foregoing,
Bayer and Purchaser will (a) take promptly all actions necessary to prepare any
filings, required of any of them under the Antitrust Laws; (b) make such filings
as soon as reasonably practicable; (c) use commercially reasonable efforts to
comply at the earliest practicable date with any request for additional
information received by any of them from any Governmental Authority with
authority regarding antitrust or competition matters; and (d) reasonably
cooperate with each other in connection with the preparation and making of any
such filings and the clearance of the Contemplated Transactions under Antitrust
Laws. Notwithstanding the foregoing, nothing in this Agreement shall require
Purchaser or Bayer or any of their respective Affiliates to sell, hold


- 44 -

--------------------------------------------------------------------------------





separate, license or otherwise dispose of any assets or conduct their business
in a specified manner, or agree or proffer to sell, hold separate, license or
otherwise dispose of any assets or conduct their business in a specified manner,
or permit or agree to the sale, holding separate, licensing or other disposition
of, any assets of Purchaser or Bayer or any of their respective Affiliates,
whether as a condition to obtaining any approval from, or to avoid potential
litigation or administrative action by, a Governmental Authority or any other
Person or for any other reason. Each party agrees to notify the other party
promptly of any material communication from a Governmental Authority regarding
the Contemplated Transactions. Without limiting the generality of the foregoing,
each party shall provide to the other party (or its Representatives) upon
request copies of all correspondence and written productions between such party
and any Governmental Authority relating to the Contemplated Transactions. The
parties may, as they deem advisable, designate any competitively sensitive
materials provided to the other party under this Section 9.3.3 as “outside
counsel only.” Such materials and the information contained therein shall be
given only to outside counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers, or directors of the recipient without
the advance consent of the party providing such materials. Subject to Legal
Requirements, the parties will consult and cooperate with each other in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, and proposals made or submitted to any Governmental Authority
regarding the Contemplated Transactions by or on behalf of any party.
9.3.4    Modifications in Response to Requirements from Governmental
Authorities. Notwithstanding anything else in this Agreement, if a Governmental
Authority with authority to administer or make determinations under antitrust or
competition Legal Requirements requires as a condition to clearance of the
Contemplated Transactions under applicable Antitrust Laws that this Agreement
and/or an Ancillary Agreement be amended (a “Regulatory Clearance Amendment”) in
a manner that does not (A) increase the obligations of Bayer or Purchaser
hereunder or under an Ancillary Agreement or (B) result in what either Bayer or
Purchaser determines, in its sole discretion exercised in good faith, is an
unacceptable risk of non-compliance by Bayer or Purchaser, respectively with
applicable Drug Laws, then the parties shall enter into good faith negotiations
to amend this Agreement to reflect the Regulatory Clearance Amendment.
9.4    Purchaser’s Access to Premises; Information. Subject to applicable Legal
Requirements, from the Execution Date until the Closing Date, Bayer will, and
will cause its Affiliates to, permit Purchaser and its Representatives to have
access (at reasonable times and upon reasonable notice) to all premises,
properties, books, records (excluding income Tax records), purchase order
records, information and estimates regarding the amounts of each Licensed
Product held by wholesalers, distributors and other resellers, contracts,
financial and operating data and information and documents pertaining to the
Bayer Business. For the avoidance of doubt, neither Bayer nor its Affiliates
will be required to create records nor to compile data that it has not otherwise
created or compiled.
9.5    Transaction Expenses. Except as otherwise provided in Section 3.7, with
respect to the costs and expenses (including legal, accounting, consulting,
advisory and brokerage) incurred in connection with the Contemplated
Transactions (such costs and expenses, the “Transaction Expenses”), each party
will bear its own Transaction Expenses.


- 45 -

--------------------------------------------------------------------------------





9.6    Confidentiality.
9.6.1    Existing CDA. The parties hereby agree that the Confidential Disclosure
Agreement shall remain in full force and effect until the earlier of the Closing
Date or the date this Agreement is terminated pursuant to Section 13.1.
9.6.2    Non-Disclosure and Non-Use.
(a)    Confidential Information. Purchaser and Bayer agree that the terms and
conditions of this Agreement and the Ancillary Agreements, any activities
conducted in connection with or pursuant to this Agreement or the Ancillary
Agreements, and information disclosed by either party in accordance with this
Agreement or the Ancillary Agreements or in the course of performance under the
Ancillary Agreements, including the performance and receipt of services under
the Transition Services Agreement (“Confidential Information”), will be used and
disclosed by the receiving party only to perform its obligations and exercise
its rights under this Agreement and the Ancillary Agreements and/or to conduct
the Business. Information relating to the Acquired Assets, Licensed Products (to
the extent it is not Shared Licensed IP) and Business-Specific Licensed IP will
be considered the Confidential Information of Purchaser. The terms and
conditions of this Agreement will be considered the Confidential Information of
the parties to the Agreement, as if all parties were receiving parties.
Notwithstanding the foregoing, “Confidential Information” will not include:
(i)    information (other than information relating to the Acquired Assets,
Licensed Products (to the extent it is not Shared Licensed IP) and
Business-Specific Licensed IP) that the receiving party can establish was
already known by the receiving party (other than under an obligation of
confidentiality) at the time of disclosure by the disclosing party;
(ii)    information that the receiving party can establish was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to the receiving party; or
(iii)    information that the receiving party can establish became generally
available to the public or otherwise part of the public domain after its
disclosure or development, as the case may be, other than through any act or
omission of the receiving party or any of its Affiliates.
(b)    Authorized Disclosure and Use. Notwithstanding the foregoing provisions
of Subsection (a), each party may disclose Confidential Information belonging to
the other party to the extent such disclosure is reasonably necessary to:
(i)    prosecute or defend an Action;
(ii)    comply with applicable Legal Requirements and any stock exchange rules;
or
(iii)    make filings and submissions to, or correspond or communicate with, any
Governmental Authority.


- 46 -

--------------------------------------------------------------------------------





In the event a party deems it reasonably necessary to disclose Confidential
Information belonging to the other party pursuant to clauses (i), (ii) or (iii)
of this Section 9.6.2(b), the disclosing party will (unless prohibited by
applicable Legal Requirements) give reasonable advance notice of such disclosure
to the other party, consult with the other party with regard to the disclosure
of Confidential Information and take all reasonable measures to ensure
confidential treatment of such information. Each party will promptly notify the
other party upon becoming aware of any misappropriation or unauthorized
disclosure or use of the other party’s Confidential Information.
9.7    Publicity. The parties have agreed to the press releases announcing the
transactions contemplated by this Agreement. On or after the date hereof, the
parties hereto may make public disclosures regarding the transactions
contemplated by this Agreement provided such disclosure is consistent with the
agreed upon press release, or by the mutual written consent of Purchaser and
Bayer, or other information previously publicly disclosed in compliance
herewith. The provisions of this Section 9.7 will not prohibit (a) any
disclosure required by any applicable Legal Requirements, or the rules of any
stock market (in which case the disclosing party will provide the other parties
with the opportunity to review in advance the disclosure) or (b) any disclosure
made in connection with the enforcement of any right or remedy relating to this
Agreement or the Contemplated Transactions.
9.8    Transfer of Certain Funds Received Post-Closing. With respect to any and
all amounts received or collected by Bayer or any of its Affiliates from and
after the Closing attributable to, or in respect of, the Business (other than
with respect to an Excluded Asset), Bayer will provide notice of such receipt or
collection to Purchaser (including information included with such payment or
otherwise within Bayer’s possession with respect to such payment, including
invoice and/or remittance information) and pay monthly to Purchaser any and all
such amounts so received or collected by wire transfer of immediately available
funds to an account specified by Purchaser or by other means acceptable to
Purchaser. With respect to any and all amounts received or collected by
Purchaser or any of its Affiliates from and after the Closing attributable to,
or in respect of, any Excluded Asset, Purchaser will provide notice of such
receipt or collection to Bayer (including information included with such payment
or otherwise within Bayer’s possession with respect to such payment, including
invoice and/or remittance information) and pay monthly to Bayer any and all such
amounts so received or collected by wire transfer of immediately available funds
to an account specified by Bayer or by other means acceptable to Bayer.
9.9    Transfer of Permits.
9.9.1    Promptly after the Execution Date, the parties will collaborate to
determine a timetable and procedure for the transfer or re-issuance to Purchaser
of all Permits held by Bayer or its Affiliates used in the Bayer Business. The
parties shall, and shall cause their Affiliates to, use commercially reasonable
efforts to (a) provide the required notices to, and/or obtain the
authorizations, approvals, consents or waivers from, Governmental Authorities
and third parties in order to transfer all Transferred Permits to Purchaser or
its Affiliates and/or to enable Purchaser or its Affiliates to obtain its or
their own substitute Permits for the Bayer


- 47 -

--------------------------------------------------------------------------------





Business and (b) to the extent permitted under applicable Legal Requirements
and/or the issuing body of a Permit, allow Purchaser or its Affiliates to
distribute, market, import and sell Licensed Products from and after the Closing
while the applicable Permit remains held by Bayer or an Affiliate or until
Purchaser or its Affiliates can obtain its or their own Permit. With respect to
all Permits that relate in part to the Bayer Business and in part to businesses
of Bayer and its Affiliates other than the Bayer Business (the “Joint Permits”),
each of Purchaser and Bayer shall use commercially reasonable efforts in seeking
separate Permits for each such business.
9.9.2    If a Transferred Permit is not transferred at Closing or Purchaser or
its designee has not obtained a substitute Permit required to distribute,
market, import and sell a Licensed Product in a country at the time of the
Closing, then, in accordance with the timetable and procedure determined by the
parties, at the request of Purchaser, the parties shall use commercially
reasonable efforts to (a) enter into such contractual relationships with one
another and/or, as appropriate, their respective Affiliates and (b) do, execute,
acknowledge and deliver all such further acts and other instruments and papers
as may be reasonably required or appropriate, to enable the uninterrupted
marketing, distribution, importation and sale of Licensed Products after the
Closing in each country in which Licensed Products were marketed, distributed or
sold prior to the Closing in a manner that allows Purchaser to record the
revenue from such sale immediately after Closing, and in which Purchaser has
confirmed it or its Affiliate wishes to continue to market, distribute, import
and sell following the expiration of the periods referred to below. Any such
contractual arrangement must be consistent with applicable Legal Requirements
and the applicable Permit, and not require Bayer to establish new procedures,
structures or organizations than those in effect as of Closing and provide for
indemnification of Bayer and, as applicable, its Affiliates.
9.9.3    Purchaser will, or will cause its Affiliates to, use commercially
reasonable efforts to apply for transfers of Permits or issuances of substitute
Permits as promptly as practicable following Closing and in any event, within
eighteen (18) months after the Closing.
9.10    Rebates, Chargebacks, Returns and Other Adjustments. Responsibility for
returns, rebates, chargebacks, cash discounts and fees for services paid to
wholesalers and distributors will be allocated between Bayer and Purchaser in
accordance with this Section 9.10, except as may otherwise be required by
applicable Legal Requirement. Sections 9.10.1 through 9.10.4 apply to such items
generated in each country where such allocation methods may reasonably be
applied. In each other country where the allocation methods cannot be reasonably
applied, the parties will work in good faith to determine an alternative
allocation method in accordance with the principles set forth herein.
9.10.1    Rebates. All rebates calculated against periods entirely preceding the
Closing date shall be the sole responsibility of Bayer. All rebates calculated
against periods including or following the Closing Date will be the sole
responsibility of Purchaser, except that Bayer will make a payment to Purchaser
to account for the portion of the quarter in which the Closing occurred during
which Bayer owned the Business and the amount of inventory in the wholesale and
distribution channels at the Closing. Calculation of this payment will be based
on the application of a ratio, being the number of Business Days in the calendar
quarter in which the Closing occurs prior to and including the Closing Date,
plus the number of days of supply of a


- 48 -

--------------------------------------------------------------------------------





Licensed Product held by wholesalers and distributors on the Closing Date,
divided by the total number of Business Days in such calendar quarter, stated as
follows:
(A+C)    =    “Bayer Rebate Liability” (expressed as %)
B
A
=    The number of Business Days from and including the first day of the
applicable quarter to and including the Closing Date

B
=    The number of Business Days in the applicable calendar quarter

C
=    The number of Business Days of supply of a Licensed Product held by
wholesalers and distributors on the Closing Date (the “Days of Channel
Inventory”); whereby the sum of A and C shall not exceed B.

The “Rebate True Up Payment” will be equal to the product of (i) the Bayer
Rebate Liability and (ii) the aggregate amount of rebates of a Licensed Product
calculated against the quarter in which the Closing occurs. The Days of Channel
Inventory on the Closing Date will be determined, to the extent practicable, on
the basis of appropriate documentation and substantiation and, in circumstances
where substantiation is not practicable, the reasonable, good faith estimate of
the parties. If the parties cannot agree on the Days of Channel Inventory after
an exchange of supporting documents and a meeting of the parties the matter will
be resolved in accord with Section 16.10. The Rebate True Up Payment will be due
and payable in Euros on the last day of the second quarter which begins after
the Closing Date (for example, for a closing that occurs in the second quarter,
the Rebate True Up Payment would be the last Business Day of the fourth
quarter). The parties will collaborate in good faith from and after the
Execution Date to the date the Rebate True Up Payment is due to determine the
Days of Channel Inventory and the amount of the Rebate True Up Payment in
accordance with this Section 9.10.1. This calculation must be performed
separately on a Licensed Product by Licensed Product basis. Any amounts that
must be converted to Euros shall be converted using the Bayer accounting rate as
of the applicable date.
9.10.2    Chargebacks. The obligations of the parties for chargebacks will be
allocated based on the setting of a Chargeback Liability Shift Date with
chargebacks on wholesaler invoices to their customers dated before the
Chargeback Liability Shift Date being the obligation of Bayer, and chargebacks
on wholesaler invoices to their customer sent on or after that date being the
responsibility of Purchaser. The “Chargeback Liability Shift Date” shall be the
number of Business Days after the Closing Date equal to the Days of Channel
Inventory on the Closing Date. Whether an invoice falls before or after the
Chargeback Liability Shift Date shall be determined by reference to the date on
the wholesaler invoice to its customer. This analysis will be done on an
invoice-by-invoice basis for each Licensed Product. Purchaser will pay all
chargebacks which become due after the Closing Date (except to the extent Bayer
does so on Purchaser’s behalf under the Transition Services Agreement), and will
invoice Bayer monthly for the chargebacks for which Bayer is responsible.


- 49 -

--------------------------------------------------------------------------------





9.10.3    Fees for Service. If a wholesaler, distributor or retailer is entitled
to a fee-for-service delivered over time (e.g. inventory management services)
such fee will be pro-rated between Bayer and Purchaser based on the relative
portion of such period falling before or after the Closing Date.
9.10.4    Returns. Any return from a production lot of Licensed Product, one
hundred percent (100%) of which was sold by Bayer, will be the sole
responsibility of Bayer. Any return from a production lot of Licensed Product,
one hundred percent (100%) of which was sold by Purchaser, will be the sole
responsibility of Purchaser. Any return from a production lot sold partially by
Bayer and partially by Purchaser shall be shared by Bayer and Purchaser as
described below.
(a)    The average dating of inventory of a Licensed Product manufactured in a
production lot sold partially by Bayer and partially by Purchaser at the time of
sale by Bayer or an Affiliate over the year preceding the Closing Date expressed
in months to expiry will be determined as of the Closing Date (the “Average
Age”) and added to the Closing Date to determine an “Adjusted Expiration Date.”
For example, if the Average Age is nine (9) months and Closing occurs on April
15, the Adjusted Expiration Date will be January 15 of the following year.
(b)    The period extending from three (3) months before the Adjusted Expiration
Date to six (6) months after the Adjusted Expiration Date will be the “Overlap
Period.”
Any return of a Licensed Product prior to the Overlap Period will be the sole
responsibility of Bayer. Any return of a Licensed Product after the Overlap
Period will be the sole responsibility of Purchaser. Responsibility for any
return of a Licensed Product during the Overlap Period will be shared equally by
Bayer and Purchaser 50/50. The Average Age will be determined, to the extent
practicable, on the basis of appropriate documentation and substantiation, and
in circumstances where substantiation is not practicable, the reasonable, good
faith estimate of the parties.
9.11    Transition Assets. To the extent Bayer or its Affiliates requires the
use of any Acquired Asset to perform its obligations under any of the Ancillary
Agreements (the “Transition Assets”), Bayer will inform Purchaser of such need
and Purchaser will make such Transition Assets available to Bayer for this
purpose for the period of time Bayer requires such Transition Assets to perform
its obligations under any of the Ancillary Agreements.
9.12    Joint Contracts. With respect to any Contractual Obligations with third
parties relating in part to the Bayer Business and in part to the businesses of
Bayer and its Affiliates other than the Bayer Business, which shall be set forth
on Schedule 9.12 (each, a “Joint Contract”), Purchaser will attempt to enter
into a separate Contractual Obligation with the counterparty or counterparties
to such Joint Contract with respect to the portion of such Joint Contract
exclusively related to the Bayer Business on the same terms and conditions
applicable to the Bayer Business. If Purchaser is unable to replace such Joint
Contract with a separate Contractual Obligation the portion of a Joint Contract
exclusively related to the Bayer Business, Bayer will, and will cause its
Affiliates to, if permitted by the Terms of such Joint Contract, take
commercially reasonable efforts (including by seeking an amendment of


- 50 -

--------------------------------------------------------------------------------





the Joint Contract, if necessary) to provide to Purchaser the benefits under
such Joint Contract with respect to the Business, until the stated expiration of
such Joint Contract, without regard to any available renewal options. In such
event, the benefits and obligations under such Joint Contract exclusively
related to the Business shall be for the account of Purchaser, and the remaining
benefits and obligations shall be retained by Bayer and its Affiliates. Bayer
and each of its Affiliates that are parties to any Joint Contract shall perform
their obligations thereunder so as not to create a material default. Neither
Bayer nor its Affiliates will be obligated to extend credit to Purchaser under a
Joint Contract.
9.13    Books and Records. Bayer may retain copies of Books and Records that do
not relate exclusively to the Acquired Assets or Assumed Liabilities or are
necessary to perform its legal obligations hereunder or under the Ancillary
Agreements or defend or prosecute any Claim brought by Bayer or its Affiliates
against any third party or by any third party against Bayer or its Affiliates.
Bayer and its Affiliates shall promptly deliver any Books and Records other than
Excluded Books and Records discovered after the Closing Date. Notwithstanding
the foregoing, following Closing Bayer shall provide Purchaser, upon the request
of Purchaser, with copies of and reasonable access to all Excluded Books and
Records other than the Books and Records referred to in clause (i) of the
definition of Excluded Books and Records; provided that any such Excluded Books
and Records may be redacted as necessary; and Bayer and its Affiliates shall
keep confidential and not use except as permitted in this Agreement and in the
Ancillary Agreements any information in (i) the Books and Records that are not
Excluded Books and Records and (ii) such Excluded Books and Records that
constitutes business or trade secrets relating to the Bayer Business; and
provided, further, that Bayer shall ensure that all such Books and Records
relating to any Taxes that may be subject to indemnification under this
Agreement are retained by Bayer and its Affiliates until the applicable statute
of limitations (including periods of waiver) has expired for any Tax returns
filed or required to be filed covering the periods up to and including the
Closing Date.
9.14    Further Assurances. From and after the Closing Date, upon the request of
either Bayer or Purchaser, each of the parties hereto will, and will cause their
Affiliates to, do, execute, acknowledge and deliver all such further acts,
assurances, deeds, assignments, transfers, conveyances and other instruments and
papers as may be reasonably required or appropriate to carry out the
Contemplated Transactions. Bayer will, and will cause its Affiliates to, provide
all cooperation reasonably requested by Purchaser in connection with any effort
by Purchaser to establish, perfect, defend, or enforce its rights in or to the
Acquired Assets, including executing further consistent assignments, transfers,
pledges and releases, and causing its Representatives and agents to provide good
faith testimony by affidavit, declaration, deposition or other means. Bayer
will, and will cause its Affiliates to, refer all customer inquiries relating to
the Bayer Business to Purchaser from and after the Closing. Bayer will, and will
cause its Affiliates and its and their respective Representatives to, cooperate
and assist Purchaser with an orderly transition of the Bayer Business and
Acquired Assets to Purchaser. Bayer will not, and will cause its Affiliates not
to, take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, supplier, distributor or customer of the
Bayer Business or other Person with whom the Bayer Business


- 51 -

--------------------------------------------------------------------------------





has a relationship from maintaining the same relationship with the Business
after the Closing as it maintained prior to the Closing.
9.15    Non-Competition. From and after the Closing Date, for a period of [***],
or if such period is not allowable by law in a country, then for the maximum
period allowable by law in such country, Bayer and its Affiliates will not,
directly manufacture, offer for sale, sell, distribute, or actively assist or
enable a third Person to manufacture, offer for sale, sell, distribute, [***].
If Bayer acquires a Person which is in the business of distributing, marketing
or selling an [***] product for [***], it will not be deemed in violation of
this Section 9.15 if it [***].
9.16    SEC Financial Statements. If Parent determines in good faith after
consultation with Parent’s professional advisors that Parent would be required
under the applicable Legal Requirements to file with the SEC audited annual
financial statements of the Bayer Business (the “Audited Financial Statements”)
for the periods specified by Rule 3-05 of Regulation S-X (any Audited Financial
Statements, the “SEC Financial Statements”), then Parent shall provide written
notice to Bayer of such determination at least seventy (70) days prior to the
required filing date at the SEC, provided that such seventy day period will be
reduced as necessary day for day from the required filing date at the SEC until
the required data set forth on Schedule 9.16 has been received from Bayer to
make such determination, and Bayer will deliver the SEC Financial Statements to
Parent as soon as commercially practicable and no later than ten (10) days prior
to the required filing date at the SEC. The SEC Financial Statements will be (a)
prepared in accordance with the books and records of the Bayer Business, (b)
prepared in accordance with Regulation S-X and GAAP, and (c) in the case of the
Audited Financial Statements, accompanied by an opinion (the “Audit Opinion”) of
PricewaterhouseCoopers LLP, Deloitte Touche Tohmatsu LLP, KPMG, LLP or Ernst &
Young LLP (the “Independent Auditor”), which opinion complies with Regulation
S-X. Bayer will use its commercially reasonable efforts to cause the Independent
Auditor to provide to Parent the consents requested by Parent to permit the
inclusion of the Audit Opinion with respect to the Audited Financial Statements
in Parent’s reports and registration statements filed with the SEC for periods
required under applicable Legal Requirements. Parent will reimburse Bayer for
Bayer's reasonable costs (which will include the cost of any external support
Bayer may utilize to assist or prepare the SEC Financial Statements).
10.    INTELLECTUAL PROPERTY AND OTHER COVENANTS.
10.1    Reservation of Intellectual Property. All Intellectual Property of Bayer
and its Affiliates that is not Licensed IP or licensed in this Agreement is
reserved and retained by Bayer and its Affiliates. Except as expressly provided
in this Agreement or any other Ancillary Agreement, as of the Closing Date, no
other assignments or licenses of Intellectual Property are granted whatsoever,
whether expressly or by implication or by estoppel, by any party hereto.
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


- 52 -

--------------------------------------------------------------------------------







10.2    Filing, Prosecution and Maintenance of Licensed Patents and Licensed
Trademarks.
10.2.1    Responsibility.
(a)    Business-Specific Licensed IP. From and after Closing, Purchaser, through
counsel of its choosing and at its sole discretion and expense, will be
responsible for and have control over filing, obtaining, prosecuting (including
any interferences, reissue proceedings, re-examinations and oppositions), and
maintaining throughout the Territory the Business Specific Licensed Patents and
Business-Specific Licensed Trademarks. Purchaser shall keep Bayer informed
regarding the prosecution and maintenance of the Business-Specific Licensed
Patents and Business-Specific Licensed Trademarks, and Bayer will cooperate with
Purchaser in regard to the filing, prosecution and maintenance thereof.
Purchaser may, in its sole discretion, elect not to pursue patent protection for
any Business-Specific Licensed Patent or trademark registration for any
Business-Specific Licensed Trademark in one or more countries in the Territory.
If Purchaser intends to abandon or let go any Patent Right within the
Business-Specific Licensed Patents set forth on Schedule 1C, for which Bayer
would have a legal obligation under the German Law on Employee’s Inventions to
provide the inventor(s) the right to pursue patent protection for such Patent
Right, Purchaser shall provide Bayer written notice of such intent in sufficient
time to provide the inventor(s) the opportunity to take over the prosecution
and/or maintaining of such Patent Rights. If the inventor(s) take over such
obligations, rights granted to Purchaser with respect to such Patent Right will
revert to the inventor(s) to the extent provided under the German Law on
Employee’s Inventions. Except as provided in this Section 10.2.1(a), Bayer will
have no right to file, take any actions to prosecute or maintain throughout the
Territory the Business-Specific Licensed Patents and Business-Specific Licensed
Trademarks.
(b)    Shared Licensed Patents and Shared Licensed Trademarks. From and after
Closing, Bayer, through counsel of its choosing and at its sole discretion and
expense, will be responsible for and have control over obtaining, prosecuting
(including any interferences, reissue proceedings, re-examinations and
oppositions) and maintaining throughout the Territory the Shared Licensed
Patents and Shared Licensed Trademarks. Bayer shall keep Purchaser informed
regarding the prosecution and maintenance of the Shared Licensed Patents to the
extent that such actions affect Purchaser’s rights in the Shared Licensed
Patents. Other than as provided, Bayer shall have no obligation to keep
Purchaser informed regarding the prosecution and maintenance of such Shared
Licensed Patent and may, in its sole discretion, elect not to pursue patent
protection for any Shared Licensed Patent in one or more countries in the
Territory. Purchaser will have no right to take any actions to prosecute or
maintain throughout the Territory the Shared Licensed Patents or Shared Licensed
Trademarks.
(c)    Business-Specific Licensed Know-How. Purchaser may file in the Territory
patent applications on Business-Specific Licensed Know-How. If Purchaser
subsequently obtains issued patents on such applications, Purchaser shall, and
hereby, grants, Bayer a non-exclusive, non-transferable, royalty-free,
sublicenseable (with the Purchaser’s prior


- 53 -

--------------------------------------------------------------------------------





consent) right to make, have made, use, sell and commercially exploit such
patents for all uses outside of Non-Hodgkin's lymphoma.
10.2.2    Cooperation. Bayer will: (a) make its Representatives reasonably
available to Purchaser (or to Purchaser’s authorized Representatives), to the
extent reasonably necessary to enable Purchaser to undertake patent filings and
prosecution and trademark registration of the Business-Specific Licensed Patents
and Business-Specific Licensed Trademarks; (b) at the reasonable request of
Purchaser, cooperate with Purchaser in gaining patent term extensions and
trademark registration renewals wherever applicable to Business-Specific
Licensed Patents and Business-Specific Licensed Trademarks that are subject to
this Agreement; and (c) use its commercially reasonable and diligent efforts to
minimize or avoid interference with the prosecution and maintenance of the
Business-Specific Licensed Patents and Business-Specific Licensed Trademarks.
Purchaser will reimburse Bayer for Bayer’s reasonable out-of-pocket expenses in
complying with this Section 10.2.2; provided, however, that Bayer provides
Purchaser with invoices or other reasonable documentation evidencing such
expenses on a timely basis after the incurrence of such expense.
10.3    IP Enforcement.
10.3.1    Notification. Each party will promptly report in writing to the other
party any (a) known or suspected third party infringement of any Licensed
Patents, Licensed Trademarks, Shared Licensed Trade Dress or Licensed
Copyrights, or (b) unauthorized use or misappropriation of any Licensed Know-How
or other Confidential Information by a third party of which it becomes aware,
and will provide the other party with all available evidence supporting such
infringement or unauthorized use or misappropriation.
10.3.2    Right to Enforce.
(a)    Purchaser will have the sole and exclusive right, but not the obligation,
to take any reasonable measures it deems appropriate to stop activities in the
Territory infringing the Business-Specific Licensed Patents, Business-Specific
Licensed Trademarks or Business-Specific Licensed Copyrights or the use without
proper authorization of any Business-Specific Licensed Know-How, including (a)
initiating or prosecuting an infringement or other appropriate Action against or
(b) granting adequate rights and licenses necessary for continuing such
activities in the Territory to any third party who at any time has infringed, or
is suspected of infringing, any Business-Specific Licensed Patents,
Business-Specific Licensed Trademarks or Business-Specific Licensed Copyrights
or has used or is suspected of using without proper authorization the
Business-Specific Licensed Know-How. Without the written consent of Purchaser,
Bayer will have no right to take any reasonable measures in the Territory to
stop any infringement of the Business-Specific Licensed Patents,
Business-Specific Licensed Trademarks or Business-Specific Licensed Copyrights
or the use without proper authorization of the Business-Specific Licensed
Know-How.
(b)    Bayer will have the first right, but not the obligation, to take any
reasonable measures it deems appropriate to stop activities in the Territory
infringing the Shared Licensed Patents or Shared Licensed Copyrights or the use
without proper authorization of any Shared Licensed Know-How, in each case in
connection with a Person’s manufacture, use, sale,


- 54 -

--------------------------------------------------------------------------------





offering for sale, or importation of Licensed Products, including (a) initiating
or prosecuting an infringement or other appropriate Action against or (b)
granting adequate rights and licenses necessary for continuing such activities
in the Territory to any such Person. If Bayer does not initiate any such
measures within (120) days of receiving written notice from Purchaser of such
activities (or within a reasonable shorter time period if a shorter period to
take action is required by applicable Legal Requirements to avoid the loss of
legal rights), then Purchaser will have the second right, but not the
obligation, to take any reasonable measures it deems appropriate to stop such
activities; provided, however, Purchaser must coordinate and consult with Bayer
regarding such measures and will not take any measures, without the written
permission of Bayer, which permission will not be unreasonably withheld. It
shall be reasonable for Bayer to withhold such permission if Bayer reasonably
believes such measures will affect the protection that any Shared Licensed IP
affords Bayer; provided, however, the mere likelihood that a defendant would
allege that the asserted Shared Licensed Patents or Shared Licensed Copyrights
is invalid or unenforceable shall not be sufficient grounds for Bayer to
withhold permission. If either party brings a suit or action under this
Section 10.3.2(b), during the 120 day period, the other party will have the
right, at its expense, to retain its own counsel to monitor such Action. Neither
party will have the right to settle any infringement or misappropriation Action
under this Section 10.3.2(b) in a manner that diminishes the rights or interests
of the other party without the express written consent of such other party;
provided, however that the grant by Purchaser of a sublicense under the Shared
Licensed Patents or Shared Licensed Copyrights in accordance with this Agreement
will not be considered to diminish the rights of Bayer, and the grant by Bayer
of a license under the Shared Licensed IP that is not in conflict with the
exclusive rights granted to Purchaser in Section 2.1.1 will not be considered to
diminish the rights of Purchaser. In addition, (i) Purchaser will not settle any
such Action in a manner that admits the invalidity or unenforceability of any
Shared Licensed IP without obtaining the prior written consent of Bayer and (ii)
during the 120 day period, Bayer will not settle any such Action in a manner
that admits the invalidity or unenforceability of any Shared Licensed Patents or
Shared Licensed Copyrights without obtaining the prior written consent of
Purchaser.
(c)    For clarity, all rights to enforce the Shared Licensed Trademarks or
Shared Licensed Trade Dress shall be within the sole discretion of Bayer and
nothing in this Section 10.3 shall be construed to grant Purchaser any rights to
enforce or license any Shared Licensed Trademarks or Shared Licensed Trade
Dress.
10.3.3    Procedures and Expenses. The party with the right to take action
pursuant to Section 10.3.2 will have the sole right to select counsel for any
Action brought by it and will pay all expenses of such Action, including
attorneys’ fees and court costs. If required under applicable Legal Requirements
in order for such party to initiate and/or maintain such Action, or if such
party is unable to initiate or prosecute such Action solely in its own name or
it is otherwise advisable to obtain an effective legal remedy, in each case, at
such party’s request, the other party will join as a party to the Action and
will execute and cause its Affiliates to execute all documents necessary for a
party to initiate an Action to prosecute and maintain such Action. In addition,
at a party’s request, the other party will provide reasonable assistance in
connection with such Action and the reasonable out-of-pocket expenses of the
party providing assistance shall be reimbursed by the party requesting such
assistance.


- 55 -

--------------------------------------------------------------------------------





10.3.4    Recoveries. If a party obtains from a third party infringer, in
connection with an Action brought pursuant to Section 10.3.2, any damages,
license fees, royalties or other compensation (including any amount received in
settlement of such Action) with respect to Licensed Product, then any amounts
recovered will first be applied to the reimbursement of each party’s reasonable
costs, expenses and legal fees, including amounts one party has reimbursed to
the other. The remaining balance shall be retained by Purchaser, but will be
considered net sales and subject to Purchaser’s payment obligations under
Section 4.3.1. The party bringing such Action pursuant to Section 10.3.2 will
bear all payments awarded against or agreed to be paid by such party pursuant to
such Action, including any costs or expenses incurred that exceed the amounts
recovered by such party.
10.3.5    Purchaser’s rights to enforce the Biogen IP shall be as set forth for
Bayer in the Biogen Agreement. For clarity and without limitation, any rights
granted by Bayer in Section 10 are only granted to the extent Bayer and its
Affiliates have such rights to grant.
10.4    Claimed Infringement of Third Party Rights.
10.4.1    Notice. In the event that a third party at any time provides written
notice of a claim to, or brings an Action against any party, or any of such
party’s respective Affiliates or sublicensees, claiming infringement of its
Patent Rights or unauthorized use or misappropriation of its Know-How, based
upon the development, manufacture or commercialization of Licensed Products in
the Territory (“Infringement Claim”), such party will promptly notify the other
party of the Infringement Claim or the commencement of such action, suit or
proceeding, enclosing a copy of the Infringement Claim and all papers served.
Each party agrees to make available to the other party its advice and counsel
regarding the technical merits of any such claim at no cost to the other party
and to offer reasonable assistance to the other party at no cost to the other
party.
10.4.2    Defense of Infringement Claim; Declaratory Judgment Actions.
(a)    As between Bayer and Purchaser, Purchaser will have the sole and
exclusive right, but not the obligation, to control the defense of any
Infringement Claim brought against Purchaser or any of its Affiliates or
sublicensees arising out of the development, manufacture or commercialization of
Licensed Products in the Territory. As between Bayer and Purchaser, Bayer will
have the sole and exclusive right, but not the obligation, to control the
defense of any Infringement Claim brought against Bayer or any of its Affiliates
or licensees (other than Purchaser) arising out of the development, manufacture
or commercialization of Licensed Products in the Territory. Neither party will
settle any such Action in a manner that (i) admits that any Licensed Product
infringes or misappropriates a third party’s Intellectual Property or (ii)
agrees to any injunction or other equitable remedy binding the other party
without obtaining the prior written consent of the other party, which consent
will not be unreasonably withheld or delayed. In addition, if applicable prior
to the initiation of an Infringement Claim, either party has the right, but not
the obligation, to bring a declaratory judgment action relating to any third
party Patent Right that such third party has alleged is infringed by the
development, manufacture or commercialization of Licensed Products in the
Territory; provided, however, neither party shall bring such declaratory
judgment action without first consulting with the other party.


- 56 -

--------------------------------------------------------------------------------





(b)    The party controlling the defense of an Infringement Claim or bringing a
declaratory judgment action will have the sole and exclusive right to select
counsel for such Infringement Claim or such declaratory judgment action. The
party controlling the defense of an Infringement Claim or bringing a declaratory
judgment Action will keep the other party informed, and will from time to time
consult with the other party regarding the status of any such Action and will
upon request provide the other party with copies of all documents filed in, and
all written communications relating to, any suit brought in connection with such
Action. The other party will also have the right to participate and be
represented in any such Action, at its own expense.
10.5    Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand or Action of the types described in
Section 10.3 and Section 10.4 (e.g., Actions seeking declaratory judgments and
revocation proceedings), the same principles governing control of the resolution
of the dispute, consent to settlements of the dispute, and implementation of the
settlement of the dispute will apply. Each party will immediately notify the
other party of any certification of which it becomes aware filed pursuant to 21
U.S.C. § 355(b)(2)(A) or § 355(j)(2)(A)(vii) or foreign equivalent statute (or
any amendment or successor statute thereto) or declaratory judgment action filed
by a third party claiming that a Licensed Patent is invalid or that infringement
of such Licensed Patent will not arise from the development, manufacture, use or
sale of any product by a third party. The provisions of Section 10.3 will
thereafter apply as if such third party were an infringer or suspected
infringer.
10.6    Diligence. Purchaser shall, directly and through its Affiliates and
sublicensees, use commercially reasonable efforts to commercialize the Licensed
Products in the Designated Countries in its approved indications. For the
purposes of this Section 10.6, “commercially reasonable efforts” means, with
respect to the commercialization of each Licensed Product, at any given time as
the case may be, efforts reasonably used by Purchaser or its Affiliates (giving
due consideration to relevant industry standards) for Purchaser’s own products
(including internally developed, acquired and in-licensed products) with similar
commercial potential at a similar stage in their lifecycle (assuming continuing
development of such product), taking into consideration their safety,
tolerability and efficacy, and the radioimmunotherapy nature of the Licensed
Products, the profitability on a GAAP basis consistent with Purchaser’s publicly
reported financial statements, the competitive landscape, extent of market
exclusivity, patent protection, cost to develop the product, promotable claims,
health economic claims, the approved indications and the regulatory and
reimbursement structure involved. This Section 10.6 shall have no further force
or effect with respect to the Licensed Products once Purchaser no longer has any
obligation to make payments to Bayer with respect to net sales of such Licensed
Product under Section 4.3.1.
11.    CONDITIONS TO PURCHASER’S OBLIGATIONS AT THE CLOSING.
The obligations of Purchaser to consummate the Closing are subject to the
fulfillment of each of the following conditions:
11.1    Representations and Warranties. The representations and warranties of
Bayer contained in this Agreement and in any document, instrument or certificate
delivered hereunder


- 57 -

--------------------------------------------------------------------------------





(a) that are not qualified by materiality or Material Adverse Effect will be
true and correct at and as of the Execution Date and as of the Closing Date,
except where the failure to be true and correct would not be reasonably expected
to have a Material Adverse Effect or a material adverse effect on the ability of
Bayer to consummate the Contemplated Transactions or perform its obligations
under this Agreement or the Ancillary Agreements, and (b) that are qualified by
materiality or Material Adverse Effect will be true and correct in all respects
at and as of the Execution Date and as of the Closing Date with the same force
and effect as if made as of the Execution Date, other than representations and
warranties that expressly speak only as of a specific date or time, which will
be true and correct to the extent described above as of such specified date or
time.
11.2    Performance. Bayer will have performed and complied with, in all
material respects, all agreements, obligations and covenants contained in this
Agreement that are required to be performed or complied with by it at or prior
to the Closing; provided, that, with respect to agreements, obligations and
covenants that are qualified by materiality, Bayer will have performed such
agreements, obligations and covenants, as so qualified, in all respects.
11.3    Compliance Certificate. Bayer will have delivered to Purchaser a
certificate as to the matters set forth in Sections 11.1, 11.2 and 11.4 having
been satisfied.
11.4    Qualifications. All Required Antitrust Approvals shall have been
obtained and shall remain in force and effect and shall not have been set aside
or modified, on appeal or otherwise. There shall be in effect no provision of
any material applicable Legal Requirement or Governmental Order (including,
without limitation, any Antitrust Law), in each case in the Designated Countries
or in the European Union as a whole, prohibiting the consummation of any of the
Contemplated Transactions.
11.5    Absence of Litigation. No Action brought by a Governmental Authority or
third party will be pending or threatened in writing which could result in an
Order nor will there be any Order in effect (except as contemplated by Section
9.3.4) (a) which would prevent consummation of any of the Contemplated
Transactions, (b) which would result in any of the Contemplated Transactions
being rescinded following consummation, (c) which would limit or otherwise
adversely affect Purchaser’s right to own the Bayer Business or to operate all
or any material portion of either the Bayer Business or the Acquired Assets or
of Purchaser’s business or assets or that any of its Affiliates or (d) would
compel Purchaser or any of its Affiliates to dispose of all or any material
portion of either the Bayer Business or the Acquired Assets or the business or
assets of Purchaser or any of its Affiliates.
11.6    Consents, etc. All actions by (including any authorization, consent or
approval) or in respect of (including notice to), or filings with, any
Governmental Authority or other Person that are required to consummate the
Contemplated Transactions that are set forth on Schedule 11.6 will have been
obtained or made, and no such authorization, consent or approval will have been
revoked.
11.7    Ancillary Agreements. Each of the Ancillary Agreements to which
Purchaser and/or any of its Affiliates is party will have been duly executed and
delivered to Purchaser


- 58 -

--------------------------------------------------------------------------------





by each of the other parties thereto, and each such agreement will be in full
force and effect in accordance with its terms.
12.    CONDITIONS TO BAYER’S OBLIGATIONS AT THE CLOSING.
The obligations of Bayer to consummate the Closing are subject to the
fulfillment of each of the following conditions:
12.1    Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement and in any document, instrument or
certificate delivered hereunder (a) that are not qualified by materiality will
be true and correct at and as of the Execution Date and as of the Closing Date,
except where the failure to be true and correct would not be reasonably expected
to have a material adverse effect on the ability of Purchaser to consummate the
Contemplated Transactions or perform its obligations under this Agreement or the
Ancillary Agreements and (b) that are qualified by materiality will be true and
correct in all respects at and as of the Execution Date with and as of the
Closing Date the same force and effect as if made as of the Execution Date,
other than representations and warranties that expressly speak only as of a
specific date or time, which will be true and correct to the extent described
above as of such specified date or time.
12.2    Performance. Purchaser will have performed and complied with, in all
material respects, all agreements, obligations and covenants contained in this
Agreement that are required to be performed or complied with by Purchaser at or
prior to the Closing; provided, that, with respect to agreements, obligations
and covenants that are qualified by materiality, Purchaser will have performed
such agreements, obligations and covenants, as so qualified, in all respects.
12.3    Compliance Certificate. Purchaser will have delivered to Bayer a
certificate as to the matters set forth in Sections 12.1 and 12.2.
12.4    Qualifications. All Required Antitrust Approvals shall have been
obtained and shall remain in force and effect and shall not have been set aside
or modified, on appeal or otherwise. There shall be in effect no provision of
any material applicable Legal Requirement or Governmental Order (including,
without limitation, any Antitrust Law), in each case in the Designated Countries
or in the European Union as a whole, prohibiting the consummation of any of the
Contemplated Transactions.
12.5    Absence of Litigation. No Action brought by a Governmental Authority or
third party will be pending or threatened in writing which could result in an
Order, nor will there be any Order in effect (except as contemplated by Section
9.3.4), (a) which would prevent consummation of any of the Contemplated
Transactions, or (b) which would result in any of the Contemplated Transactions
being rescinded following consummation (and no such Governmental Order will be
in effect).
12.6    Ancillary Agreements. Each of the Ancillary Agreements to which Bayer
and/or any of its Affiliates is a party will have been duly executed and
delivered to Bayer by each of the other parties thereto and each such Agreement
will be in full force and effect in accordance with its terms.


- 59 -

--------------------------------------------------------------------------------





13.    TERMINATION.
13.1    Termination of Agreement. This Agreement may be terminated (the date on
which the Agreement is terminated, the “Termination Date”) at any time prior to
the Closing:
(a)    by mutual written consent of Purchaser and Bayer;
(b)    by either Purchaser or Bayer by providing written notice to the other at
any time after the date that is six months after the Execution Date (the
“Outside Date”) if the Closing has not occurred by reason of the failure of any
condition set forth in Section 11, in the case of Purchaser, or Section 12, in
the case of Bayer, to be satisfied (unless such failure is the result of one or
more breaches or violations of, or inaccuracy in any covenant, agreement,
representation or warranty of this Agreement by the party seeking to terminate
the Agreement);
(c)    by either Bayer or Purchaser if a final nonappealable Governmental Order
permanently enjoining, restraining or otherwise prohibiting the Closing has been
issued by a Governmental Authority of competent jurisdiction;
(d)    by Purchaser if either (i) there has been a breach of, or inaccuracy in,
any representation or warranty of Bayer contained in this Agreement as of the
Execution Date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which Purchaser’s right to
terminate will arise only in the event of a breach of, or inaccuracy in, such
representation or warranty as of such specified date or time), or (ii) Bayer has
breached or violated in any material respect any of its covenants and agreements
contained in this Agreement, in the case of either (i) or (ii) which breach or
violation would give rise, or could reasonably be expected to give rise, to a
failure of a condition set forth in Section 11 and cannot be or has not been
cured on or before the earlier of (1) five (5) Business Days before the Outside
Date or (2) ninety (90) days after Purchaser notifies Bayer of such breach or
violation, provided, however, that for clause (2), if the parties mutually agree
on a plan for cure within such ninety (90) day period, then such date may be
extended as set forth in the mutually agreed cure plan.
(e)    by Bayer if either (i) there has been a breach of, or inaccuracy in, any
representation or warranty of Purchaser contained in this Agreement as of the
Execution Date (other than representations or warranties that expressly speak
only as of a specific date or time, with respect to which Bayer’s right to
terminate will arise only in the event of a breach of, or inaccuracy in, such
representation or warranty as of such specified date or time), or (ii) Purchaser
has breached or violated in any material respect any of its covenants and
agreements contained in this Agreement, in the case of either (i) or (ii) which
breach or violation would give rise, or could reasonably be expected to give
rise, to a failure of the condition set forth in Section 12 and cannot be or has
not been cured on or before the earlier of (1) five (5) Business Days before the
Outside Date or (2) ninety (90) days after Bayer notifies Purchaser of such
breach or violation, provided, however, that for clause (2), if the parties
mutually agree on a plan for cure within such ninety (90) day period, then such
date may be extended as set forth in the mutually agreed cure plan.
13.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 13.1, this Agreement – other than the provisions of Sections
7.22 (No


- 60 -

--------------------------------------------------------------------------------





Brokers), 8.5 (No Brokers), 9.5 (Transaction Expenses), 9.6 (Confidentiality),
9.7 (Publicity), 13.2 (Effect of Termination), 14 (Indemnification), 16
(Miscellaneous) and Section 1 (to the extent any terms defined therein are used
in the above listed Sections) – will then be null and void and have no further
force and effect and all other rights and Liabilities of the parties hereunder
will terminate without any Liability of any party to any other party, except for
Liabilities arising in respect of breaches under this Agreement by any party on
or prior to the Termination Date.
13.3    Termination by Bayer For Cause.
13.3.1    Material Default. After Closing, this Agreement shall automatically
terminate if a Material Default as defined below in subsections (b), (c) or
(d)(i) occurs. After Closing, if a Material Default as defined below in
subsections (a) or (d)(ii) occurs and, in the case of (a) below, continues for a
period of sixty (60) days after Bayer has delivered written notice to Purchaser
stating the specific Material Default and citing this Section 13.3.1, then
subject to Section 13.3.2 below, Bayer may terminate this Agreement by providing
written notice to Purchaser. In the event this Agreement terminates under this
Section 13.3.1, all Acquired Assets as defined in this Agreement transferred to
Purchaser (to the extent such assets remain in existence and to the extent of
the then right, title and interest of Purchaser or its Affiliates in such
assets) and all licenses granted to Purchaser under this Agreement or any
Ancillary Agreement and all other rights granted to Purchaser hereunder or
thereunder shall automatically terminate and revert to Bayer and Purchaser
shall, and shall cause its Affiliates to, execute all documents reasonably
requested by Bayer to support such reversions. It shall be a “Material Default”
by Purchaser under this Section 13.3 if any of the following occurs:
(a)    Purchaser fails to timely pay any Royalty Payments under this Agreement
or payments required to be made under any of the Ancillary Agreements after
resolution of any disputed payments issues in accordance with the terms and
conditions of any such Ancillary Agreement;
(b)    the Purchaser or any of its Affiliates connected to the Business (the
“Related Affiliates”) or Parent shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of the
Purchaser or any of its Related Affiliates or Parent or of any substantial part
of the assets of the Purchaser or any of its Related Affiliates or Parent or
shall commence any case or other proceeding relating to the Purchaser or any of
its Related Affiliates or Parent under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against the Purchaser or any of its Related Affiliates or
Parent and the Purchaser or any of its Related Affiliates or Parent shall
indicate its approval thereof, consent thereto or acquiescence therein;
(c)    a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Purchaser or any of its Related
Affiliates bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for


- 61 -

--------------------------------------------------------------------------------





relief is entered in respect of the Purchaser or any of its Related Affiliates
or Parent in an involuntary case under any bankruptcy laws as now or hereafter
constituted; or
(d)    Purchaser breaches or causes a breach of the Biogen Agreement and (i)
Biogen Idec terminates the Biogen Agreement in accordance with the terms and
conditions of the Biogen Agreement as a result of such breach, or (ii) Purchaser
fails to remedy such breach within thirty (30) days of notice from Bayer of its
receipt of written notice thereof from Biogen Idec to Bayer.
13.3.2    Disputes Regarding Material Defaults. If Purchaser disputes in good
faith the existence of a Material Default with respect to subsection 13.3.1(a)
above specified in a notice provided by Bayer pursuant to Section 13.3.1 above,
and provides notice to Bayer of such dispute within the sixty (60) day period
following the date Bayer notifies Purchaser of the Material Default, Bayer will
not have the right to terminate this Agreement unless and until the existence of
such Material Default by Purchaser has been determined by a final arbitration
award that is no longer subject to appeal or other review in accordance with the
dispute resolution provisions of Sections 16.10 and 16.11, and Purchaser fails
to cure such Material Default or satisfy the arbitration award or judicial order
or judgment within twenty (20) Business Days following such determination. It is
understood and acknowledged that during the pendency of such dispute, all the
terms and conditions of this Agreement will remain in effect and the parties
will continue to perform all of their respective obligations hereunder.
13.3.3    Expiration of Termination Clause. Sections 13.3.1(a) and (b) shall
have no further force or effect once Purchaser no longer has any obligation to
make Royalty Payments or payments under any Ancillary Agreements.
13.3.4    Effect of Termination. In the event of termination pursuant to Section
13.3, the Ancillary Agreements shall terminate and the covenants contained in
Sections 2.5 (Consents to Transfer Agreements), 3.6 (Consents), 9.3.1 (Notices
and Consents – Bayer), 9.3.2 (Notices and Consents – Purchaser), 9.4
(Purchaser’s Access to Premises; Information), 9.6 (Confidentiality), 9.9
(Transfer of Permits), 9.10 (Rebates, Chargebacks, Returns and Other
Adjustments), 9.12 (Joint Contracts) and 9.14 (Further Assurances) of Bayer and
its Affiliates shall become covenants of Purchaser and its Affiliates and vice
versa.
14.    INDEMNIFICATION.
14.1    Indemnification by Bayer.
14.1.1    Indemnification. Subject to the limitations set forth in this
Section 14, Bayer will indemnify and hold harmless Purchaser and each of its
Affiliates, and the Representatives and Affiliates of each of the foregoing
Persons (each, a “Purchaser Indemnified Person”), from, against and in respect
of any and all Losses, incurred or suffered by the Purchaser Indemnified Persons
or any of them as a result of, arising out of or directly or indirectly relating
to:
(a)    any breach of, or inaccuracy in, any representation or warranty made by
Bayer in this Agreement;


- 62 -

--------------------------------------------------------------------------------





(b)    any breach or violation of any covenant or agreement of Bayer (including
under this Section 14) in this Agreement;
(c)    any Excluded Bayer Liability; or
(d)    any fraud or intentional misrepresentation of Bayer or any of its
Affiliates.
14.1.2    Monetary Limitations. Bayer will have no obligation to indemnify the
Purchaser Indemnified Persons in respect of Losses arising from the breach of,
or inaccuracy in, any representation or warranty pursuant to Section 14.1.1(a)
or breach of any covenant or agreement to be performed prior to the Closing
pursuant to Section 14.1.1(b) with respect to claims brought after the Closing,
unless the aggregate amount of all such Losses incurred or suffered by the
Purchaser Indemnified Persons exceeds [***] (the “Indemnity Basket”) (at which
point Bayer will indemnify the Purchaser Indemnified Persons for all such Losses
exceeding [***]). Further, Bayer’s aggregate liability in respect of claims for
indemnification arising from the breach of, or inaccuracy in, any representation
or warranty pursuant to Section 14.1.1(a) and claims brought after the Closing
arising from the breach of any covenant or agreement to be performed prior to
the Closing pursuant to Section 14.1.1(b), will not exceed [***] (such amount,
the “Maximum Indemnity Cap”). The monetary limitations contained in this
Section 14.1.2 will not apply to [***].
14.2    Indemnification by Purchaser.
14.2.1    Indemnification. Subject to the limitations set forth in this
Section 14, Purchaser will indemnify and hold harmless Bayer and its Affiliates,
and the Representatives and Affiliates of each of the foregoing Persons (each, a
“Bayer Indemnified Person”), from, against and in respect of any and all Losses
incurred or suffered by the Bayer Indemnified Persons or any of them as a result
of, arising out of or relating to, directly or indirectly:
(a)    any breach of, or inaccuracy in, any representation or warranty made by
Purchaser in this Agreement;
(b)    any breach or violation of any covenant or agreement of Purchaser
(including under this Section 14) in or pursuant to this Agreement;
(c)    any Assumed Liability;
(d)    any Excluded Purchaser Liability; or
(e)    any fraud or intentional misrepresentation of Purchaser or any of its
Affiliates.
14.2.2    Monetary Limitations. Purchaser will have no obligation to indemnify
the Bayer Indemnified Persons in respect to Losses arising from the breach of,
or inaccuracy in, any representation or warranty pursuant to Section 14.2.1(a)
and the breach of any covenant or agreement to be performed prior to the Closing
pursuant to Section 14.2.1(b) with respect to
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


- 63 -

--------------------------------------------------------------------------------







claims brought after the Closing, unless and until the aggregate amount of all
such Losses incurred or suffered by the Bayer Indemnified Persons exceeds the
Indemnity Basket (at which point Purchaser will indemnify the Bayer Indemnified
Persons for all such Losses exceeding the Indemnity Basket). Further,
Purchaser’s aggregate liability in respect of claims for indemnification arising
from the breach of, or inaccuracy in, any representation or warranty pursuant to
Section 14.2.1(a) and claims brought after the Closing arising from the breach
of any covenant or agreement to be performed prior to the Closing pursuant to
Section 14.2.1(b) will not exceed the Maximum Indemnity Cap; provided, however,
that the foregoing limitations will not apply to [***].
14.3    Time for Claims. All representations and warranties and all covenants,
to the extent required to be performed prior to the Closing, set forth herein
will survive the Closing for the time period set forth below, provided, however,
that no claim may be made or suit instituted seeking indemnification pursuant to
Section 14.1.1(a) or 14.2.1(a) of this Agreement or with respect to breach of
covenants or agreements to be performed prior to the Closing pursuant to
Sections 14.1.1(b) or 14.2.1(b) of this Agreement, unless the claiming party
provides notice as specified in Section 16.1 within the following time periods:
(a)    at any time, in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Sections 7.1 (Organization),
7.2 (Power and Authorization), 7.4(e) (Breach of Organizational Documents), 7.8
(Assets), 7.11 (Intellectual Property), 7.22 (No Brokers), 8.1 (Organization),
8.2 (Power and Authorization), 8.4(d) (Breach of Organizational Documents) or
8.5 (No Brokers);
(b)    at any time, in the case of any claim or suit based upon fraud or
intentional misrepresentation;
(c)    at any time prior to the sixtieth (60th) calendar day after the
expiration of the applicable statute of limitations (taking into account any
tolling periods and other extensions) in the case of any breach of, or
inaccuracy in, the representations and warranties set forth in Section 7.17 (Tax
Matters);
(d)    at any time prior to the conclusion of the day that is three (3) months
after delivery of Transferred Inventory in the case of breach of, or inaccuracy
in, the representation and warranty in Section 7.6; and
(e)    at any time prior to the conclusion of the day that is six (6) months
after the Closing Date, in the case of any breach of, or inaccuracy in, any
other representation and warranty in this Agreement or breach of any covenant,
to the extent required to be performed prior to the Closing Date (other than
covenants relating to Taxes, with are not subject to the limitations of this
Section 14.3).
Claims for indemnification not specified with a time limitation in Section 14.3
are not subject to the limitations set forth in Section 14.3 and shall be
governed by the applicable statute of limitations. No claim for Loss by
Purchaser shall be deemed to have survived, and shall be
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.


- 64 -

--------------------------------------------------------------------------------





deemed waived, if written notice has not been provided to Bayer within six (6)
months of actual knowledge of such Loss by the Purchaser individuals set forth
on Schedule 14.3A. No claim forLoss by Bayer shall be deemed to have survived,
and shall be deemed waived, if written notice has not been provided to Purchaser
within six (6) months of actual knowledge of such Loss by the Bayer individuals
set forth on Schedule 14.3B.
For avoidance of doubt, claims will be deemed to have been made within the
survival period if a reasonably complete description of the claim based upon the
facts available at the time is presented by the party seeking indemnification to
the Indemnifying Party within the specified time period herein.
14.4    Third Party Claims.
14.4.1    Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter (a “Third Party Claim”) that may give rise to an Indemnity
Claim against an Indemnifying Party under this Section 14, then the Indemnified
Party will promptly give written notice to the Indemnifying Party; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party will relieve the Indemnifying Party from any obligation under
this Section 14, except to the extent such delay actually and materially
prejudices the Indemnifying Party.
14.4.2    Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim (including a claim for
Taxes) that is the subject of a notice given by the Indemnified Party pursuant
to Section 14.4.1. In addition, the Indemnifying Party will have the right to
defend the Indemnified Party against the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party so long as (a) the
Indemnifying Party gives written notice to the Indemnified Party within fifteen
(15) calendar days after the Indemnified Party has given notice of the Third
Party Claim that the Indemnifying Party will indemnify the Indemnified Party
from and against the entirety of any and all Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim; (b) the Third Party Claim involves only money damages
and does not seek an injunction or other equitable relief against the
Indemnified Party; (c) the Indemnified Party has not been advised by counsel
that an actual or potential conflict exists between the Indemnified Party and
the Indemnifying Party in connection with the defense of the Third Party Claim;
(d) the Third Party Claim does not relate to or otherwise arise in connection
with Taxes or any criminal or regulatory enforcement Action; (e) settlement of
an adverse judgment with respect to or the Indemnifying Party’s conduct of the
defense of the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, reasonably likely to be materially adverse to the Indemnified
Party’s reputation or continuing business interests (including its relationships
with current or potential customers, suppliers or other parties material to the
conduct of its business); and (f) the Indemnifying Party conducts the defense of
the Third Party Claim actively and diligently. The Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; provided, however, that the Indemnifying Party will
pay the fees and expenses of separate co-counsel retained by the Indemnified
Party that are incurred prior to Indemnifying Party’s assumption of control of
the defense of the Third Party Claim.


- 65 -

--------------------------------------------------------------------------------





14.4.3    Limitations on Indemnifying Party. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement (a) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant; (b) results in the full and general release of the Purchaser
Indemnified Persons or Bayer Indemnified Persons, as applicable, from all
liabilities arising or relating to, or in connection with, the Third Party
Claim; and (c) involves no finding or admission of any violation of Legal
Requirements or the rights of any Person and no effect on any other claims that
may be made against the Indemnified Party. Notwithstanding any provision to the
contrary in Section 14.4.2 and 14.4.3, Bayer shall have the full and
unrestricted right to defend, with counsel of its own choosing, any Action and
negotiate and settle any Action initiated against it by any Governmental
Authority which may in Bayer’s judgment, exercised in good faith, materially
affect operations and activities of Bayer beyond the Business, even though such
defense or settlement may or will also affect the Business, provided, however,
that, if permitted by applicable Legal Requirements, Bayer notifies Purchaser of
any such Action, keeps Purchaser apprised of material developments with respect
to such Action and consults with Purchaser regarding such Action from time to
time and nothing in this sentence excuses Bayer from performing its obligations
under this Agreement or under the Ancillary Agreements.
14.4.4    Indemnified Party’s Control. If the Indemnifying Party does not
deliver the notice contemplated by clause (a) of Section 14.4.2 within fifteen
(15) calendar days after the Indemnified Party has given notice of the Third
Party Claim, or otherwise at any time fails to conduct the defense of the Third
Party Claim actively and diligently, the Indemnified Party may defend and may
consent to the entry of any judgment or enter into any compromise or settlement
with respect to, the Third Party Claim in any manner it may deem appropriate
(and the Indemnified Party need not consult with, or obtain any consent from,
the Indemnifying Party in connection therewith). If such notice is given on a
timely basis and the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently but any of the other conditions in Section 14.4.2
is or becomes unsatisfied, the Indemnified Party may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim; provided, however, that the Indemnifying
Party will not be bound by the entry of any such judgment consented to, or any
such compromise or settlement effected, without its prior written consent (which
consent will not be unreasonably withheld or delayed). In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 14.4.4, the Indemnifying Party will (a) advance the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) and (b) remain
responsible for any and all other Losses that the Indemnified Party may incur or
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim to the fullest extent provided in this Section 14.
14.4.5    Consent to Jurisdiction Regarding Third Party Claim. Purchaser and
Bayer, each in its capacity as an Indemnifying Party, hereby consents to the
non-exclusive jurisdiction of any court in which any Third Party Claim may be
brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim,


- 66 -

--------------------------------------------------------------------------------





and in furtherance thereof, the provisions of Section 16.12 are incorporated
herein by reference, mutatis mutandis.
14.5    Remedies Cumulative. The rights of each Purchaser Indemnified Person and
Bayer Indemnified Person under this Section 14 are cumulative, and each
Purchaser Indemnified Person and Bayer Indemnified Person, as the case may be,
will have the right in any particular circumstance, in its sole discretion, to
enforce any provision of this Section 14 without regard to the availability of a
remedy under any other provision of this Section 14. However, in no event shall
either party be entitled to recover the same Loss more than once.
14.6    Exclusive Remedy. FROM AND AFTER THE CLOSING, AND EXCEPT AS SET FORTH IN
SECTION 16.13, THE INDEMNIFICATION PROVISIONS PROVIDED IN THIS SECTION 14 SHALL
BE THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES FOR RESOLUTION OF THE MATTERS
SPECIFIED IN SECTIONS 14.1.1 AND 14.2.1, EXCEPT FOR INDEMNIFICATION RELATED TO A
PARTY’S (A) FRAUD OR (B) CRIMINAL ACTS.
14.7    Limitation of Liability. NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR
ANY CLAIMS FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, BUSINESS INTERRUPTION,
EXEMPLARY OR INDIRECT DAMAGES, OR LOST PROFITS ARISING UNDER STATUTE, IN TORT,
CONTRACT OR OTHERWISE. THE FOREGOING LIMITATION WILL NOT APPLY TO LIMIT ANY
PARTY’S LIABILITY WITH RESPECT TO (A) A THIRD PARTY CLAIM, (B) FRAUD OR (C)
CRIMINAL ACTS.
14.8    Insurance. Each of Bayer and Purchaser shall maintain, at its sole cost
and expense, general liability insurance, including product liability coverage,
with bodily injury, death and property damage limits, in such amounts and with
such scope of coverage as is consistent with drug industry standards. Each of
Bayer and Purchaser shall have its insurance carrier furnish to the other party
certificates stating that all insurance required under this Agreement is in
force. Such certificates shall indicate any deductible and self-insured
retention and the effective expiration dates of the policies. All certificates
are to stipulate that the other party shall be given thirty (30) days written
notice of all cancellation, non-renewal or material changes in policy. Each of
Bayer and Purchaser shall be named as an additional insured on all insurance
policies obtained by the other party in accordance with this Section 14.8. Each
of Bayer and Purchaser also agrees to waive and will use its commercially
reasonable efforts to require its insurers to waive all rights of subrogation
against each other’s Affiliates and Representatives on all of the foregoing
coverages.
14.9    Insurance Recoveries. If an Indemnified Party has acquired insurance in
compliance with Section 14.8 or otherwise, and such coverage is available to
offset Losses incurred or suffered by such Indemnified Party, such Indemnified
Party shall not be entitled to indemnification from the Indemnifying Party for
such Losses under Section 14 to the extent such Indemnified Party has actually
received cash payments from such insurers, net of any reasonably expected
increase in premiums resulting therefrom. In each such instance, the Indemnified
Party shall use its commercially reasonable efforts to recover for some or all
of such Losses under applicable insurance policies.


- 67 -

--------------------------------------------------------------------------------





14.10    Disclaimer. EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN THIS AGREEMENT. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED.
15.    TAX MATTERS
15.1    Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration, excise and other similar Taxes (but excluding income Taxes), and
any conveyance fees or recording charges incurred in connection with the
Contemplated Transactions, will be borne by Purchaser.
15.2    Tax Record Retention; Cooperation on Tax Matters. Each of Purchaser,
Bayer and their respective Affiliates will retain all Tax records relating to
the Bayer Business or the Acquired Assets until the expiration of the applicable
statute of limitations (including any extensions thereof). Purchaser, Bayer and
their respective Affiliates will cooperate fully, as and to the extent
reasonably requested by the other party, in connection with any Tax matters
relating to the Bayer Business or the Acquired Assets (including by the
provision of reasonably relevant records or information). The party requesting
such cooperation will pay the reasonable out-of-pocket expenses of the other
party.
15.3    Apportionment of Ad Valorem Taxes.
15.3.1    All personal property taxes, and similar ad valorem obligations levied
with respect to the Acquired Assets for a taxable period that includes (but does
not end on) the Closing Date (collectively, the “Apportioned Taxes”) will be
apportioned between Bayer and Purchaser (or, as appropriate, their respective
Affiliates) based on the number of days of the taxable period prior to the
Closing Date and the number of days in the full taxable period. Bayer, or, as
appropriate, its Affiliates, will be liable for the proportionate amount of
Apportioned Taxes attributable to days before or on the Closing Date and
Purchaser, or, as appropriate, its Affiliates, will be liable for the
proportionate amount attributable to days after the Closing Date.
15.3.2    Apportioned Taxes will be timely paid, and all applicable filings,
reports and returns will be filed as provided by applicable Legal Requirements.
The paying party will be entitled to reimbursement from the non-paying party in
accordance with Section 15.3.1. Upon payment of Apportioned Taxes, the paying
party will present a statement to the non-paying party setting forth the amount
of the reimbursement to which the paying party is entitled hereunder together
with such supporting evidence as is reasonably necessary to calculate the amount
to be reimbursed. The non-paying party will reimburse the paying party no later
than sixty (60) Business Days after the presentation of the statement. Any
payment not made within that time will bear interest from the payment due date
until, but excluding, the date of the payment at an annual rate equal to the
Prime Rate as published in The Wall Street Journal, East Coast Edition, in
effect from time to time during the applicable period. Such interest will be
payable at the same time as the payment to which it relates and will be
calculated daily on the basis of a year of 365 days without compounding.


- 68 -

--------------------------------------------------------------------------------





15.4    Assignment of Agreement. The parties agree that if a party’s assignment
of this Agreement or any of its rights, interests or obligations hereunder (or
any other designation of another person to perform any payment obligation of the
party) creates any additional Tax obligations or Tax Liabilities for the
non-assigning party or its Affiliates (including any new or increased Tax
withholding obligation by the assigning party or any of its Affiliates on
payments made under this Agreement), the assigning party will reimburse the
non-assigning party or its Affiliates for any such additional Tax obligations or
Liabilities created by the assignment, and shall gross-up the non-assigning
party or its Affiliate for additional Taxes resulting from reimbursements, until
the non-assigning party or its Affiliates is made whole. In the case of a new or
increased Tax withholding obligation, the assigning party shall pay to the
non-assigning party or its Affiliate the full amount of the payment that would
have been due prior to the new or increased withholding obligation, and the
assigning party shall nevertheless be responsible to withhold and pay the amount
to required by applicable Legal Requirements to the appropriate Governmental
Authority. The reimbursement, gross-up and payment obligations pursuant to this
Section 15.4 will be reduced by any Tax benefit actually received by the
non-assigning party or its Affiliates (whether in the year of payment or a
future period).
16.    MISCELLANEOUS
16.1    Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:
(a)    by hand (in which case, it will be effective upon delivery);
(b)    by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
(c)    by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the Business Day after being deposited with
such courier service);
in each case, to the address (or facsimile number) listed below:
•
If to Bayer, to it at:

Bayer Pharma AG
Berlin 13342 Germany
Telephone number:    +49 30 468 192922
Facsimile number:    +49 30 468 192172
Attention:        President and Chairman of the Board of
            Management
•
with a copy to:

Bayer Pharma AG
Berlin 13342 Germany


- 69 -

--------------------------------------------------------------------------------





Telephone number:    +49 30-468-16924
Facsimile number:    +49 30 468 96924
Attention:        General Counsel
•
with a copy to:

Fulbright & Jaworski L.L.P.
801 Pennsylvania Avenue, NW
Washington, DC 20004
Telephone number:    202-662-0200
Facsimile number:    202-662-4643
Attention:        Marilyn Mooney, Esq.
•
If to Purchaser, to it at:

Spectrum Pharmaceuticals, Inc.
11500 South Eastern Ave. Suite 240
Henderson, NV 89052
Telephone number:    (702) 835-6300
Facsimile number:     (702) 260-7405
Attention:        Legal Department
•
with a copy to:

Stradling Yocca Carlson & Rauth
660, Newport Center Dr, Suite 1600
Newport Beach, CA 92660
Telephone number:     (949) 725-4000
Facsimile number:     (949) 725-4100
Attention:        Shivbir S. Grewal, Esq.
Each of the parties to this Agreement may specify different address or facsimile
number by giving notice in accordance with this Section 16.1 to each of the
other parties hereto.
16.2    Succession and Assignment. Subject to the subsections below, this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, each of which such
successors and permitted assigns will be deemed to be a party hereto for all
purposes hereof.
(a)    No party may assign, delegate or otherwise transfer either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other parties.
(b)    Notwithstanding subsection (a), each party, upon providing the other
parties written notice, may, without the consent of the other parties, (i)
assign, license, or sublicense any or all of its rights and interests hereunder
to one or more of its Affiliates and/or


- 70 -

--------------------------------------------------------------------------------





designate one or more of its Affiliates to be a purchaser of some or all of the
Acquired Assets, an assumer of some or all of the Assumed Liabilities, or
licensee or sublicensee of some or all of the Licensed IP; (ii) designate one or
more of its Affiliates to perform its obligations hereunder, in each case, so
long as the assigning, licensing, or sublicensing party is not relieved of any
Liability hereunder and so long as any such Affiliate remains such party’s
Affiliate; provided, however, that such Affiliate assignee(s), licensee(s), or
sublicensee(s) provide the other parties with written acknowledgement of and
agreement to the assigning, licensing, or sublicensing party’s obligations under
the Agreement that were assigned, licensed, or sublicensed to it.
(c)    Notwithstanding subsection (a), each party (or its permitted successive
assignees or transferees hereunder), upon providing the other parties prior
written notice, may, without the consent of the other parties, assign or
transfer this Agreement as a whole to an entity that succeeds to all or
substantially all of the business or assets of such party or, in the case of
Purchaser, substantially all of the Licensed Products, in each case, so long as
the assigning party is not relieved of any Liability hereunder and such
assignment is a Qualified Assignment.
(d)    For the purposes of this Agreement, a “Qualified Assignment” means any
transaction that:
(i)    is made in compliance with applicable Legal Requirements, including
securities, tax and corporation laws;
(ii)    includes the assignee’s written acknowledgement of and agreement to all
of the assigning party’s obligations under this Agreement;
(iii)    is made to an assignee that is, and will be after giving effect to the
relevant assignment, Solvent;
(iv)    is made to an assignee that is not subject at the time of such
assignment to any order, decree or petition providing for (A) the winding-up or
liquidation of such Person, (B) the appointment of a receiver over the whole or
part of the assets of such Person or (C) the bankruptcy or administration of
such Person;
(v)    is not a voidable fraudulent conveyance; and
(vi)    has been made in compliance with Section 15.4.
(e)    Notwithstanding subsections (d)(i) through (v) above, each party may at
any time assign its rights, interests and obligations provided for hereunder to
any Person (i) by merger or (ii) with the prior written consent of the other
parties.
(f)    For purposes of this Section 16.2, “Solvent” means, with respect to any
Person as on any date of determination, that as of such date (i) the value of
the assets of such Person is greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person, (ii) such
Person is able to pay all liabilities of such Person as such liabilities mature
and (iii) such Person does not have unreasonably small capital. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed


- 71 -

--------------------------------------------------------------------------------





at the amount that, in light of all the facts and circumstances existing at such
time, represent the amount that can reasonably be expected to become an actual
or matured liability. In computing the value of the assets of a Person, the
value shall be determined in the context of current facts and circumstances
affecting such Person.
16.3    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by each party hereto, or in the case of a waiver, by the
party against whom the waiver is to be effective. No waiver by any party of any
breach or violation or default under or inaccuracy in any representation,
warranty, agreement or covenant hereunder, whether intentional or not, will be
deemed to extend to any prior or subsequent breach, violation, default of, or
inaccuracy in, any such representation, warranty, agreement or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. No delay or omission on the part of any party in
exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.
16.4    Entire Agreement. This Agreement, together with the other Ancillary
Agreements and any documents, instruments and certificates explicitly referred
to herein, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.
16.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each party hereto.
16.6    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable Legal Requirements, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable Legal Requirements.
16.7    Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.
16.8    Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached or violated, or if there is an inaccuracy in, any representation,
warranty, agreement or covenant contained herein in any respect, the fact that
there exists


- 72 -

--------------------------------------------------------------------------------





another representation, warranty, agreement or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
party has not breached or violated, or in respect of which there is not an
inaccuracy, will not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty, agreement or covenant. Provisions in this Agreement relating to
jurisdiction, venue, governing law or other aspects of dispute resolution that
expressly refer to the negotiation or performance of this Agreement are not
intended to alter the application of principles under New York law relating to
the construction or interpretation of contracts.
16.9    Governing Law. Except as otherwise expressly provided for in this
Agreement, this Agreement, the rights of the parties and all Actions arising in
whole or in part under or in connection with this Agreement or the negotiation
or performance hereof will be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.
16.10    Dispute Resolution.
16.10.1    Prior to initiating arbitration, Purchaser and Bayer will negotiate
in good faith to resolve, pursuant to the procedures described in Section
16.10.2, any dispute, controversy, difference or Action asserted by a Bayer
Indemnified Person against Purchaser or by a Purchaser Indemnified Person
against Bayer arising out of or related to this Agreement or the negotiation or
performance hereof (a “Claim”), including any Claim for indemnification pursuant
to Section 14 hereof, but excluding any Claim for indemnification between the
parties governed by Section 14.4.5. Notwithstanding the foregoing, either party
may apply to any court having jurisdiction pursuant to Section 16.12 without
negotiating to resolve the Claim pursuant to Section 16.10.2 with respect to any
Action seeking preliminary or emergency injunctive relief in accordance with
Section 16.11.11 or any Action seeking equitable relief to enforce Section 9.6
or as contemplated by Section 16.13.
16.10.2    Bayer or Purchaser may give the other party written notice of a Claim
not resolved in the normal course of business (“Notice of Dispute”). Within ten
(10) Business Days after delivery of such Notice of Dispute, executives of Bayer
and Purchaser who have authority to settle the Claim shall agree to meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to such parties. If the Claim has not been resolved within
thirty (30) days of the first meeting of such executives (or, if the parties are
unable to mutually agree upon an acceptable time and place to meet, within
thirty (30) days of the disputing party’s Notice of Dispute), Purchaser or Bayer
may, by notice to the other party (“Dispute Escalation Notice”), refer the Claim
to the respective officers of the parties designated below.
For Bayer: President and Chairman of the Board of Management
For Purchaser: Chief Executive Officer


- 73 -

--------------------------------------------------------------------------------





Such officers shall negotiate in good faith to resolve the Claim in a manner
satisfactory to Purchaser and Bayer within thirty (30) days of the Dispute
Escalation Notice. In the event the Claim is not resolved within such thirty
(30) day period, either party may initiate arbitration pursuant to Section
16.11.
16.11    Arbitration.
16.11.1    Subject to Sections 16.10.1 and 16.10.2, any Claim required pursuant
to Section 16.10.1 to be negotiated pursuant to Section 16.10.2, or any other
claim or dispute that the parties agree in writing to arbitrate, shall be
settled by arbitration administered by the American Arbitration Association in
accordance with the then current Commercial Rules of the American Arbitration
Association including the Procedures for Large, Complex Commercial Disputes
(including the Optional Rules for Emergency Measures of Protection) (“AAA
Rules”), except that any such arbitration must be conducted in accordance with
the remainder of this Section 16.11. Except as expressly limited by Section
16.11.7, the arbitrators shall have the authority to grant any equitable and
legal remedies that would be available in any judicial proceeding instituted to
resolve a disputed matter.
16.11.2    Number and Selection of Arbitrators. The number of arbitrators shall
be three (3), who shall be selected as follows: each of Bayer, on the one hand,
and Purchaser on the other hand, shall choose one (1) arbitrator within ten (10)
Business Days of either initiating or receiving notice of an arbitration (as the
case may be), and those party-appointed arbitrators shall unanimously select one
(1) chairman arbitrator within ten (10) Business Days of the appointment of the
last party-appointed arbitrator, who shall be a lawyer admitted to practice for
at least fifteen (15) years, and who is experienced with disputes in asset
purchase agreements and Intellectual Property licenses in the pharmaceutical
field transactions (“Qualifications”). If the party-appointed arbitrators are
unable to agree upon the selection of the third arbitrator within ten (10)
Business Days of the appointment of the last party appointed arbitrator, such
chairman arbitrator shall be selected by the AAA within ten (10) Business Days
and shall have Qualifications.
16.11.3    Place and Language of Arbitration. The place of arbitration shall be
New York, New York, at a suitable venue to be agreed by the parties and
arbitrators within twenty (20) Business Days of the appointment of the chairman
arbitrator. The proceedings shall be conducted in the English language.
16.11.4    Binding Decision. The decision and award of the arbitral tribunal
shall be made by majority decision and shall be final, nonappealable and binding
on the parties hereto and their successors and assigns. The arbitral award shall
be accompanied by a reasoned opinion.
16.11.5    Allocation of Costs. The decision and award of the arbitral tribunal
shall include a decision regarding the allocation of costs relating to any such
arbitration. For purposes of this subsection, “costs” shall include reasonable
attorneys’ fees and reasonable experts’ fees actually incurred with respect to
the arbitration proceeding.


- 74 -

--------------------------------------------------------------------------------





16.11.6    Interest. The arbitral award may include both pre-and post-award
interest, at a rate to be determined by the arbitral tribunal.
16.11.7    Limitation of Damages. The arbitral tribunal shall be empowered to
award damages only to the extent of actual damages suffered, and only to the
extent consistent with Section 14.7.
16.11.8    Period for Arbitration.
(a)    The arbitration shall be completed no later than one (1) year after the
selection of the chairman arbitrator, unless the chairman arbitrator determines,
at the request of any party or on his or her own initiative, that such time
period should be extended, in which case such time period may not be extended
beyond an additional six (6) months.
(b)    Notwithstanding any provision of the AAA Rules: (i) each of Purchaser and
Bayer shall be permitted to serve up to twenty (20) interrogatories, and to take
at least five (5) depositions of the other party, in addition to exchange of
documents, exhibits and information as provided for in the AAA Rules, on dates
and locations to be mutually agreed upon (or, failing such agreement, as the
chairman arbitrator shall select after hearing from the parties); (ii) any
documents not in English that are produced by a party shall be accompanied by a
translation into English, which translation shall not be binding upon the other
party or the arbitrators; (iii) each of Purchaser and Bayer covenant and agree
that it shall produce documents, information, and deposition and hearing
witnesses, as required by this Section 16.11.8 and as otherwise required by the
AAA Rules; and (iv) subpoenas to non-parties, for production of documents and/or
for testimony, shall be issued at the request of a party, up to ten (10)
subpoenas per party. The parties will make their respective employees, and will
use commercially reasonable efforts to make their former employees, available
for depositions and hearing testimony as requested by the other parties.
16.11.9    Enforcement of Judgment. Judgment on the arbitral award may be
entered in any court having jurisdiction thereof.
16.11.10    Confidentiality. Except as required by Legal Requirements or as
required for recognition and enforcement of the arbitral decision and award,
neither a party nor an arbitrator may disclose the existence, content or results
of any arbitration hereunder without the prior written consent of the parties.
Any documents submitted to the arbitrators shall be kept confidential and shall
not be disclosed, except that any such documents may be disclosed in connection
with any Action to collect the award, or if any such documents are discoverable
or admissible in any Action in court contemplated by this Agreement.
16.11.11    Enforcement; Interim Measures; Equitable Relief. Notwithstanding the
provisions of Section 16.11, each party may apply to any court having
jurisdiction pursuant to Section 16.12.1 (a) to enforce the arbitration
provisions of this Agreement, (b) to seek provisional injunctive relief so as to
maintain the status quo (including, but not limited to, maintaining the
confidentiality of any arbitration proceedings and non-public information) until
the final arbitration award is rendered and is finally judicially confirmed if
challenged judicially,


- 75 -

--------------------------------------------------------------------------------





or the dispute is otherwise resolved, or (c) to seek equitable relief to enforce
Section 9.6 or as contemplated by Section 16.13.
16.12    Jurisdiction; Venue; Service of Process.
16.12.1    Jurisdiction. Subject to the provisions of Sections 14.4.5, 16.10.1,
16.11 and 16.13, each party to this Agreement, by its execution hereof, unless
otherwise prohibited by applicable Legal Requirements (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York in the Borough of Manhattan and to the United States District Court for the
Southern District of New York for the purpose of any Action between the parties
arising in whole or in part under or in connection with this Agreement or the
negotiation or performance hereof, (b) hereby waives and agrees not to assert,
by way of motion, as a defense or otherwise, in any such Action, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
Action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by such court and (c) to the extent that an Action can be commenced in a
court and not an arbitration, agrees not to commence any such Action in any
court other than before one of the above-named courts. Notwithstanding the
previous sentence, a party may commence any Action in a court other than the
above-named courts (i) for the purpose of enforcing an order or judgment issued
by one of the above-named courts and (ii) for the purposes of asserting a
cross-claim, counterclaim, third party action or similar forms of action for
indemnification under this Agreement in any Action commenced by the other
parties (subject to this Section 16.12.1), by any third party, or by any
Governmental Authority.
16.12.2    Venue. Each party waives any claim and will not assert that venue
should properly lie in any other location within the selected jurisdiction.
16.12.3    Service of Process. Each party hereby (a) consents to service of
process in and commencement of any arbitration as permitted under the AAA Rules;
(b) consents to service of process in any Action between the parties arising in
whole or in part under or in connection with this Agreement in any manner
permitted by New York law, (c) agrees that service of process made in accordance
with clause (a) or (b) or made pursuant to Section 16.1, will constitute good
and valid service of process in any Action and (d) waives and agrees not to
assert (by way of motion, as a defense, or otherwise) in any Action any claim
that service of process made in accordance with clause (a), (b) or (c) does not
constitute good and valid service of process.
16.13    Specific Performance. Each of the parties acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the parties
agrees that, without posting a bond or other undertaking, the other parties may
seek an injunction or injunctions to prevent breaches or violations of the
provisions of this Agreement and to enforce specifically this Agreement


- 76 -

--------------------------------------------------------------------------------





and the terms and provisions hereof in any Action instituted in any court
specified in Section 16.12.1 or in an arbitration proceeding pursuant to Section
16.11. An Action for specific performance as provided herein shall not preclude
a party from pursuing any other remedy to which such party may be entitled, at
law or in equity, in accordance with the terms of this Agreement. Each party
further agrees that, in the event of any Action for specific performance in
respect of such breach or violation, it will not assert that the defense that a
remedy at law would be adequate provided, however, each party also agrees that
any party can assert any other defense it may have other than the defense of
adequate remedy at law. The provisions of this Section 16.13 shall not apply to
any Action based upon any Section of this Agreement where the remedy sought is
the payment of money.
16.14    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE NEGOTIATION OR PERFORMANCE HEREOF OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS AND THAT ANY SUCH TRIAL WILL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.
16.15    Certain Rules of Construction. Except as otherwise explicitly specified
to the contrary, (a) references to a Section, Exhibit or Schedule means a
Section of, or Schedule or Exhibit to, this Agreement, unless another agreement
is specified, (b) the word “including” will be construed as “including without
limitation,” (c) references to a particular statute or regulation include all
rules and regulations thereunder and any predecessor or successor statute, rules
or regulation, in each case as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement and (f)
the words “shall” and “will” will have the same meaning.
16.16    Third Party Beneficiaries. Except as specifically provided herein, all
rights, benefits and remedies under this Agreement are solely intended for the
benefit of Purchaser and Bayer, and no third party shall have any rights
whatsoever to (i) enforce any obligation contained in this Agreement; (ii) seek
a benefit or remedy for any breach of this Agreement; or (iii) take any other
action relating to this Agreement under any legal theory, including but


- 77 -

--------------------------------------------------------------------------------





not limited to, actions in contract, tort (including but not limited to
negligence, gross negligence and strict liability), or as a defense, setoff or
counterclaim to any action or claim brought or made by the parties.
[Remainder of Page is Intentionally Blank.]




- 78 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.
BAYER PHARMA AG


By:/s/ E. Gardyan-Eisenlohr            
    Name:    E. Gardyan-Eisenlohr
    Title:    General Counsel
By:/s/ Andreas Fibig                 
    Name:    Andreas Fibig
    Title:    President & Chairman of the
            Board of Management
SPECTRUM PHARMACEUTICALS CAYMAN, L.P.


By:/s/ Rajesh C. Shrotiya            
    Name:    Rajesh C. Shrotiya, M.D.
    Title:    Chief Executive Officer and
            President
Exhibits and schedules to this agreement which do not contain information
material to an investment decision or to understanding the terms of this
agreement, and which are not otherwise required to be disclosed at this time,
have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The registrant
undertakes to furnish supplemental copies of any of the omitted exhibits or
schedules upon request of the Securities and Exchange Commission.







--------------------------------------------------------------------------------






Schedule 4.1
Purchase Price


Nineteen Million Euros (€ 19,000,000)







--------------------------------------------------------------------------------






Schedule 4.3.1
Royalty Payments


Royalty Rate
[***] of Net Sales provided that the royalty rate on Net Sales in countries
where Bayer had no prior sales, including but not limited to [***], shall be the
royalty rate payable to [***] under the [***] as then in effect, but in no event
in excess of [***].


Royalty Term
Purchaser shall pay royalties hereunder with respect to Net Sales in each
country in the Licensed Territory through the expiration of the last-to-expire
Valid and Enforceable Patent covering the marketing and sale of the License
Product in the relevant country or fifteen (15) years from the date of first
commercial sale of the Licensed Product in such country, whichever is longer.
For avoidance of doubt, no royalty shall be payable for sales in the United
States of America and the date of first commercial sale of the Licensed Product
in a country shall be the date on which the Licensed Product was first deemed
sold for purposes of the [***].
Terms not otherwise defined in this Schedule 4.3.1 shall be as defined in the
[***].




[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.









--------------------------------------------------------------------------------






EXHIBIT A
TRANSITION SERVICES AGREEMENT


This Transition Services Agreement is made and entered into as of April 1, 2012
(this “Agreement”), by and among Bayer Pharma AG (“Bayer”) and such Affiliates
of Bayer as listed on Exhibit A as may hereafter execute Exhibit B which is
attached hereto, and Spectrum Pharmaceuticals Cayman, L.P., a Cayman Islands
Exempted Limited Partnership (“Spectrum”) and such Affiliates of Spectrum as
listed on Exhibit A as may hereafter execute Exhibit B which is attached hereto.
This Agreement shall be effective as of the Closing Date under the License and
Asset Purchase Agreement entered into by Bayer and Spectrum as of January 23,
2012 (the “License Agreement”). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the License Agreement.
Bayer and Spectrum and their Affiliates that execute Exhibit B are sometimes
referred to herein collectively as the “Parties,” and individually each of Bayer
and Spectrum or their Affiliates that execute Exhibit B may be referred to
herein as a “Party.”


WITNESSETH:
WHEREAS, Bayer is engaged in the manufacture and distribution of certain drug
products (“Products”) within and as part of its overall healthcare business;
WHEREAS, Bayer and Spectrum have entered into the License Agreement, which
concerns the license of certain technologies and the sale of certain related
assets in its Bayer Business to Spectrum;
WHEREAS, it is intended that each Bayer Affiliate and Spectrum Affiliate listed
on Exhibit A shall become a party to this Agreement and that until that occurs
Bayer and Spectrum shall provide certain guarantees as set out in Section 3.34;
and
WHEREAS, in order to assist Spectrum in its efforts to fully utilize the
licenses and the acquired assets as they were utilized on the date of execution
of the License Agreement and in order to assist Spectrum in its efforts to
effect an orderly transition of these licenses and assets into Spectrum’s other
business lines, Bayer has agreed to provide or cause to be provided to Spectrum,
for the consideration specified herein, the services described herein, beginning
on the date hereof and continuing for the periods of time set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties agree, intending to be legally bound, as follows:

ARTICLE I.
SERVICES TO BE PROVIDED
1.1    Services to be Provided. From the Closing Date until [***] after the
Closing
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------







Date, Bayer shall make available to Spectrum all services that have historically
been provided by Bayer or an Affiliate (including, subject to Section 3.32(b),
through the use of suppliers, contractors and subcontractors) to its Bayer
Business to the extent such services can be provided in accordance with all
applicable Legal Requirements and without violation of any contracts Bayer may
have with third parties (collectively “Services”); provided, however, that
Services shall not include any service required to be provided to Spectrum under
another Ancillary Agreement or any promotional services. Such Services are set
forth at Schedule 1.1. Whether or not Spectrum uses the entire package of
Services offered by Bayer as described above shall have no effect on the price
to be paid for such Services until [***] after the Closing Date.
1.2     Compensation for Services. Spectrum shall pay to Bayer [***], payable in
[***] on or before the [***] after the Closing Date as compensation for the
Services. In addition, [***] as indicated in [***], a [***] will be invoiced to
Spectrum [***] upon receipt of invoice. Such invoice will also contain the cost
of any radioactive component and its associated delivery cost where delivered by
a Bayer affiliate to customers of Product.   Costs of [***] will be additionally
charged to Spectrum without markup if, despite [***] to Spectrum, Bayer incurs
charges for services rendered, or has a contractual installment obligation,
after the Closing Date. In the event a Spectrum Affiliate pays a local Bayer
Affiliate in local currency for any Services, then Bayer shall promptly repay to
Spectrum in dollars such amount based on exchange rates set forth in Section
4.3.4 of the License Agreement and in effect, as applicable, as of the [***]
after the Closing Date.
ARTICLE II.
ADDITIONAL SERVICES


2.1    Additional Services.
(a)    Subject to the terms and conditions of this Agreement, between the
Execution Date and sixty (60) days after the Closing Date, Spectrum and Bayer
will negotiate in good faith to determine what Services Spectrum desires to be
extended beyond [***] after the Closing Date to a date no more than [***] after
the Closing Date to ensure a smooth continuity of the Bayer Business
(“Additional Services”). Each Additional Service and the term of each Additional
Service will be identified on a Schedule attached hereto as Schedule 2.1 on or
before a date sixty (60) days after the Closing Date. Any Additional Services
that Spectrum desires to extend beyond [***] after the Closing Date are,
notwithstanding anything in this Agreement to the contrary, subject to mutual
written agreement of Spectrum and Bayer as to the scope and terms of such
Additional Services. The term of the Additional Services may vary, but in no
case will the term of any Additional Service continue more than [***] after the
Closing Date except as expressly set forth in the Inventory Agreement with
respect to Inventory and unless the Parties hereto agree to such extension.


[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.







--------------------------------------------------------------------------------





(b)    Bayer shall provide such Additional Service upon the terms of the
Agreement in exchange for a fee determined pursuant to Section 2.2.
Notwithstanding anything to the contrary herein, Bayer shall not be obligated
hereunder to perform or fund the creation of all or part of an information
technology system for Spectrum or a physical information technology separation
of operations related to the licenses and assets.
2.2    Direct Costs. The fees payable for the Additional Services will reflect
Bayer’s Direct Costs for providing the Additional Services plus [***]. To the
extent practicable, each invoice for the Additional Services will be broken down
by country and nature of the service provided. “Direct Costs” in connection with
an Additional Service is defined herein to mean [***]. All documented
out-of-pocket costs (not taken into account in the prior sentence) incurred in
the provision of such Additional Service [***]. For avoidance of doubt, Spectrum
acknowledges that the Direct Costs for the Additional Services are subject to
[***], over the term the Additional Services are provided.
ARTICLE III.
MISCELLANEOUS PROVISIONS APPLICABLE TO SERVICES AND ADDITIONAL SERVICES
3.1    Audit. Spectrum shall have the right through its Representatives, during
business hours, (a) to audit Bayer’s and its Affiliates’ books and records
related to and reasonably necessary to evaluate or verify (i) their provision of
the Additional Services, solely as to the invoiced volume of such Additional
Services, the payment of which is based on volume, and (ii) any costs incurred
in providing those Additional Services for which fees payable to Bayer are based
on Bayer’s Direct Costs (b) to inspect and copy, at Spectrum’s cost, the records
that Bayer is required to maintain in accordance with Section 3.3 and underlying
source documentation; provided that (x) Spectrum may only exercise the rights in
subsections (a) and (b) above once and no more than three years after
termination of this Agreement, (y) Spectrum shall provide Bayer at least
forty-five (45) days advance written notice of its intent to conduct such audit
and inspection, and (z) Spectrum and Bayer shall (and Bayer shall cause any
Affiliates to) cooperate as reasonably needed in order to complete any such
audit and inspection as promptly as reasonably possible under the circumstances.
Any such audit and inspection will be at Spectrum’s expense unless it discloses
an excess in the payments made by Spectrum of more than [***] of the aggregate
amount payable during the term of this Agreement, in which case Bayer will bear
the cost of such audit.
3.2    Standard of Performance. Unless otherwise agreed by the Parties in
writing with respect to an Additional Service, each Service and Additional
Service must be provided in a manner substantially equivalent in volume, scope
and manner as it was provided to the Bayer Business in the twelve (12) month
period immediately preceding the Execution Date, with a level of quality, degree
of care and skill, diligence and timeliness that is not materially less than
that with which such service had been performed for the normal ongoing
operations of the Bayer Business during the twelve-month period immediately
preceding the Closing. In connection with its provision of Services or
Additional Services, in no event shall Bayer or any of its


[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------





Affiliates be required to (x) make modifications to its existing assets,
equipment, rights or properties systems other than in the ordinary course of
business, (y) unless funded by Spectrum, acquire additional assets, equipment,
rights or properties other than in its ordinary course of business, or (z) hire
additional personnel or provide additional training to existing personnel other
than in the ordinary course of business other than to replace the personnel that
are no longer able to provide services under this Agreement for any reason.
3.3    Operational Reporting; Maintenance of Information.
(a)    With respect to each Service and Additional Service, Bayer shall provide
to Spectrum, on a quarterly basis, copies of the reports, statements, activity
summaries, or other forms, in each such case as otherwise used by Bayer or its
Affiliates in their normal course of business to document and report on the
activity, use of resources, problems encountered, procedural changes and the
like related to providing such Service and Additional Service in the preceding
quarter (the “Service Reports”). The Service Reports include the reports
described on Schedule 3.3 delivered within the applicable timeframe set forth on
Schedule 3.3.
(b)    Bayer shall provide to Spectrum periodic operating reports with metrics
for Additional Services in forms to be mutually agreed upon by the Parties as
promptly as reasonably possible after the date hereof or, for each Additional
Service implemented after the date hereof, as promptly as reasonably possible
after such Additional Services is identified. During the term of this Agreement,
Bayer shall maintain complete and accurate records of the Additional Services
provided, amounts billed and payments made hereunder. Bayer shall keep copies of
all information necessary to verify the accuracy of the invoiced volume of
Additional Services, the payment of which is based on volume, and Direct Costs
for which Bayer has sought reimbursement hereunder. All such records shall be
available for inspection at the location where such records are routinely kept
by Bayer in connection with any audit by Spectrum pursuant to Section 3.1.
(c)    Notwithstanding anything to the contrary in Section 3.3(a) above, so long
as Bayer or its Affiliates are providing sales services under this Agreement,
Bayer agrees to provide reports of Net Sales of Licensed Products for accounting
purposes on a monthly basis.
3.4    Cooperation. Spectrum shall make available on a timely basis to Bayer and
to its employees, representatives, Affiliates and third party providers
(collectively, “Representatives”), the information reasonably requested by Bayer
to enable Bayer and its Representatives to provide the Services and the
Additional Services. Spectrum shall give Bayer and its Representatives
reasonable access, during normal business hours and at such other times as are
reasonably required and subject to such reasonable restrictions as Spectrum may
from time to time prescribe, to Spectrum’s premises to the extent reasonably
necessary to enable Bayer and its Representatives to provide the Services and
the Additional Services. Bayer shall provide, and shall cause its Affiliates to
provide, as appropriate, Spectrum and its Representatives reasonable access,
during normal business hours and at such other times as are reasonably required
and subject to such reasonable restrictions as Bayer may from time to time
prescribe, to Bayer’s Representatives, books, records, offices, and properties
directly related to Bayer’s support of the licensed technology and the assets
sold to Spectrum and reasonably required to permit Spectrum to develop and
provide its own stand-alone services to replace the Services and the Additional
Services.





--------------------------------------------------------------------------------





3.5    Payment Terms. Bayer shall submit to Spectrum an invoice setting forth
the monthly fees for the Additional Services provided during the preceding
calendar month, and any other amounts to which Bayer is entitled to compensation
or reimbursement hereunder, together with reasonable supporting detail for any
charges included in such invoice. To the extent practicable, each invoice for
the Additional Services will be broken down by country and nature of the service
provided. The foregoing shall not limit Bayer’s right to submit corrective
invoices in the event there are unbilled amounts owing for Additional Services,
or amounts to which Bayer is entitled to compensation or reimbursement hereunder
which were not previously invoiced. Payment of all amounts owed by Spectrum
shall be remitted on or before [***] days from the date the invoice therefor is
received by Spectrum; provided, however, that if Spectrum in good faith disputes
the validity or amount of any charge on such invoice, then Spectrum shall (A)
promptly provide Bayer with written notice of such disputed item, which notice
shall specifically identify the disputed item and explain the reason for such
dispute, and (B) remit when due any undisputed amount. In the event of any such
dispute, Bayer’s and Spectrum’s Contract Managers shall promptly discuss and
attempt to resolve any differences in good faith. To the extent that agreement
is reached within thirty (30) days of such dispute arising, Spectrum shall
promptly pay (or Bayer shall promptly refund) such amount, if any, as shall be
so agreed, together with interest accruing thereon since the date such payment
was due or made, as applicable, [***], except to the extent any disputed charges
are solely due to the manifest error of Bayer. To the extent no such agreement
is reached within such thirty (30) day period, the dispute shall be resolved in
accordance with Section 3.25 hereof. No such dispute shall affect the obligation
of Bayer to continue to provide or cause to be provided the Additional Services
in accordance with this Agreement, provided that Spectrum exercises good faith
efforts to resolve such dispute on a timely basis. All invoices shall be issued
and paid in U.S. dollars.
3.6    Compliance with Licenses and Permits. Bayer shall perform, and shall
cause its Affiliates to perform, all Services and Additional Services in
compliance with all permits and licenses of any Governmental Authority having
jurisdiction over the matter or matters in question and any applicable Legal
Requirements (as defined in the License Agreement) and will, at its expense,
maintain all permits and licenses it currently holds (that are not transferred
to Spectrum under the License Agreement) which are necessary to perform such
Services and Additional Services. If additional permits or licenses (or new
permits or licenses in the case of replacing permits and licenses transferred to
Spectrum under the License Agreement) become necessary for Bayer solely to
provide any Services or Additional Services Bayer shall promptly inform Spectrum
of the need for such permit or license and Bayer’s total cost for obtaining
same. Spectrum shall promptly elect whether to bear such cost. Bayer may suspend
the Service or Additional Service during the time such permit or license is not
held by Bayer. If Spectrum elects not to bear such costs Bayer, in its sole
discretion, may discontinue the Service or Additional Services as the case may
be.


[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.









--------------------------------------------------------------------------------





3.7    Confidentiality.
(a)    Confidentiality Obligations. All information provided by one Party to the
other Party in connection with this Agreement shall be maintained in strict
confidence by the receiving Party pursuant to Section 9.6 of the License
Agreement with all information relating to Spectrum, Business-Specific Licensed
IP or the Business, other than Shared Licensed IP, treated as Confidential
Information of Spectrum for this purpose and all information relating to Bayer
or Shared Licensed IP treated as Confidential Information of Bayer for this
purpose.
(b)    Applicability to Third Party Providers. In the event either Party uses a
third party provider as provided in this Agreement, such Party will be bound by
this Section 3.7 to the same extent as the Party retaining such third party
provider, and each Party is responsible to the other Party for the compliance
with this Section 3.7 of all third party providers retained by it.
3.8    Primary Points of Contact.
(a)    Appointment and Responsibilities. Each Party shall appoint an individual
to act as the primary point of operational contact for the administration and
operation of this Agreement, as follows:
(i)
The individual appointed by Spectrum as the primary point of operational contact
pursuant to this Section 3.8(a)(i) shall initially be [***] (the “Spectrum
Contract Manager”). The Spectrum Contract Manager will have overall
responsibility for: (a) coordinating, on behalf of Spectrum, all activities
undertaken by Spectrum hereunder and the performance of Spectrum obligations
hereunder, (b) coordinating the performance of the Services and the Additional
Services with Bayer, (c) acting as a day-to-day contact with the Bayer Contract
Manager (as defined below), and (d) making available to Bayer the data,
facilities, resources, and other support services from Spectrum required for
Bayer to be able to perform the Services and the Additional Services in
accordance with the terms of this Agreement. Spectrum may subsequently replace
the Spectrum Contract Manager from time to time upon written notice to Bayer.
Spectrum shall use commercially reasonable efforts to provide at least fourteen
(14) days prior written notice of any such change.

(ii)
The individual appointed by Bayer as the primary point of operational contact
pursuant to this Section 3.8(a)(ii) shall initially be [***] (the “Bayer
Contract Manager”). The Bayer Contract Manager will have overall responsibility
for: (a) coordinating, on behalf of Bayer, all activities undertaken by Bayer
hereunder and the performance of the Bayer obligations hereunder, (b)
coordinating the performance of the Services and the Additional Services with
Spectrum, (c) acting as a day-

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------





to-day contact with the Spectrum Contract Manager, and (d) providing Spectrum
with service performance information and communicating with the Spectrum
Contract Manager regarding Service and Additional Service requirements and
management. Bayer may subsequently replace the Bayer Contract Manager from time
to time upon written notice to Spectrum. Bayer shall use commercially reasonable
efforts to provide at least fourteen (14) days prior written notice of any such
change.
(b)    Review Meetings; Service Managers. The Bayer Contract Manager and the
Spectrum Contract Manager (together, the “Contract Managers”) will establish
after Closing a schedule of meetings or teleconferences to occur weekly, unless
otherwise agreed, to review the Services and the Additional Services being
provided under this Agreement, and to discuss any problems that are unresolved
and any details concerning their expected resolution. If one Party appoints a
service manager with a particular area of responsibility for a portion of the
transaction activities, at the request of such Party, the other Party shall use
its commercially reasonable efforts to appoint a suitable counterpart.
3.9    Term. Unless sooner terminated pursuant to Section 3.10 below or
expressly set forth in the Inventory Agreement with respect to Inventory, this
Agreement will terminate on the first anniversary of the Closing except to the
extent the Parties otherwise agree.
3.10    Termination. If either Party commits a material breach or violation of
any material provision of this Agreement, and such breach or violation is not
cured within sixty (60) days after receiving written notice thereof from the
other Party, the non-breaching Party may, at its option, terminate this
Agreement by written notice to the breaching Party. A breach of this Agreement
by either Party that remains uncured for more than sixty (60) days after
receiving written notice thereof from the other Party shall amount to a breach
of the License Agreement or any other Ancillary Agreement. If the allegedly
breaching Party disputes the existence of such breach (other than a dispute
regarding whether or not a service is a Service required to be made available by
Bayer to Spectrum during the ninety (90) days after the Closing Date), this
Agreement may not be terminated by the non-breaching Party (except with respect
to the Service or Additional Service to which the dispute relates) until the
existence of such breach is resolved in accordance with Sections 3.25, 3.26 and
or 3.27, as applicable; provided, however, if Spectrum’s breach is the failure
to pay when due any amount hereunder after a ten business day notice and cure
period, Bayer may immediately stop providing the Services or Additional Services
while the breach continues, and if Bayer’s breach is the failure to provide a
Service or an Additional Service after a ten business day notice and cure
period, Spectrum may immediately stop paying for that Service or Additional
Service, as applicable, while the breach continues. Notwithstanding the
foregoing, this Agreement shall automatically terminate upon a termination of
the License Agreement. In the event of the expiration or termination of this
Agreement pursuant to this Section 3.10, this Agreement will have no further
force and effect and all other rights and Liabilities of the parties hereunder
will terminate without any Liability of any party to any other party, except for
Liabilities arising in respect of breaches under this Agreement by any party on
or prior to the termination date.
3.11    Indemnification. Spectrum hereby agrees to save, defend and hold Bayer
and its Affiliates and its or their directors, officers, managers and employees,
and each of the heirs,





--------------------------------------------------------------------------------





executors, successors and assigns of any of the foregoing (together, the “Bayer
Group”) harmless from and against any and all Losses arising from or relating to
(a) any material breach by Spectrum of its obligations under this Agreement, (b)
any claim, suit or action asserted by any person or entity unaffiliated with the
Bayer Group (i) in connection with the Services and Additional Services provided
hereunder unless and then only to the extent that the claim, suit or action is
related to a material breach of this Agreement by Bayer, or any Affiliate of
Bayer or third party providing Services or Additional Services hereunder or (ii)
related to the use, sale or delivery of a Licensed Product to any third party
except to the extent Spectrum is entitled to indemnification therefor or
Liability is otherwise expressly allocated under this Agreement, the License
Agreement or another Ancillary Agreement. Bayer hereby agrees to save, defend
and hold Spectrum and its Affiliates and its or their directors, officers,
managers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (together, the “Spectrum Group”) harmless from and
against any and all Losses arising from or relating to (a) any material breach
by Bayer of its obligations under this Agreement or (b) any claim, suit or
action asserted by any person or entity unaffiliated with the Spectrum Group to
the extent based upon the gross negligence, willful misconduct or criminal act
by Bayer or any Affiliate or third party providing Services or Additional
Services hereunder on its behalf in connection with the Services and Additional
Services provided hereunder. Neither Party must indemnify the other Party for
any Losses to the extent such Losses arises out of the other Party’s breach,
gross negligence or willful misconduct. Any Losses hereunder shall be counted
toward the amounts set forth in Sections 14.1.2 and 14.2.2 of the License
Agreement.
3.12    Third Party Claims.
(a)    Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter (a “Third Party Claim”) that may give rise to an
Indemnified Claim against an Indemnifying Party under this Section 3.12, then
the Indemnified Party will promptly give written notice to the Indemnifying
Party; provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under this Section 3.12, except to the extent such delay actually and
materially prejudices the Indemnifying Party.
(b)    Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim (including a claim for
Taxes) that is the subject of a notice given by the Indemnified Party pursuant
to Section 3.12(a). In addition, the Indemnifying Party will have the right to
defend the Indemnified Party against the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party gives written notice to the Indemnified Party within fifteen
(15) calendar days after the Indemnified Party has given notice of the Third
Party Claim that the Indemnifying Party will indemnify the Indemnified Party
from and against the entirety of any and all Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim; (ii) the Third Party Claim involves only money damages
and does not seek an injunction or other equitable relief against the
Indemnified Party; (iii) the Indemnified Party has not been advised by counsel
that an actual or potential conflict exists between the Indemnified Party and
the Indemnifying Party in connection with the defense of the Third Party Claim;
(iv) the Third Party Claim does not relate to or otherwise arise in connection
with Taxes or any criminal or regulatory enforcement Action; (v) settlement of
an adverse judgment with respect to or the Indemnifying Party’s conduct





--------------------------------------------------------------------------------





of the defense of the Third Party Claim is not, in the good faith judgment of
the Indemnified Party, reasonably likely to be materially adverse to the
Indemnified Party’s reputation or continuing business interests (including its
relationships with current or potential customers, suppliers or other parties
material to the conduct of its business); and (vi) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; provided, however, that
the Indemnifying Party will pay the fees and expenses of separate co-counsel
retained by the Indemnified Party that are incurred prior to Indemnifying
Party’s assumption of control of the defense of the Third Party Claim.
(c)    Limitations on Indemnifying Party. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement (i) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant; (ii) results in the full and general release of the Spectrum Group or
Bayer Group, as applicable, from all liabilities arising or relating to, or in
connection with, the Third Party Claim; and (iii) involves no finding or
admission of any violation of Legal Requirements or the rights of any Person and
no effect on any other claims that may be made against the Indemnified Party.
Notwithstanding any provision to the contrary in Section 3.12(a) and 3.12(b),
Bayer shall have the full and unrestricted right to defend, with counsel of its
own choosing, any Action and negotiate and settle any Action initiated against
it by any Governmental Authority which may in Bayer’s judgment, exercised in
good faith, materially affect operations and activities of Bayer beyond the
Business, even though such defense or settlement may or will also affect the
Business, provided, however, that, if permitted by applicable Legal
Requirements, Bayer notifies Spectrum of any such Action, keeps Spectrum
apprised of material developments with respect to such Action and consults with
Spectrum regarding such Action from time to time and nothing in this sentence
excuses Bayer from performing its obligations under this Agreement, the License
Agreement or the other the Ancillary Agreements.
(d)    Indemnified Party’s Control. If the Indemnifying Party does not deliver
the notice contemplated by clause (i) of Section 3.12(b) within fifteen (15)
calendar days after the Indemnified Party has given notice of the Third Party
Claim, or otherwise at any time fails to conduct the defense of the Third Party
Claim actively and diligently, the Indemnified Party may defend and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith). If such notice is given on a timely
basis and the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently but any of the other conditions in Section 3.12(b) is or
becomes unsatisfied, the Indemnified Party may defend, and may consent to the
entry of any judgment or enter into any compromise or settlement with respect
to, the Third Party Claim; provided, however, that the Indemnifying Party will
not be bound by the entry of any such judgment consented to, or any such
compromise or settlement effected, without its prior written consent (which
consent will not be unreasonably withheld or delayed). In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 3.12(d), the Indemnifying Party will (a) advance the Indemnified Party
promptly and periodically for the costs of defending against the





--------------------------------------------------------------------------------





Third Party Claim (including reasonable attorneys’ fees and expenses) and (b)
remain responsible for any and all other Losses that the Indemnified Party may
incur or suffer resulting from, arising out of, relating to, in the nature of or
caused by the Third Party Claim to the fullest extent provided in this Section
3.12.
(e)    Consent to Jurisdiction Regarding Third Party Claim. Spectrum and Bayer,
each in its capacity as an Indemnifying Party, hereby consents to the
non-exclusive jurisdiction of any court in which any Third Party Claim may be
brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim, and in furtherance thereof,
the provisions of Section 3.26 are incorporated herein by reference, mutatis
mutandis.
3.13    Exclusive Remedies. FROM AND AFTER THE CLOSING, AND EXCEPT AS SET FORTH
IN SECTION 3.27, THE INDEMNIFICATION PROVISIONS PROVIDED IN SECTION 3.11 SHALL
BE THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES FOR RESOLUTION OF THE MATTERS
SPECIFIED IN SECTION 3.11, EXCEPT FOR INDEMNIFICATION RELATED TO A PARTY’S (A)
FRAUD OR (B) CRIMINAL ACTS.
3.14    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY CLAIMS FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, BUSINESS INTERRUPTION,
EXEMPLARY OR INDIRECT DAMAGES, ARISING UNDER STATUTE, IN TORT OR CONTRACT. THE
FOREGOING LIMITATION WILL NOT APPLY TO LIMIT EITHER PARTY’S LIABILITY WITH
RESPECT TO (A) A THIRD PARTY CLAIM, (B) FRAUD OR (C) GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR CRIMINAL ACTS. NEITHER PARTY SHALL HAVE ANY LIABILITY FOR LOST
PROFITS EXCEPT TO THE EXTENT EXPRESSLY PROVIDED UNDER THE LICENSE AGREEMENT.
3.15    Disclaimer. EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN THIS AGREEMENT. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED.
3.16    Time for Claims. Claims for indemnification shall be governed by the
applicable statute of limitations. No claim for Loss by Purchaser shall be
deemed to have survived, and shall be deemed waived, if written notice has not
been provided to Bayer within six (6) months of actual knowledge of such Loss by
the Purchaser individuals set forth on Schedule 3.16A. No claim for Loss by
Bayer shall be deemed to have survived, and shall be deemed waived, if written
notice has not been provided to Purchaser within six (6) months of actual
knowledge of such Loss by the Bayer individuals set forth on Schedule 3.16B. For
avoidance of doubt, claims will be deemed to have been made within the survival
period if a reasonably complete description of the claim based upon the facts
available at the time is presented by the party seeking indemnification to the
Indemnifying Party within the specified time period herein.
3.17    Inconsistency. To the extent the terms of the License Agreement are
inconsistent with the terms of this Agreement, the terms of this Agreement shall
control with respect to the





--------------------------------------------------------------------------------





Services and Additional Services provided hereunder. If the License Agreement
contains terms applicable to the Parties’ under this Agreement, and this
Agreement does not address such terms, the terms set forth in the License
Agreement shall control.
3.18    Relationship of Parties. In providing the Services and the Additional
Services, each Person doing so is acting as and shall be considered an
independent contractor to Spectrum and its Affiliates. Nothing herein contained
shall be deemed or construed by Bayer, Spectrum or any other Person as creating
the relationship of principal and agent, partnership, joint employers or joint
venture between the Parties. All employees and Representatives of Bayer or its
Affiliates or third party providers, as applicable, shall remain for all
purposes (including compensation and employee benefits) employees or
Representatives solely of Bayer or its Affiliates or third party providers, as
applicable, and shall not be construed as employees or Representatives of
Spectrum of its Affiliates. In performing their respective duties hereunder, all
such employees and Representatives of Bayer or its Affiliates or third party
providers, as applicable, shall be under the sole direction, control and
supervision of Bayer or its Affiliates or third party providers, as applicable
(and not of Spectrum or its Affiliates), and Bayer or its Affiliates or third
party providers, as applicable, shall have the sole right to exercise all
authority with respect to the employment (including termination of employment),
assignment, terms and conditions and compensation of such employees and
Representatives. Bayer is not authorized to, and none of Bayer’s or its
Affiliates’ or third party providers’ employees or Representatives shall at any
time attempt to, (i) act on behalf of Spectrum or its Affiliates other than as
specifically authorized by Spectrum in writing, or (ii) bind Spectrum or its
Affiliates in any manner whatsoever to any obligations. None of Bayer, its
Affiliates or third party providers or their respective employees or
Representatives shall represent that they are or hold themselves out to be an
officer, employee or Representative of Spectrum.
3.19    Entire Agreement; Amendment; Waiver. This Agreement, the License
Agreement and the other agreements referenced therein constitute the entire
understanding between the Parties with respect to the subject matter hereof and
supersede all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, relating to such subject
matter. No provision of this Agreement shall be deemed waived, amended,
supplemented or modified by any Party, unless such waiver, amendment, supplement
or modification is in writing and signed by the authorized representative of the
Party against whom it is sought to enforce such waiver, amendment, supplement or
modification. No delay of or omission in the exercise of any right, power or
remedy accruing to either Party as a result of any breach or default by the
other Party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed as a waiver of or acquiescence in any such breach or
default, or of any similar breach or default occurring later; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default occurring before or after that waiver.
3.20    Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
3.21    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute the whole agreement. Executed signatures to this
Agreement may be delivered by any standard electronic means and any





--------------------------------------------------------------------------------





such electronically delivered signatures shall be construed as manually executed
signatures. This Agreement will become effective when duly executed by each
Party hereto.
3.22    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable Legal Requirements, be invalid or unenforceable in any respect, each
Party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable Legal Requirements.
3.23    Setoff. No party shall have any right of setoff with respect to amounts
it has an obligation to pay hereunder.
3.24    Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:
(a)    by hand (in which case, it will be effective upon delivery);
(b)    by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
(c)    by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the Business Day after being deposited with
such courier service);
in each case, to the address (or facsimile number) listed below:
(a) if to Spectrum, to:
Spectrum Pharmaceuticals Cayman, L.P.
c/o Spectrum Pharmaceuticals, Inc.
11500 South Eastern Ave. Suite 240
Henderson, NV 89052

Telephone number: (702) 835-6300
Facsimile number: (702) 260-7405
Attention: Legal Department
with a copy to:
Stradling Yocca Carlson & Rauth
660, Newport Center Dr, Suite 1600
Newport Beach, CA 92660

Telephone number: (949) 725-4000
Facsimile number: (949) 725-4100
Attention: Shivbir S. Grewal, Esq.














--------------------------------------------------------------------------------







(b) if to Bayer, to:
Bayer Pharma AG 
Berlin 13342 Germany


Telephone number: +49 30 468 192922
Facsimile number: +49 30 468 192172
Attention: President and Chairman
                                of the Board of Management


with a copy to:
Bayer Pharma AG
Berlin 13342 Germany


Telephone number: +49 30-468-16924
Facsimile number: +49 30 468 96924
Attention: General Counsel


with a copy to:
Fulbright & Jaworski L.L.P.
801 Pennsylvania Avenue, NW
Washington, DC 20004


Telephone number: 202-662-0200
Facsimile number: 202-662-4643
Attention: Marilyn Mooney, Esq.



Each of the Parties to this Agreement may specify different address or facsimile
number by giving notice in accordance with this Section 3.24 to each of the
other Parties hereto.
3.25    Dispute Resolution. Except for any Action seeking preliminary or
emergency injunctive relief in accordance with this Agreement or any Action
seeking equitable relief as contemplated by Section 3.27, any Action asserted by
a member of the Bayer Group against a member of the Spectrum Group or by a
member of the Spectrum Group against a member of the Bayer Group (a “Claim”)
arising out of or related to the Agreement, including without limitation any
Claim for indemnification pursuant to Section 3.11 hereof, will be negotiated
and resolved pursuant to the procedures described in Sections 16.10 and Section
16.11 of the License Agreement, which Sections are incorporated in this
Agreement by this reference mutatis mutandis.
3.26    Jurisdiction; Venue; Service of Process.
(a)    Jurisdiction. Subject to the provisions of Section 3.25, each Party to
this Agreement, by its execution hereof, unless otherwise prohibited by
applicable Legal Requirements (a) hereby irrevocably submits to the exclusive
jurisdiction of the state courts of the State of New York in the Borough of
Manhattan and to the United States District Court for the Southern District of
New York for the purpose of any Action between the parties arising in whole or
in part under or in connection with this Agreement or the negotiation or
performance hereof, (b) hereby waives and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such Action
brought in one of the above-





--------------------------------------------------------------------------------





named courts should be dismissed on grounds of forum non conveniens, should be
transferred or removed to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court and (c) to the extent that
an Action can be commenced in a court and not an arbitration, agrees not to
commence any such Action in any court other than before one of the above-named
courts. Notwithstanding the previous sentence, a party may commence any Action
in a court other than the above-named courts (i) for the purpose of enforcing an
order or judgment issued by one of the above-named courts and (ii) for the
purposes of asserting a cross-claim, counterclaim, third party action or similar
forms of action for indemnification under this Agreement in any Action commenced
by the other Party, by any third party, or by any Governmental Authority.
(b)    Venue. Each Party waives any claim and will not assert that venue should
properly lie in any other location within the selected jurisdiction.
(c)    Service of Process. Each Party hereby (a) consents to service of process
in and commencement of any arbitration as permitted under the AAA Rules; (b)
consents to service of process in any Action between the Parties arising in
whole or in part under or in connection with this Agreement in any manner
permitted by New York law, (c) agrees that service of process made in accordance
with clause (a) or (b) or made pursuant to Section 3.24, will constitute good
and valid service of process in any Action and (d) waives and agrees not to
assert (by way of motion, as a defense, or otherwise) in any Action any claim
that service of process made in accordance with clause (a), (b) or (c) does not
constitute good and valid service of process.
3.27    Specific Performance. Each of the Parties acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the Parties
agrees that, without posting a bond or other undertaking, the other Parties may
seek an injunction or injunctions to prevent breaches or violations of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any Action instituted in any court specified in
Section 3.26 or in an arbitration proceeding pursuant to Section 3.25. An Action
for specific performance as provided herein shall not preclude a Party from
pursuing any other remedy to which such Party may be entitled, at law or in
equity, in accordance with the terms of this Agreement. Each Party further
agrees that, in the event of any Action for specific performance in respect of
such breach or violation, it will not assert that the defense that a remedy at
law would be adequate provided, however, each Party also agrees that any Party
can assert any other defense it may have other than the defense of adequate
remedy at law. The provisions of this Section 3.27 shall not apply to any Action
based upon any Section of this Agreement where the remedy sought is the payment
of money.
3.28    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR





--------------------------------------------------------------------------------





IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS AND THAT ANY SUCH TRIAL WILL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.
3.29    Certain Rules of Construction. Except as otherwise explicitly specified
to the contrary, (a) references to a Section, Article, Exhibit or Schedule means
a Section or Article of, or Schedule or Exhibit to this Agreement, unless
another agreement is specified, (b) the word “including” will be construed as
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (d) words in the singular or plural form include the
plural and singular form, respectively, (e) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and (f) the words “shall” and “will” will have the same meaning.
3.30    Governing Law. Except as otherwise expressly provided for in this
Agreement, this Agreement, the rights of the parties and all Actions arising in
whole or in part under or in connection with this Agreement or the negotiation
or performance hereof, will be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.
3.31    Third Party Beneficiaries. Except as specifically provided herein, all
rights, benefits and remedies under this Agreement are solely intended for the
benefit of Spectrum and Bayer and no third party shall have any rights
whatsoever to (i) enforce any obligation contained in this Agreement; (ii) seek
a benefit or remedy for any breach of this Agreement; or (iii) take any other
action relating to this Agreement under any legal theory, including but not
limited to, actions in contract, tort (including but not limited to negligence,
gross negligence and strict liability), or as a defense, setoff or counterclaim
to any action or claim brought or made by the parties.
3.32    Assignment. Subject to subsections (a) through (f) below, this Agreement
will be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, each of which such successors and
permitted assigns will be deemed to be a Party hereto for all purposes hereof.
(a)    No Party may assign, delegate or otherwise transfer this Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of the other parties.







--------------------------------------------------------------------------------





(b)    Notwithstanding subsection (a), each Party, upon providing the other
Party written notice, may without the consent of the other Party, (i) assign any
or all of its rights and interests hereunder to one or more of its Affiliates,
or (ii) designate one or more of its Affiliates to perform its obligations
hereunder, in each case, so long as the assigning Party is not relieved of any
Liability hereunder and so long as any such Affiliate remains such Party’s
Affiliate; provided, however, that such Affiliate assignee(s) provide the other
Party with written acknowledgement of and agreement to the assigning party’s
obligations under the Agreement that were assigned to it.
(c)    Notwithstanding subsection (a), each Party (or its permitted successive
assignees or transferees hereunder), upon providing the other Party prior
written notice, may without the consent of the other Party, assign or transfer
this Agreement as a whole to an entity that succeeds to all or substantially all
of the business or assets of such party or in the case of Spectrum,
substantially all of the Licensed Products, in each case, so long as the
assigning Party is not relieved of any Liability hereunder and such assignment
is a Qualified Assignment.
(d)    For the purposes of this Agreement, a “Qualified Assignment” means any
transaction that (i) is made in compliance with applicable Legal Requirements,
including securities, tax and corporation laws; (ii) includes the assignee’s
written acknowledgement of and agreement to all of the assigning Party’s
obligations under the Agreement; (iii) is made to an assignee that is, and will
be after giving effect to the relevant assignment will be, Solvent; (iv) is made
to an assignee that is not subject at the time of such assignment to any order,
decree or petition providing for (A) the winding-up or liquidation of such
Person, (B) the appointment of a receiver over the whole or part of the assets
of such Person or (C) the bankruptcy or administration of such Person; and (v)
is not a voidable fraudulent conveyance.
(e)    Notwithstanding subsections (d)(i) through (v) above, (i) each party may
at any time assign its rights, interests and obligations provided for hereunder
to any Person by merger or (ii) with the prior written consent of the other
Party.
(f)    For purposes of this Section 3.32, “Solvent” means, with respect to any
Person as on any date of determination, that as of such date, (i) the value of
the assets of such Person is greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person, (ii) such
Person is able to pay all liabilities of such Person as such liabilities mature
and (iii) such Person does not have unreasonably small capital. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represent the amount that can reasonably be
expected to become an actual or matured liability. In computing the value of the
assets of a Person, the value shall be determined in the context of current
facts and circumstances affecting such Person.
3.33    Force Majeure.
(a)    For the purpose of this Agreement, “Force Majeure” shall mean only (i)
acts of God, acts of the public enemy, insurrections, riots, war, sabotage or
natural disasters, (ii) strike, work-stoppage or other labor dispute and failure
of suppliers, contractors or subcontractors; (iii) explosions, fires, flood
damage, or loss of electric power not resulting from the negligence of the





--------------------------------------------------------------------------------





Party invoking Force Majeure; (iv) regulatory actions not attributable to any
violation of law on the part of Spectrum or Bayer, as the case may be, including
regulatory actions applicable to suppliers, contractors and subcontractors, any
of (i), (ii), (iii) or (iv) of which, in the case of Spectrum, prevents Spectrum
from performing its obligations (including the obligation to pay solely in the
event of a banking moratorium) under this Agreement, or, any of (i), (ii) (iii)
or (iv) of which, in the case of Bayer, prevents Bayer from performing its
obligations under this Agreement; provided that nothing in clause (iv) shall
excuse Spectrum or Bayer from complying with Legal Requirements or excuse
Spectrum or Bayer from remedying those matters which were capable of remedy by
Spectrum or Bayer as appropriate through the application of commercially
reasonable efforts prior to the occurrence of the events identified in (iv). The
Party experiencing the Force Majeure shall be excused from the performance of
each of its obligations under this Agreement upon a Force Majeure, but only to
the extent performance of any such obligation is necessarily prevented, hindered
or delayed thereby and only during the continuance of any such Force Majeure,
and shall have no liability for damages arising from non-performance of any
obligation excused by a Force Majeure. The Party suffering such Force Majeure
shall invoke this provision by promptly notifying the other Party in writing of
the nature and estimated duration of the suspension period, as well as the
extent to which it will be unable to fulfill its obligations under this
Agreement. Each Party shall be relieved of performance of its obligations under
this Agreement during the time when it is prevented from performing by the
failure of the other Party to perform its obligations because of any event of
Force Majeure.
(b)    In the event that Bayer or any of its Affiliates providing any Service or
Additional Service suffers a Force Majeure with respect to such Service or
Additional Service, Bayer or such Affiliate shall use commercially reasonable
efforts to find and utilize alternative facilities, personnel, and resources in
continuing to provide such Service or Additional Service. For the avoidance of
doubt, (i) this provision shall not require Bayer and its Affiliates to provide
such Service or Additional Service where it has previously been performed by an
independent third party provider but shall require Bayer and its Affiliates to
use commercially reasonable efforts to cause such independent third party
providers to commence performance of such Services or Additional Services, and
(ii) in no event shall Bayer or any of its Affiliates be required to acquire
additional assets, equipment, rights or properties other than in its ordinary
course of business.
3.34    Guarantees. Bayer hereby agrees to (i) cause each Bayer Affiliate listed
on Exhibit A promptly on or after the date first written above to duly execute
and deliver an original copy of Exhibit B to Spectrum and (ii) prior to the time
any such Affiliate becomes a party to this Agreement by executing and delivering
Exhibit B to Spectrum, cause each such Affiliate to take any and all actions
required by such Affiliate under this Agreement, as if such Affiliate was a
party hereto. Spectrum hereby agrees to (i) cause each Spectrum Affiliate listed
on Exhibit A promptly on or after the date first written above to duly execute
and deliver an original copy of Exhibit B to Bayer and (ii) prior to the time
any such Affiliate becomes a party to this Agreement by executing and delivering
Exhibit B to Bayer, cause each such Affiliate to take any and all actions
required by such Affiliate under this Agreement, as if such Affiliate was a
party hereto.


* * *





--------------------------------------------------------------------------------







[Signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the date first written above.
 
 
 
BAYER PHARMA AG


By: /s/ Steffen Schröeder         
Name: Steffen Schröeder
Title: Legal Counsel


By: /s/ Sven Hauser            
Name: Sven Hauser
Title: Vice President 
              BHC BH BPA FO 



 


SPECTRUM PHARMACEUTICALS CAYMAN, L.P.


By: /s/ Abraham N. Oler         
Name: Abraham N. Oler
Title: Vice President of Operations







Exhibits and schedules to this agreement which do not contain information
material to an investment decision or to understanding the terms of this
agreement, and which are not otherwise required to be disclosed at this time,
have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The registrant
undertakes to furnish supplemental copies of any of the omitted exhibits or
schedules upon request of the Securities and Exchange Commission.







--------------------------------------------------------------------------------






EXHIBIT B


INVENTORY AGREEMENT


This Inventory Agreement is dated as of April 1, 2012 by and between Spectrum
Pharmaceuticals Cayman, L.P. (the “Purchaser”) and Bayer Pharma AG (“Bayer”).
Terms capitalized but not defined in this Inventory Agreement are used as
defined in the License and Asset Purchase Agreement (the “License Agreement”),
dated as of January 23, 2012, between the Purchaser and Bayer.
1.    Transfer and Sale of Inventory. Bayer’s and its Affiliates’ rights, title
and interest (referred to as “legal title”) in all Inventory intended for sale
in the Territory will [***]. In case of physical cross border transfer this is
subject to Bayer’s approval which shall not be unreasonably withheld or delayed.
From and after the Closing, Bayer shall sell on behalf of the Purchaser as
ordered or directed by the Purchaser any finished goods Inventory in existence
at the Closing Date or manufactured thereafter from unfinished goods Inventory
existing at the Closing Date, in each case with a minimum shelf life extending
to at least [***] (the “Qualified Inventory”) and will use commercially
reasonable efforts to sell on behalf of the Purchaser finished goods Inventory
that is useable and saleable in the Ordinary Course of Business. Bayer will
remit to Purchaser any amounts actually collected by Bayer and its Affiliates
(a) from customers (excluding VAT) of the Business with respect to net sales
made by Bayer and its Affiliates after the Closing or (b) from Purchaser or its
Affiliates at the Turnover Date (defined below). Such remittance shall be made
monthly by wire transfer of immediately available funds to an account specified
by Purchaser. Bayer may deduct from such payments (with such deductions being
taken in the month of the sale, not the month of the collection) the following
amounts:
a)
with respect to any Inventory that is so sold, [***];

b)
all Direct Costs (as defined in the Transition Services Agreement) incurred in
making the sale of such Inventory (plus [***]) that would otherwise be due and
payable to Bayer by Purchaser under the Transition Services Agreement;

c)
any applicable withholding taxes (Section 4.3.5 of the License Agreement applies
mutatis mutandis); and

Any costs deducted by Bayer under this paragraph shall not be included in costs
Bayer seeks to recover under the Transition Services Agreement.
2.    Supplied Inventory. Prior to the Turnover Date, Purchaser will, from time
to time, supply additional Inventory to Bayer after the Closing (such Inventory,
whether or not labeled or packaged, the “Supplied Inventory”), at no charge such
that Bayer or Bayer Affiliate may satisfy its obligations under the Transition
Services Agreement and hereunder. In the case of Supplied Inventory supplied by
Purchaser prior to the Turnover Date for a country, legal title
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------





to Supplied Inventory that would otherwise be obtained by Purchaser and which is
designated by Purchaser as being intended for sale in the Territory will [***].
However, Purchaser shall pay actual direct costs of transportation of the
product to the designated country. Thereafter, Bayer will remit to Purchaser any
cash payments received from any customer when received from such customer for
the sale of such product after deducting any amounts provided in b), c) and d)
above. For the avoidance of doubt, Bayer shall not be required to sell Supplied
Inventory before usable and saleable Qualified Inventory. On the Closing Date
and prior to the applicable Turnover Date, Bayer will, and will cause its
Affiliates to, keep Purchaser reasonably informed in accordance with the
reporting requirements under the Transition Services Agreement of the amount of
Inventory they hold that is intended for sale, no less frequently than monthly,
and within ten business days after receipt of a written request from Purchaser.
3.    Turnover Date. Within [***] of the date Purchaser has obtained any
authorizations from Governmental Authorities reasonably necessary to sell
Licensed Product in a given country but no later than [***] after the Closing
Date (the “Turnover Date”) Bayer will, and will cause its Affiliates to, sell to
Purchaser or its designated Affiliate (a) all Qualified Inventory, (b) all
finished Supplied Inventory (c) Inventory not constituting finished goods in
existence at the Closing Date with a minimum shelf life of [***] after the
Turnover Date , (the “Other Inventory”) and (d) all Inventory that Purchaser
otherwise agrees to purchase, in each case, then held by Bayer or an Affiliate
in any such country free and clear of any Encumbrances, other than Permitted
Encumbrances, and Purchaser shall purchase such Inventory at the amounts
provided in Exhibit B subject to (c) above. Bayer shall, and shall cause its
Affiliates, promptly to destroy all Inventory not transferred to Purchaser,
unless otherwise agreed in writing. For the avoidance of doubt, all unfinished
Supplied Inventory shall be returned to Purchaser at Purchaser’s expense.
4.    License Agreement. To ensure that the intent of the parties as set forth
in the License Agreement is properly implemented:
•
Paragraphs (e) and (f) in the definition of “Excluded Purchaser Liabilities”
will include all Liabilities that are attributable to sales of all Licensed
Products and Inventory, including those sales made by Bayer or an Affiliate of
Bayer after the Closing for the benefit of Purchaser pursuant to the Transition
Services Agreement, the License Agreement, or this Agreement excluding
Liabilities Bayer must indemnify a Purchaser Indemnified Person for under the
License Agreement or this Agreement;

•
In the event that Bayer is determined by a taxing authority to be liable for
income tax, or tax in lieu of income tax such as gross receipts tax, and Bayer
and/or its Affiliates did not actually receive the income or gross receipts on
which such tax was based, and such tax would not have arisen but for the this
Inventory Agreement, then Purchaser shall promptly reimburse Bayer for such tax.
Notwithstanding the foregoing, Purchaser shall not reimburse Bayer in connection
for any transfer pricing adjustments imposed by taxing authorities that arise
from Bayer’s internal transfer pricing.

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------





•
All sales of Inventory and Supplied Inventory billed by either Purchaser or
Bayer or any of their Affiliates shall be counted for purposes of calculating
Net Sales (adjusted as set forth in the definition of “Net Sales”) in the
License Agreement.

•
Any Licensed Product sold by Bayer or its Affiliates on behalf of Purchaser or
its Affiliates shall be deemed sold by Purchaser. Any returns of such Licensed
Product shall be handled in accordance with Section 9.10.4 of the License
Agreement.

•
Bayer will maintain adequate insurance coverage of the Inventory in Bayer’s
possession for any casualty losses until the Turnover Date. In the case of any
casualty or other insured loss of Inventory for which Purchaser has paid Bayer,
Bayer will remit to Purchaser any insurance proceeds it receives in respect
thereof.

5.    Compliance. Bayer and Purchaser acknowledge that, any sales activities
conducted after the Closing must comply with Legal Requirements applicable to
Purchaser and Bayer.
6.    Allocation of Risks Regarding Inventory Sales. This Inventory Agreement is
being executed by Bayer as an accommodation for Purchaser and its Affiliates. As
a result Purchaser has agreed that, except as set forth below, [***] under the
License Agreement, the Ancillary Agreements or otherwise, associated with or
arising from Bayer’s and Purchaser’s or their Affiliates’ conduct hereunder with
respect to Inventory sales as if Purchaser or its Affiliates had taken legal and
physical possession of all Inventory on the Closing Date (or Supplied Inventory
prior to the Turnover Date upon delivery of such Inventory to the specified
location) and had thereafter sold or otherwise transferred that Licensed Product
in its own name excluding Liabilities Bayer must indemnify a Purchaser
Indemnified Person for under the License Agreement or this Agreement. The risks
and liabilities assumed by Purchaser under this Agreement include but are not
limited to risks of [***]. For avoidance of doubt, except as expressly set forth
below, the Parties agree that any Liabilities or Loss arising from sales of
Licensed Product to third parties by Bayer or any Affiliate of Bayer under the
terms of this Inventory Agreement shall be treated as sales by Purchaser for
purposes of the License Agreement and all Ancillary Agreements Liabilities Bayer
must indemnify a Purchaser Indemnified Person for under the License Agreement or
this Agreement. Except as set forth below, Purchaser shall fully indemnify and
hold harmless each Bayer Indemnified Person from Bayer’s performance of the
activities specified in this Inventory Agreement with respect to Inventory
sales. Nothing set forth herein will be deemed to waive Purchaser’s rights to
indemnification from Bayer under the License Agreement or an Ancillary
Agreement; provided, however, that any Purchaser claim for indemnification from
Bayer shall not arise merely because Bayer now acts in the capacity of seller of
Licensed Product in accordance with the terms of this Agreement. Further,
nothing set forth herein shall require Purchaser to indemnify Bayer for its or
its Affiliate’s breach of this Agreement for Bayer’s or its Affiliate’s gross
negligence, willful misconduct or criminal act in performance of its obligations
under this Agreement.
[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.





--------------------------------------------------------------------------------





7.    Regulatory Matters. Nothing in this Inventory Agreement shall be deemed to
restrict or prevent Bayer from taking any action it regards as reasonably
necessary to comply with all applicable Legal Requirements, provided that Bayer
promptly notifies Purchaser in writing, of such actions. Bayer will not be
required to make any filing, present any request, nor to undertake any action or
to omit to take any action under this Inventory Agreement with respect to any
Governmental Authority in any country, that in Bayer’s judgment, exercised in
good faith, would likely have the effect of damaging Bayer’s or Bayer’s
Affiliates’ existing or future business reputation or commercial interests in
any country.
8.    Services to be Provided. Subject to the terms and conditions set forth in
this Agreement, during the term of this Agreement, Bayer shall provide to
Purchaser the labeling, packaging and shipping services (the “Services”)
described in the Transition Services Agreement.
9.    Packaging and Labeling.
(a)    The Licensed Products shall incorporate the same form and content of all
packaging and labeling materials, including all consumer warnings and
instructions necessary for each of the Licensed Products in each of the relevant
countries, as Bayer was using for each of the Licensed Products prior to the
Closing Date.
(b)    Purchaser shall bear full legal responsibility for ensuring that the form
and content of the specifications for packaging, labeling, consumer warnings and
instructions comply with all applicable Legal Requirements and for ensuring the
adequacy, appropriateness and safety of the content of the packaging and
labeling materials, packaging design, and packaging construction for the users
intended, except to the extent otherwise expressly provided in the License
Agreement or Ancillary Agreements.
10.    Shipments.
(a)    All shipments of unpackaged Supplied Inventory to Bayer shall contain the
applicable certificates for the necessary batch release by Bayer, issued by the
manufacturer.
(b)    All packaged Licensed Products shall be delivered to Purchaser FCA
(Incoterms) Bayer’s packaging and labeling facility in Velten, Germany at the
time that such Licensed Products leave Bayer’s packaging and labeling facility
in the hands of the carrier. Notwithstanding such delivery, Bayer will, as a
service to Purchaser (to be charged in accordance with this Agreement), arrange
for shipment of the Licensed Products at the time and destination specified.
11.    Specifications. Purchaser represents and warrants to Bayer that the
unpackaged Supplied Inventory delivered to Bayer shall have been manufactured,
processed, stored, tested, processed, and otherwise handled at all times in
compliance with current Good Manufacturing Practices (“cGMPs”) and other
applicable regulations, the Supplied Inventory specifications and the Supplied
Inventory standard operating procedures. Purchaser shall maintain, until the
later of that period of time required under Legal Requirements or three years
all records as are necessary and appropriate to demonstrate compliance with the
foregoing sentence. Bayer shall store, package, and otherwise handle the
Supplied Inventory at all times in compliance with current





--------------------------------------------------------------------------------





cGMPs and other applicable regulations, and the applicable Supplied Inventory
specifications and the applicable Supplied Inventory standard operating
procedures. Bayer shall maintain, until the later of that period of time
required under Legal Requirements or three years all records as necessary and
appropriate to demonstrate compliance with the foregoing sentence.
12.    Risk of Loss. Risk of loss for unpackaged Supplied Inventory in transit
to Bayer shall lie with the Purchaser. Risk of loss for the Supplied Inventory
due to casualty, spoilage, loss, theft, fire, damage or destruction after
shipment is delivered to Bayer at the Bayer packaging and labeling facility in
Velten, Germany shall be borne by Bayer. For clarity, Bayer shall be responsible
for the replacement cost of any such lost Supplied Inventory for which Bayer
bears the risk of loss less up to five percent of replacement costs attributable
to product losses arising in the ordinary course of labeling and packaging
activities. Risk of loss for the packaged Supplied Inventory shall lie with
Purchaser after the Supplied Inventory leaves Bayer’s packaging and labeling
facilities. In accordance with current practice, Bayer will acquire title to the
quantity of unpackaged Supplied Inventory as necessary to perform the Services
hereunder, and title shall pass back to Purchaser on delivery of the packaged
Supplied Inventory as described above.
13.    Compliance with Regulations. Bayer shall perform, and shall cause its
Affiliates to perform all Services in compliance with all permits and licenses
of any Governmental Authority having jurisdiction over the matter or matters in
question and any applicable Legal Requirements and will, at its expense,
maintain all permits and licenses it currently holds (that are not transferred
to Purchaser under the License Agreement) which are necessary to perform such
Services. If additional permits or licenses (or new permits or licenses in the
case of replacing permits and licenses transferred to Purchaser under the
License Agreement) become necessary for Bayer solely to provide any Services,
Bayer shall promptly inform Purchaser of the need for such permit or license and
Bayer’s total cost for obtaining same. Purchaser shall promptly elect whether to
bear such cost. Bayer may suspend the Service during the time such permit or
license is not held by Bayer. If Purchaser elects not to bear such costs Bayer,
in its sole discretion, may discontinue the Services. Purchaser shall comply
with all applicable Legal Requirements and Regulatory Approvals. Subject to the
terms and conditions of the License Agreement, Purchaser is solely responsible
for obtaining all necessary Regulatory Approvals with respect to the packaged
Licensed Products. Bayer is assuming no additional responsibility or obligation
relating to compliance with regulatory requirements as a consequence of
performing the Services under this Agreement. “Regulatory Approvals” shall mean
all licenses, approvals, permissions, or consents of any Governmental Authority
required for the manufacture, processing, inspection, testing, packaging,
storage, transport, distribution or sale of the Licensed Products.
14.    Termination. If either Party commits a material breach or violation of
any material provision of this Agreement, and such breach or violation is not
cured within sixty (60) days after receiving written notice thereof from the
other Party, the non-breaching Party may, at its option, terminate this
Agreement by written notice to the breaching Party. If the allegedly breaching
Party disputes the existence of such breach, this Agreement may not be
terminated by the non-breaching Party (except with respect to the Service to
which the dispute relates) until the existence of such breach is resolved in
accordance with the terms and conditions of the License Agreement; provided,
however, if Purchaser’s breach is the failure to pay when due any amount





--------------------------------------------------------------------------------





hereunder after a ten business day notice and cure period, Bayer may immediately
stop providing the Services while the breach continues, and if Bayer’s breach is
the failure to provide the Services after a ten (10) business day notice and
cure period, Purchaser may immediately stop paying for that Service while the
breach continues.
15.    Indemnification with Respect to Services. Purchaser hereby agrees to
save, defend and hold each Bayer Indemnified Person harmless from and against
any and all Losses arising from or relating to (a) any material breach by
Purchaser of its obligations with respect to Services under this Agreement, (b)
any claim, suit or action asserted by any person or entity unaffiliated with
Bayer or its Affiliates (i) in connection with the Services provided hereunder
unless and then only to the extent that the claim, suit or action is related to
a material breach of this Agreement by Bayer, or any Affiliate of Bayer or third
party providing Services hereunder or (ii) related to the use, sale or delivery
of any Product to any third party except to the extent Purchaser is entitled to
indemnification therefor or Liability is otherwise expressly allocated under
this Agreement, the License Agreement or another Ancillary Agreement.
Bayer hereby agrees to save, defend and hold each Purchaser Indemnified Person
harmless from and against any and all Losses arising from or relating to (a) any
material breach by Bayer of its obligations with respect to Services under this
Agreement or (b) any claim, suit or action asserted by any person or entity
unaffiliated with the Purchaser to the extent based upon the gross negligence,
willful misconduct, intentional tort or criminal act by Bayer or any Affiliate
in connection with the Services provided hereunder. For the avoidance of doubt,
neither Party must indemnify the other Party for any Losses to the extent such
Losses arises out of the other Party’s breach, gross negligence or willful
misconduct.
Any Losses hereunder shall be counted toward the amounts set forth in Sections
14.1.2 and 14.2.2 of the License Agreement.
16.    Third Party Claims.
(a)    Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter (a “Third Party Claim”) that may give rise to an
Indemnified Claim against an Indemnifying Party under Section 15, then the
Indemnified Party will promptly give written notice to the Indemnifying Party;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party from any
obligation under Section 15, except to the extent such delay actually and
materially prejudices the Indemnifying Party.
(b)    Assumption of Defense, etc. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim (including a claim for
Taxes) that is the subject of a notice given by the Indemnified Party pursuant
to Section 16(a). In addition, the Indemnifying Party will have the right to
defend the Indemnified Party against the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party so long as (i) the
Indemnifying Party gives written notice to the Indemnified Party within fifteen
(15) calendar days after the Indemnified Party has given notice of the Third
Party Claim that the Indemnifying Party will indemnify the Indemnified Party
from and against the entirety of any and all Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim; (ii) the Third Party Claim involves only money damages
and





--------------------------------------------------------------------------------





does not seek an injunction or other equitable relief against the Indemnified
Party; (iii) the Indemnified Party has not been advised by counsel that an
actual or potential conflict exists between the Indemnified Party and the
Indemnifying Party in connection with the defense of the Third Party Claim; (iv)
the Third Party Claim does not relate to or otherwise arise in connection with
Taxes or any criminal or regulatory enforcement Action; (v) settlement of an
adverse judgment with respect to or the Indemnifying Party’s conduct of the
defense of the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, reasonably likely to be materially adverse to the Indemnified
Party’s reputation or continuing business interests (including its relationships
with current or potential customers, suppliers or other parties material to the
conduct of its business); and (vi) the Indemnifying Party conducts the defense
of the Third Party Claim actively and diligently. The Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim; provided, however, that the Indemnifying Party
will pay the fees and expenses of separate co-counsel retained by the
Indemnified Party that are incurred prior to Indemnifying Party’s assumption of
control of the defense of the Third Party Claim.
(c)    Limitations on Indemnifying Party. The Indemnifying Party will not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement (i) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant; (ii) results in the full and general release of each Indemnified Party
from all liabilities arising or relating to, or in connection with, the Third
Party Claim; and (iii) involves no finding or admission of any violation of
Legal Requirements or the rights of any Person and no effect on any other claims
that may be made against the Indemnified Party. Notwithstanding any provision to
the contrary in Section 16(a) and 16(b), Bayer shall have the full and
unrestricted right to defend, with counsel of its own choosing, any Action and
negotiate and settle any Action initiated against it by any Governmental
Authority which may in Bayer’s judgment, exercised in good faith, materially
affect operations and activities of Bayer beyond the Business, even though such
defense or settlement may or will also affect the Business, provided, however,
that, if permitted by applicable Legal Requirements, Bayer notifies Spectrum of
any such Action, keeps Spectrum apprised of material developments with respect
to such Action and consults with Spectrum regarding such Action from time to
time and nothing in this sentence excuses Bayer from performing its obligations
under this Agreement, the License Agreement or the other the Ancillary
Agreements.
(d)    Indemnified Party’s Control. If the Indemnifying Party does not deliver
the notice contemplated by clause (i) of Section 16(b) within fifteen (15)
calendar days after the Indemnified Party has given notice of the Third Party
Claim, or otherwise at any time fails to conduct the defense of the Third Party
Claim actively and diligently, the Indemnified Party may defend and may consent
to the entry of any judgment or enter into any compromise or settlement with
respect to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith). If such notice is given on a timely
basis and the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently but any of the other conditions in Section 16(b) is or
becomes unsatisfied, the Indemnified Party may defend, and may consent to the
entry of any judgment or enter into any compromise or settlement with





--------------------------------------------------------------------------------





respect to, the Third Party Claim; provided, however, that the Indemnifying
Party will not be bound by the entry of any such judgment consented to, or any
such compromise or settlement effected, without its prior written consent (which
consent will not be unreasonably withheld or delayed). In the event that the
Indemnified Party conducts the defense of the Third Party Claim pursuant to this
Section 16(d), the Indemnifying Party will (a) advance the Indemnified Party
promptly and periodically for the costs of defending against the Third Party
Claim (including reasonable attorneys’ fees and expenses) and (b) remain
responsible for any and all other Losses that the Indemnified Party may incur or
suffer resulting from, arising out of, relating to, in the nature of or caused
by the Third Party Claim to the fullest extent provided hereunder.
(e)    Consent to Jurisdiction Regarding Third Party Claim. Spectrum and Bayer,
each in its capacity as an Indemnifying Party, hereby consents to the
non-exclusive jurisdiction of any court in which any Third Party Claim may be
brought against any Indemnified Party for purposes of any claim which such
Indemnified Party may have against such Indemnifying Party pursuant to this
Agreement in connection with such Third Party Claim, and in furtherance thereof,
the provisions of Section 16.12 of the License Agreement are incorporated herein
by reference, mutatis mutandis.
17.    Exclusive Remedies. FROM AND AFTER THE CLOSING, AND EXCEPT AS SET FORTH
IN SECTION 16.13 OF THE LICENSE AGREEMENT, THE INDEMNIFICATION PROVISIONS
PROVIDED HEREIN SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES FOR
RESOLUTION OF THE MATTERS SPECIFIED IN SECTION 15, EXCEPT FOR INDEMNIFICATION
RELATED TO A PARTY’S (A) FRAUD OR (B) CRIMINAL ACTS.
18.    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY CLAIMS FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, BUSINESS INTERRUPTION,
EXEMPLARY OR INDIRECT DAMAGES, ARISING UNDER STATUTE, IN TORT OR CONTRACT. THE
FOREGOING LIMITATION WILL NOT APPLY TO LIMIT EITHER PARTY’S LIABILITY WITH
RESPECT TO (A) A THIRD PARTY CLAIM, (B) FRAUD OR (C) GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR CRIMINAL ACTS. NEITHER PARTY SHALL HAVE ANY LIABILITY FOR LOST
PROFITS EXCEPT TO THE EXTENT EXPRESSLY PROVIDED UNDER THE LICENSE AGREEMENT.
19.    Disclaimer. EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN THIS AGREEMENT. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED.
20.    Time for Claims. Claims for indemnification shall be governed by the
applicable statute of limitations. No claim for Loss by Purchaser shall be
deemed to have survived, and shall be deemed waived, if written notice has not
been provided to Bayer within six (6) months of actual knowledge of such Loss by
the Purchaser individuals set forth on Schedule 20A. No claim for Loss by Bayer
shall be deemed to have survived, and shall be deemed waived, if written notice
has not been provided to Purchaser within six (6) months of actual knowledge of
such Loss by the Bayer individuals set forth on Schedule 20B. For avoidance of
doubt, claims





--------------------------------------------------------------------------------





will be deemed to have been made within the survival period if a reasonably
complete description of the claim based upon the facts available at the time is
presented by the party seeking indemnification to the Indemnifying Party within
the specified time period herein.
21.    Term. The obligations of Bayer and its Affiliates to sell Licensed
Products as described above shall terminate as of the Turnover Date.
22.    Miscellaneous.
A breach of this Inventory Agreement that remains uncured for more than sixty
(60) days after receiving written notice thereof from the other Party shall be
treated as a breach of the License Agreement.
This Inventory Agreement will automatically terminate upon termination of the
License Agreement or the Transition Services Agreement.
In the event of the expiration or termination of this Agreement, this Agreement
will have no further force and effect and all other rights and Liabilities of
the parties hereunder will terminate without any Liability of any party to any
other party, except for Liabilities arising in respect of breaches under this
Agreement by any party arising on or prior to the termination date.
Section 16 of the License Agreement shall apply to this Inventory Agreement.
Except as otherwise provided herein, the terms and conditions of the Transition
Services Agreement shall apply to this Inventory Agreement.




[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Inventory Agreement to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.
 
 
 
BAYER PHARMA AG


By: /s/ Steffen Schröeder         
Name: Steffen Schröeder
Title: Legal Counsel


By: /s/ Sven Hauser            
Name: Sven Hauser
Title: Vice President 
              BHC BH BPA FO 



 


SPECTRUM PHARMACEUTICALS CAYMAN, L.P.


By: /s/ Abraham N. Oler         
Name: Abraham N. Oler
Title: Vice President of Operations





Exhibits and schedules to this agreement which do not contain information
material to an investment decision or to understanding the terms of this
agreement, and which are not otherwise required to be disclosed at this time,
have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The registrant
undertakes to furnish supplemental copies of any of the omitted exhibits or
schedules upon request of the Securities and Exchange Commission.





